Exhibit 10.1

EXECUTION VERSION



AMENDMENT NO. 5 AND RESTATEMENT

This AMENDMENT NO. 5 AND RESTATEMENT, dated as of April 16, 2009 (“Amendment No.
5”), is entered into by and among DAYTON SUPERIOR CORPORATION, a Delaware
corporation (the “Borrower”), the persons designated as “Lenders” on the
signature pages hereto (the “Lenders”), GENERAL ELECTRIC CAPITAL CORPORATION
(“GE Capital”), a Delaware corporation, as administrative agent (in such
capacity, together with its successors and assigns (including pursuant to the
assignment effected hereby), the “Administrative Agent”), and Silver Point
Finance, LLC, individually, as New Administrative Agent (as defined below) and
Primary Administrative Agent (as defined in the amendment and restatement of the
Original Credit Agreement referred to below).

WHEREAS, the Borrower, the other Loan Parties, the Lenders and GE Capital, as
administrative agent and as collateral agent, are party to the Term Loan Credit
Agreement dated as of March 3, 2008 (as amended by Amendment No. 1, dated as of
June 4, 2008, Amendment No. 2, dated as of March 16, 2009, Amendment No. 3,
dated as of March 23, 2009, and Amendment No. 4, dated as of April 9, 2009, the
“Original Credit Agreement”); and

WHEREAS, the Borrower and the other Loan Parties are party to the Guaranty and
Security Agreement dated as of March 3, 2008 (the “Original Security
Agreement”), in favor of GE Capital, as administrative agent and collateral
agent; and

WHEREAS, the Lenders wish to amend and restate the Original Credit Agreement and
the Original Security Agreement  in the manner set forth below; and

WHEREAS, the Required Lenders have requested pursuant to Section 10.9(a) of the
Original Credit Agreement that GE Capital resign as Administrative Agent
effective upon the effectiveness of such amendment and restatement;

WHEREAS, GE Capital is willing to resign as Administrative Agent effective upon
the effectiveness of such amendment and restatement;

WHEREAS, the Required Lenders hereby wish to appoint Silver Point Finance, LLC
(in such capacity, the “New Administrative Agent”) as the successor
administrative agent pursuant to Section 10.9(a) of the Original Credit
Agreement effective upon the effectiveness of such amendment and restatement and
the New Administrative Agent effective upon the effectiveness of such amendment
and restatement wishes to accept such appointment; and

WHEREAS, the Borrower is willing to amend and restate the Original Credit
Agreement and the Original Security Agreement as provided herein.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the Borrower, the Administrative Agent and the
Lenders agree as follows:

SECTION 1.
AMENDMENT AND RESTATEMENT

Subject to the satisfaction of the condition to effectiveness referred to in
Section 2 below, (i) the Original Credit Agreement is hereby amended and
restated in its entirety as the document attached hereto as Annex A (the
“Amended and Restated Credit Agreement”; all capitalized terms defined in the
Amended and Restated Credit Agreement and not otherwise defined herein to have
the meanings assigned thereto in the Amended and Restated Credit Agreement), and
(ii) the Original Security Agreement is hereby amended and restated in its
entirety as the document attached hereto as Annex B (the “Amended and Restated
Security Agreement”).  The amendment and restatement of the Original Credit
Agreement does not serve to effect a novation of the “Obligations” under (and as
such term is defined in) the Original Credit Agreement and does not extinguish
the outstanding Obligations; rather it is meant to, and the parties hereby do,
reaffirm such Obligations as amended hereby. The amendment and restatement of
the Original Security Agreement is not intended to, and shall not, affect the
continuing security interests granted thereunder, each of which continues
without interruption notwithstanding such amendment and restatement. Effective
upon the effectiveness of such amendment and restatement of the Original Credit
Agreement (i) GE Capital hereby resigns as Administrative Agent with the effect
provided in Section 10.9(b) of the Amended and Restated Credit Agreement,
including, without limitation, the continuation of the benefits of the Loan
Documents in its capacity as Administrative Agent for actions taken or omitted
to be taken while GE Capital was, or because such Administrative Agent was
validly acting as Administrative Agent under the Loan Documents, (ii) the
Required Lenders hereby appoint the New Administrative Agent and consent to the
resignation of GE Capital as Administrative Agent with the effect provided in
Section 10.9(b) of the Amended and Restated Credit Agreement, and (iii) the New
Administrative Agent hereby accepts such appointment and assumes from and after
such effectiveness, all rights, duties and obligations of the Administrative
Agent.

--------------------------------------------------------------------------------



SECTION 2.
CONDITIONS TO EFFECTIVENESS

This Amendment No. 5 shall be effective as of April 16, 2009 (the “Amendment No.
5 Effective Date”) subject to and upon satisfaction on or prior to such date of
the following condition: receipt by the Administrative Agent of one or more
counterparts of this Amendment No. 5 executed and delivered by the Borrower, the
Administrative Agent and the Lenders.

SECTION 3.
LIMITATION ON SCOPE

All of the representations, warranties, terms, covenants and conditions of the
Loan Documents shall remain in full force and effect in accordance with their
respective terms.  The amendment and restatement set forth herein shall be
limited precisely as provided for herein and shall not be deemed to be a waiver
of, amendment of, consent to or modification of any term or provision of the
Loan Documents or any other document or instrument referred to therein or of any
transaction or further or future action on the part of the Borrower or any other
Loan Party requiring the consent of the Administrative Agent or Lenders except
to the extent specifically provided for herein.  The Administrative Agent and
Lenders have not and shall not be deemed to have waived any of their respective
rights and remedies against the Borrower or any other Loan Party for any
existing or future Defaults or Events of Default.

SECTION 4.
MISCELLANEOUS

(a)                    The Borrower hereby represents and warrants that (i) this
Amendment No. 5 has been duly authorized and executed by it, and each of the
Amended and Restated Credit Agreement, constituting the Original Credit
Agreement as amended and restated by this Amendment No. 5, and the Amended and
Restated Security Agreement, constituting the Original Security Agreement as
amended and restated by this Amendment No. 5, is its legal, valid and binding
obligation, enforceable in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, moratorium and similar
laws affecting the rights of creditors in general; and (ii) this Amendment No. 5
is being delivered in the State of New York.

2

--------------------------------------------------------------------------------



(b)                    The Borrower hereby (i) ratifies and confirms the Amended
and Restated Credit Agreement, constituting the Original Credit Agreement as
amended and restated hereby, and the Amended and Restated Security Agreement,
constituting the Original Security Agreement as amended and restated hereby, and
(ii) agrees that each of the Amended and Restated Credit Agreement, constituting
the Original Credit Agreement as amended and restated hereby, and the Amended
and Restated Security Agreement, constituting the Original Security Agreement as
amended and restated hereby, is and remains in full force and effect.

(c)                    The Borrower hereby acknowledges, confirms and agrees
that, as of the date hereof and giving effect to the amendment and restatement
of the Original Credit Agreement as the Amended and Restated Credit Agreement,
and to the amendment and restatement of the Original Security Agreement as the
Amended and Restated Security Agreement, the security interests and liens
granted to the Administrative Agent on behalf of itself and the Secured Parties
under the Original Credit Agreement, the Original Security Agreement and the
other Loan Documents securing the Obligations are in full force and effect, are
properly perfected and are enforceable in accordance with the terms of the
Credit Agreement and the other Loan Documents.

(d)                    [Intentionally omitted]

(e)                    The Borrower agrees that all Loan Documents remain in
full force and effect notwithstanding the execution and delivery of this
Amendment No. 5.

(f)                    This Amendment No. 5 may be executed by the parties
hereto in separate counterparts, each of which when so executed and delivered
shall be deemed an original, but all of which counterparts together shall
constitute but one and the same instrument.

(g)                    All references in the Loan Documents (i) to the “Credit
Agreement” and in the Original Credit Agreement as amended and restated hereby
to “this Agreement,” “hereof,” “herein” or the like shall mean and refer to the
Amended and Restated Credit Agreement, constituting the Original Credit
Agreement as amended and restated by this Amendment No. 5 (as well as modified
by all subsequent amendments, restatements, modifications and supplements
thereto), and (ii) to the “Guaranty and Security Agreement” and in the Original
Security Agreement as amended and restated hereby to “this Guaranty,” “hereof,”
“herein” or the like shall mean and refer to the Amended and Restated Security
Agreement, constituting the Original Security Agreement as amended and restated
by this Amendment No. 5 (as well as modified by all subsequent amendments,
restatements, modifications and supplements thereto).  Immediately after giving
effect to this Amendment No. 5, all references in this Amendment No. 5, the
Credit Agreement and the other Loan Documents to the “Administrative Agent” and
“Primary Administrative Agent”, and all references in the Intercreditor
Agreement to the “Term Loan Agent”, shall mean and refer to the New
Administrative Agent and its successors and assigns.

(h)                    Each of the following provisions of the Amended and
Restated Credit Agreement is hereby incorporated herein by this reference with
the same effect as though set forth in its entirety herein, mutatis mutandis,
and as if “this Agreement” in any such provision read “this Amendment No. 5”:
Section 11.11 (Notices), Section 11.13 (Governing Law), Section 11.14
(Jurisdiction), Section 11.15 (Waiver of Jury Trial), Section 11.16
(Severability) and Section 11.18 (Entire Agreement).

3

--------------------------------------------------------------------------------



(i)                    Borrower confirms its obligation under Section 11.3 of
the Credit Agreement to reimburse all reasonable costs, fees and expenses of an
independent financial consultant selected by the Administrative Agent and the
Revolving Credit Administrative Agent (as retained by independent counsel to the
Administrative Agent and the Revolving Credit Administrative Agent); provided,
that the Required Lenders may, in their sole discretion, on behalf of the
Lenders, select an independent financial consultant to the Lenders to be
retained by one or more of the Lenders or counsel to one of more of the Lenders,
in any case, as determined by the Required Lenders, and notwithstanding anything
in Section 11 of the Credit Agreement to the contrary, Borrower shall reimburse
all reasonable costs, fees and expenses of such financial consultant, and
Administrative Agent shall not be entitled to reimbursement by Borrower for the
costs or expenses of a separate financial consultant to Administrative Agent, in
its capacity as such.

SECTION 5.
RELEASE

Section 1.  Borrower hereby releases, acquits, and forever discharges the
Administrative Agent and each of the Lenders and each past or present affiliate,
officer, director, agent, servant, employee, representative and attorney of the
Administrative Agent and the Lenders from any and all claims, causes of action,
suits, debts, liens, obligations, liabilities, demands, losses, costs and
expenses (including attorneys’ fees) of any kind, character, or nature
whatsoever, known or unknown, fixed or contingent, which Borrower may have or
claim to have now or which may hereafter arise out of or connected with any act
of commission or omission of the Administrative Agent or any Lender existing or
occurring prior to the date of this Amendment No. 5 or any instrument executed
prior to the date of this Amendment No. 5 including, without limitation, any
claims, liabilities or obligations arising with respect to the Original Credit
Agreement, the Amended and Restated Credit Agreement or any other of the Loan
Documents.  The provisions of this Section 5 shall be binding upon Borrower and
shall inure to the benefit of the Administrative Agent and the Lenders and each
past or present affiliate, officer, director, agent, servant, employee,
representative and attorney of the Administrative Agent and the Lenders.

[signature pages follow]

4

--------------------------------------------------------------------------------



WITNESS the due execution hereof by the respective duly authorized officers of
the undersigned as of the date first written above.

  BORROWER:   DAYTON SUPERIOR CORPORATION, a Delaware corporation, as Borrower
and as Grantor

By:

/s/ Edward J. Puisis

Name:

Edward J. Puisis

Title:

Executive Vice President and CFO



[SIGNATURE PAGE TO AMENDMENT NO. 5 TO TERM LOAN]

--------------------------------------------------------------------------------



  LENDERS:     GENERAL ELECTRIC CAPITAL CORPORATION, as Administrative Agent,
Collateral Agent and a Lender   By: /s/ Michelle Handy Name: Michelle Handy
Title: Its Duly Authorized Signatory

[SIGNATURE PAGE TO AMENDMENT NO. 5 TO TERM LOAN]

--------------------------------------------------------------------------------



    DK ACQUISITION PARTNERS, LP, as a Lender By: M.H. DAVIDSON & CO., its
general partner   By:  

/s/ Tony Yoseloff

Name: Tony Yoseloff Title: General Partner

[SIGNATURE PAGE TO AMENDMENT NO. 5 TO TERM LOAN]

--------------------------------------------------------------------------------



  FIELD POINT III, LTD., as a Lender     By: /s/ Michael A. Gatto Name: Michael
A. Gatto Title: Authorized Signatory     FIELD POINT IV, LTD., as a Lender    
By: /s/ Michael A. Gatto Name: Michael A. Gatto Title: Authorized Signatory    
GRAND CENTRAL ASSET TRUST, SIL SERIES, as a Lender     By: /s/ Adam Kaiser Name:
Adam Kaiser Title: Attorney-in-fact       SILVER POINT FINANCE, LLC, as the New
Administrative Agent and as the Primary Administrative Agent     By: /s/ Michael
A. Gatto Name: Michael A. Gatto Title: Authorized Signatory

[SIGNATURE PAGE TO AMENDMENT NO. 5 TO TERM LOAN]

--------------------------------------------------------------------------------





Annex A



Please see attached.



--------------------------------------------------------------------------------





Execution Copy



$100,000,000

AMENDED AND RESTATED

TERM LOAN CREDIT AGREEMENT

Dated as of March 3, 2008

among

DAYTON SUPERIOR CORPORATION, AS THE BORROWER

THE LENDERS PARTY HERETO

SILVER POINT FINANCE, LLC,
AS PRIMARY ADMINISTRATIVE AGENT

and

GENERAL ELECTRIC CAPITAL CORPORATION,
AS COLLATERAL AGENT

♦ ♦ ♦

GE CAPITAL MARKETS, INC.,
AS SOLE LEAD ARRANGER AND BOOKRUNNER



--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

Page

    ARTICLE 1 DEFINITIONS, INTERPRETATION AND ACCOUNTING TERMS 1   Section 1.1
Defined Terms 1   Section 1.2 UCC Terms 27   Section 1.3 Accounting Terms and
Principles 27   Section 1.4 Payments 27   Section 1.5 Interpretation 28  
ARTICLE 2 THE TERM LOAN FACILITY 29   Section 2.1 The Commitments 29   Section
2.2 Borrowing Procedures 29   Section 2.3 Omitted 29   Section 2.4 Omitted 29  
Section 2.5 Omitted 29   Section 2.6 Repayment of Term Loans 29   Section 2.7
Optional Prepayments 30   Section 2.8 Mandatory Prepayments 30   Section 2.9
Interest 31   Section 2.10 Conversion and Continuation Options 32   Section 2.11
Fees 32   Section 2.12 Application of Payments 33   Section 2.13 Payments and
Computations 33   Section 2.14 Evidence of Debt 34   Section 2.15 Suspension of
Eurodollar Rate Option 36   Section 2.16 Breakage Costs; Increased Costs;
Capital Requirements 36   Section 2.17 Taxes 37   Section 2.18 Substitution of
Lenders 40   Section 2.19 PIK Provisions 41   ARTICLE 3 CONDITIONS TO THE TERM
LOANS 41   Section 3.1 Conditions Precedent to the Term Loans 41   ARTICLE 4
REPRESENTATIONS AND WARRANTIES 44   Section 4.1 Corporate Existence; Compliance
with Law 44   Section 4.2 Loan and Related Documents 44   Section 4.3 Ownership
of Group Members 45   Section 4.4 Financial Statements 45   Section 4.5 Material
Adverse Effect 46   Section 4.6 Solvency 46   Section 4.7 Litigation 46  
Section 4.8 Taxes 46   Section 4.9 Margin Regulations 47

TERM LOAN CREDIT AGREEMENT

[DAYTON SUPERIOR CORPORATION]

i

--------------------------------------------------------------------------------





Section 4.10 No Defaults 47   Section 4.11 Investment Company Act 47   Section
4.12 Labor Matters 47   Section 4.13 ERISA 47   Section 4.14 Environmental
Matters 48   Section 4.15 Intellectual Property 48   Section 4.16 Title; Real
Property 49   Section 4.17 Full Disclosure 49   Section 4.18 Patriot Act 49  
ARTICLE 5 FINANCIAL COVENANTS 49   Section 5.1 Maximum Consolidated Leverage
Ratio 49   Section 5.2 Minimum Consolidated Interest Coverage Ratio 50   ARTICLE
6 REPORTING COVENANTS 51   Section 6.1 Financial Statements 51   Section 6.2
Other Events 53   Section 6.3 Copies of Notices and Reports 53   Section 6.4
Taxes 53   Section 6.5 Labor Matters 54   Section 6.6 ERISA Matters 54   Section
6.7 Environmental Matters 54   Section 6.8 Other Information 55   Section 6.9
Additional Information 55   Section 6.10 Additional Deliveries 55

ARTICLE 7 AFFIRMATIVE COVENANTS 55   Section 7.1 Maintenance of Corporate
Existence 56   Section 7.2 Compliance with Laws, Etc. 56   Section 7.3 Payment
of Obligations 56   Section 7.4 Maintenance of Property 56   Section 7.5
Maintenance of Insurance 56   Section 7.6 Keeping of Books 56   Section 7.7
Access to Books and Property 56   Section 7.8 Environmental 57   Section 7.9 Use
of Proceeds 57   Section 7.10 Additional Collateral and Guaranties 57   Section
7.11 Deposit Accounts; Securities Accounts and Cash Collateral Accounts 59  
Section 7.12 Credit Rating 59   Section 7.13 Interest Rate Contracts 59  
ARTICLE 8 NEGATIVE COVENANTS 60   Section 8.1 Indebtedness 60   Section 8.2
Liens 61   Section 8.3 Investments 62

TERM LOAN CREDIT AGREEMENT

[DAYTON SUPERIOR CORPORATION]

ii

--------------------------------------------------------------------------------



Section 8.4 Asset Sales 63   Section 8.5 Restricted Payments 64   Section 8.6
Prepayment of Indebtedness 65   Section 8.7 Fundamental Changes 66   Section 8.8
Change in Nature of Business 66   Section 8.9 Transactions with Affiliates 66  
Section 8.10 Third-Party Restrictions on Indebtedness, Liens, Investments or
Restricted Payments 67   Section 8.11 Modification of Certain Documents 67  
Section 8.12 Accounting Changes; Fiscal Year 68   Section 8.13 Margin
Regulations 68   Section 8.14 Compliance with ERISA 68   Section 8.15 Hazardous
Materials 68   Section 8.16 Restrictions on Transactions 68   ARTICLE 9 EVENTS
OF DEFAULT 69   Section 9.1 Definition 69   Section 9.2 Remedies 71   Section
9.3 Omitted 71   ARTICLE 10 THE ADMINISTRATIVE AGENT 71   Section 10.1
Appointment and Duties 71   Section 10.2 Binding Effect 73   Section 10.3 Use of
Discretion 73   Section 10.4 Delegation of Rights and Duties 74   Section 10.5
Reliance and Liability 74   Section 10.6 Administrative Agent Individually 76  
Section 10.7 Lender Credit Decision 76   Section 10.8 Expenses; Indemnities 76  
Section 10.9 Resignation of Administrative Agent 77   Section 10.10 Release of
Collateral or Guarantors 78   Section 10.11 Additional Secured Parties 79  
ARTICLE 11 MISCELLANEOUS 80   Section 11.1 Amendments, Waivers, Etc. 80  
Section 11.2 Assignments and Participations; Binding Effect 81   Section 11.3
Costs and Expenses 83   Section 11.4 Indemnities 84   Section 11.5 Survival 85  
Section 11.6 Limitation of Liability for Certain Damages 85   Section 11.7
Lender-Debtor Relationship 86   Section 11.8 Right of Setoff 86   Section 11.9
Sharing of Payments, Etc. 86   Section 11.10 Marshaling; Payments Set Aside 86  
Section 11.11 Notices 87   Section 11.12 Electronic Transmissions 88

TERM LOAN CREDIT AGREEMENT

[DAYTON SUPERIOR CORPORATION]

iii

--------------------------------------------------------------------------------



Section 11.13 Governing Law 88   Section 11.14 Jurisdiction 89   Section 11.15
WAIVER OF JURY TRIAL 89   Section 11.16 Severability 89   Section 11.17
Execution in Counterparts 89   Section 11.18 Entire Agreement 90   Section 11.19
Use of Name 90   Section 11.20 Non-Public Information; Confidentiality 90  
Section 11.21 Patriot Act Notice 91

TERM LOAN CREDIT AGREEMENT

[DAYTON SUPERIOR CORPORATION]

iv

--------------------------------------------------------------------------------





Schedules

  Schedule I - Commitments Schedule 1.1(a) - Consolidated EBITDA Schedule 4.2 -
Filings and Permits Schedule 4.3 - Group Members and Subsidiaries Schedule 4.12
- Labor Matters Schedule 4.13 - ERISA Schedule 4.14 - Environmental Matters
Schedule 4.16 - Real Property Schedule 8.1 - Indebtedness Schedule 8.2 - Liens
Schedule 8.3 - Investments  

Exhibits

  Exhibit A - Form of Assignment Agreement Exhibit B - Form of Note Exhibit C -
Form of Notice of Borrowing Exhibit F - Form of Notice of Conversion or
Continuation Exhibit G - Form of Compliance Certificate Exhibit H - Form of
Guaranty and Security Agreement Exhibit I - Form of Closing Checklist Exhibit J
- Form of Intercreditor Agreement

TERM LOAN CREDIT AGREEMENT

[DAYTON SUPERIOR CORPORATION]

v

--------------------------------------------------------------------------------



This Amended and Restated Term Loan Credit Agreement, dated as of March 3, 2008
(as amended and/or amended and restated by Amendment No. 1 to the Term Loan,
dated as of June 4, 2008, Amended No. 2 to the Term Loan, dated as of March 16,
2008, Amendment No. 3 to the Term Loan, dated as of March 23, 2009, Amendment
No. 4 to the Term Loan, dated as of April 9, 2009 and Amendment No. 5 and
Restatement to the Term Loan, dated as of April 16, 2009), is entered into among
DAYTON SUPERIOR CORPORATION, a Delaware corporation (the “Borrower”) the Lenders
(as defined below), SILVER POINT FINANCE, LLC (“Silver Point Finance”), as
administrative agent for the Lenders, and GENERAL ELECTRIC CAPITAL CORPORATION
(“GE Capital”), as collateral agent for the Lenders.

The parties hereto agree as follows:

ARTICLE 1  
DEFINITIONS, INTERPRETATION AND ACCOUNTING TERMS

Section 1.1  Defined Terms.  As used in this Agreement, the following terms have
the following meanings:

“Administrative Agent” has the meaning specified in Section 1.5.

“Affected Lender” has the meaning specified in Section 2.18.

“Affiliate” means, with respect to any Person, each officer, director, general
partner or joint-venturer of such Person and any other Person that directly or
indirectly controls, is controlled by, or is under common control with, such
Person; provided, however, that no Secured Party shall be an Affiliate of the
Borrower.  For purpose of this definition, “control” means the possession of
either (a) the power to vote, or the beneficial ownership of, 10% or more of the
Voting Stock of such Person or (b) the power to direct or cause the direction of
the management and policies of such Person, whether by contract or otherwise.

“Agreement” means this Term Loan Credit Agreement, as it may be amended,
restated, supplemented or otherwise modified from time to time.

“Amendment No. 2” means the Amendment No. 2 to this Agreement dated as of March
16, 2009 among the Borrower, the Administrative Agent and the Lenders signatory
thereto.

“Amendment No. 2 Effective Date” has the meaning specified in Section 2 of
Amendment No. 2.

“Amendment No. 3” means Amendment No. 3 to this Agreement dated as of March 23,
2009 among the Borrower, the Administrative Agent and the Lenders signatory
thereto.

“Amendment No. 3 Effective Date” means March 23, 2009.

“Amendment No. 4” means Amendment No. 4 to this Agreement dated as of April 9,
2009 among the Borrower, the Administrative Agent and the Lenders signatory
thereto.

“Amendment No. 4 Effective Date” means April 9, 2009.

1

--------------------------------------------------------------------------------



“Applicable Margin” means, in the case of Base Rate Loans, 11.50% per annum and
in the case of Eurodollar Rate Loans, 12.50% per annum, a portion of which shall
be payable in cash and a portion of which shall be payable in kind, in
accordance with the provisions of Section 2.19.

“Approved Fund” means, with respect to any Lender, any Person (other than a
natural Person) that (a) is or will be engaged in making, purchasing, holding or
otherwise investing in commercial loans and similar extensions of credit in the
ordinary course of its business and (b) is advised or managed by (i) such
Lender, (ii) any Affiliate of such Lender or (iii) any Person (other than an
individual) or any Affiliate of any Person (other than an individual) that
administers or manages such Lender.

“Assignment” means an assignment agreement entered into by a Lender, as
assignor, and any Person, as assignee, pursuant to the terms and provisions of
Section 11.2 (with the consent of any party whose consent is required by Section
11.2), accepted by the Administrative Agent, in substantially the form of
Exhibit A, or any other form approved by the Administrative Agent.

“Base Rate” means the greatest of (i) the rate last quoted by The Wall Street
Journal as the “Prime rate” (viz., as of the date hereof, the base rate posted
by 70% of the nation’s largest banks) in the United States or, if The Wall
Street Journal ceases to quote such rate, the highest per annum interest rate
published by the Federal Reserve Board in Federal Reserve Statistical Release
H.15 (519) (Selected Interest Rates) as the “bank prime loan” rate or, if such
rate is no longer quoted therein, any similar rate quoted therein (as determined
by the Administrative Agent) or any similar release by the Federal Reserve Board
(as determined by the Administrative Agent), (ii) 400 basis points in excess of
the Federal Funds Rate, (iii) 4.25% per annum and (iv) a per annum rate equal to
the Eurodollar Rate calculated based on an Interest Period of three months plus
the difference between the Applicable Margin for Eurodollar Rate Loans and the
Applicable Margin for Base Rate Loans.

“Base Rate Loan” means any Loan that bears interest based on the Base Rate.

“Benefit Plan” means any employee benefit plan as defined in Section 3(3) of
ERISA (whether governed by the laws of the United States or otherwise) to which
any Group Member incurs or otherwise has any obligation or liability, contingent
or otherwise.

“Business Day” means any day of the year that is not a Saturday, Sunday or a day
on which banks are required or authorized to close in New York City and, when
determined in connection with notices and determinations in respect of any
Eurodollar Rate or Eurodollar Rate Loan or any funding, conversion,
continuation, Interest Period or payment of any Eurodollar Rate Loan, that is
also a day on which dealings in Dollar deposits are carried on in the London
interbank market.

“Capital Lease” means, with respect to any Person, any lease of, or other
arrangement conveying the right to use, any property (whether real, personal or
mixed) by such Person as lessee that has been or should be accounted for as a
capital lease on a balance sheet of such Person prepared in accordance with
GAAP.

“Capitalized Lease Obligations” means, at any time, with respect to any Capital
Lease, any lease entered into as part of any Sale and Leaseback Transaction of
any Person or any synthetic lease, the amount of all obligations of such Person
that is (or that would be, if such synthetic lease or other lease were accounted
for as a Capital Lease) capitalized on a balance sheet of such Person prepared
in accordance with GAAP.

TERM LOAN CREDIT AGREEMENT

[DAYTON SUPERIOR CORPORATION]

2

--------------------------------------------------------------------------------



“Cash Collateral Account” means a deposit account or securities account in the
name of the Borrower and under the sole control (as defined in the applicable
UCC) of the Administrative Agent or the Collateral Agent and (a) in the case of
a deposit account, from which the Borrower may not make withdrawals except as
permitted by the Administrative Agent and (b) in the case of a securities
account, with respect to which the Administrative Agent shall be the entitlement
holder and the only Person authorized to give entitlement orders with respect
thereto.

“Cash Equivalents” means (a) any readily-marketable securities (i) issued by, or
directly, unconditionally and fully guaranteed or insured by the United States
federal government or (ii) issued by any agency of the United States federal
government the obligations of which are fully backed by the full faith and
credit of the United States federal government, (b) any readily-marketable
direct obligations issued by any other agency of the United States federal
government, any state of the United States or any political subdivision of any
such state or any public instrumentality thereof, in each case having a rating
of at least “A-1” from S&P or at least “P-1” from Moody’s, (c) any commercial
paper rated at least “A-1” by S&P or “P-1” by Moody’s and issued by any Person
organized under the laws of any state of the United States, (d) any
Dollar-denominated time deposit, insured certificate of deposit, overnight bank
deposit or bankers’ acceptance issued or accepted by (i) any Lender or (ii) any
commercial bank that is (A) organized under the laws of the United States, any
state thereof or the District of Columbia, (B) “adequately capitalized” (as
defined in the regulations of its primary federal banking regulators) and (C)
has Tier 1 capital (as defined in such regulations) in excess of $250,000,000
and (e) shares of any United States money market fund that (i) has substantially
all of its assets invested continuously in the types of investments referred to
in clause (a), (b), (c) or (d) above with maturities as set forth in the proviso
below, (ii) has net assets in excess of $500,000,000 and (iii) has obtained from
either S&P or Moody’s the highest rating obtainable for money market funds in
the United States; provided, however, that the maturities of all obligations
specified in any of clauses (a), (b), (c) and (d) above shall not exceed 365
days.

“CERCLA” means the United States Comprehensive Environmental Response,
Compensation, and Liability Act (42 U.S.C. §§ 9601 et seq.).

“Change of Control” means any of the following: (i) (x) any “person” or “group”
(as such terms are used in Sections 13(d) and 14(d) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”)), other than Odyssey Investment
Partners, one or more of its Related Parties or a Permitted Group, shall become,
or obtain rights (whether by means of warrants, options or otherwise) to become,
the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 under the
Exchange Act, except that such person or group shall be deemed to have
beneficial ownership of all shares that any such person or group has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time), directly or indirectly, of more than 35% of the voting power
of the issued and outstanding shares of Stock of the Borrower having the right
to vote for the election of directors of the Borrower under ordinary
circumstances, and (y) Odyssey Investment Partners and its Related Parties and
any Permitted Group collectively “beneficially own” (as defined above), directly
or indirectly, in the aggregate a lesser percentage than such “person” or
“group” of the voting power of the issued and outstanding shares of Stock of the
Borrower having the right to vote for the election of directors of the Borrower
under ordinary circumstances and do not have the right or ability to designate
for election a majority of the Board of Directors of the Borrower; or (ii) for
so long as any Senior Subordinated Notes are outstanding, the occurrence of a
“Change of Control” (as defined in the Senior Subordinated Notes Indenture).

TERM LOAN CREDIT AGREEMENT

[DAYTON SUPERIOR CORPORATION]

3

--------------------------------------------------------------------------------



For the purpose of this definition, a person or group shall be deemed to
beneficially own Stock in a person held by a parent entity if such person or
group beneficially owns (as defined above) more than 50% of the issued and
outstanding shares of Stock of such parent entity having the right to vote for
the election of directors of such parent entity under ordinary circumstances.

“Closing Checklist” means the checklist of closing items attached hereto as
Exhibit I.

“Closing Date” means the date and time on which all conditions precedent set
forth in Section 3.1 are satisfied or waived by the Administrative Agent.

“Code” means the U.S. Internal Revenue Code of 1986.

“Collateral” means all property and interests in property and proceeds thereof
now owned or hereafter acquired by any Loan Party in or upon which a Lien is
granted or purported to be granted pursuant to any Loan Document.

“Collateral Agent” means GE Capital in its capacity as collateral agent for the
Lenders (together with its permitted successors and assigns in such capacity)
for the purposes specified in Section 10.1(b).

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Term Loans to the Borrower, which commitment is in the amount set forth
opposite such Lender’s name on Schedule I under the caption “Commitment”, as
amended to reflect Assignments and as such amount may be reduced pursuant to
this Agreement.  The aggregate amount of the Commitments on the date hereof
equals $100,000,000.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit G.

“Consolidated” means, with respect to any Person, the accounts of such Person
and its Subsidiaries consolidated in accordance with GAAP.

“Consolidated Cash Interest Expense” means, with respect to any Person for any
period, the Consolidated Interest Expense of such Person for such period less
the sum of, in each case to the extent included in the definition of
Consolidated Interest Expense, (a) the amortized amount of debt discount and
debt issuance costs, (b) charges relating to write-ups or write-downs in the
book or carrying value of existing Consolidated Total Debt, (c) interest payable
in evidences of Indebtedness or by addition to the principal of the related
Indebtedness and (d) other non-cash interest.

 “Consolidated Current Assets” means, with respect to any Person at any date,
the total Consolidated current assets of such Person at such date other than
cash, Cash Equivalents and any Indebtedness owing to such Person or any of its
Subsidiaries by Affiliates of such Person.

“Consolidated Current Liabilities” means, with respect to any Person at any
date, all amounts that would, in conformity with GAAP, be set forth opposite the
caption “total current liabilities” (or any like caption) on a Consolidated
balance sheet of the Borrower and its Subsidiaries at such date, but excluding
(a) the current portion of any Indebtedness of the Borrower and its Subsidiaries
(and accrued interest thereon), (b) without duplication of clause (a) above, all
Indebtedness consisting of Term Loans, Revolving Loans (under and as defined in
the Revolving Credit Agreement) and Swingline Loans (under and as defined in the
Revolving Credit Agreement) to the extent otherwise included therein and (c) the
current portion of any deferred taxes of the Borrower and its Subsidiaries.

TERM LOAN CREDIT AGREEMENT

[DAYTON SUPERIOR CORPORATION]

4

--------------------------------------------------------------------------------



“Consolidated EBITDA” means, with respect to any Person for any period, (a) the
Consolidated Net Income of such Person for such period plus (b) the sum of, in
each case to the extent included in the calculation of such Consolidated Net
Income but without duplication, (i) any provision for United States federal
income taxes or other taxes measured by net income, (ii) Consolidated Interest
Expense, amortization of debt discount and commissions and other fees and
charges associated with Indebtedness (including, in the case of the Borrower,
the Loans and Letters of Credit and the “Loans” under and as defined in the Term
Loan Credit Agreement), (iii) any loss from extraordinary items, (iv) any
depreciation, depletion or amortization expense, (v) any aggregate net loss on
the Sale of property (other than accounts (as defined under the applicable UCC)
and inventory) outside the ordinary course of business, (vi)  any other non-cash
expenditure, charge or loss for such period (including, but not limited to,
impairment  of goodwill and excluding any non-cash expenditure, charge or loss
relating to write-offs, write-downs or reserves with respect to accounts and
inventory), including the amount of any compensation deduction as the result of
any grant of Stock or Stock Equivalents to employees, officers, directors or
consultants, (vii) any financial advisory fees, accounting fees, legal fees and
other similar advisory and consulting fees and out-of-pocket expenses and
redemption premiums and costs incurred in connection with the Revolving Credit
Facility, the Term Loan Facility, the redemption of the Senior Notes or the
Senior Subordinated Notes or the refinancing of the Existing Credit Agreement or
any actual or proposed Permitted Investment (including any Permitted
Acquisition) or issuance of Permitted Indebtedness, (viii) expenses incurred in
connection with any Permitted Acquisition (whether or not consummated),
including expenses for early retirement of Indebtedness, consolidation or
discontinuance of any portion of the operations, employees and/or management, in
each case whether or not classified as restructuring charges under GAAP, (ix)
any one-time or non-recurring cash charges resulting from severance, relocation,
restructuring, integration and other similar adjustments, whether or not
classified as restructuring charges under GAAP or any business optimization
costs and expenses, in an aggregate amount not to exceed $5,000,000 during any
Fiscal Year and minus (c) the sum of, in each case to the extent included in the
calculation of such Consolidated Net Income and without duplication, (i) any
credit for United States federal income taxes or other taxes measured by net
income, (ii) any interest income, (iii) any gain from extraordinary items and
any other non-recurring gain, (iv) any aggregate net gain from the Sale of
property (other than accounts (as defined in the applicable UCC) and inventory)
out of the ordinary course of business by such Person, (v) any other non-cash
gain, including any reversal of a charge referred to in clause (b)(vi) above by
reason of a decrease in the value of any Stock or Stock Equivalent, and (vi) any
other cash payment in respect of expenditures, charges and losses that have been
added to Consolidated EBITDA of such Person pursuant to clause (b)(vi) above in
any prior period.  It is agreed that Consolidated EBITDA for the Fiscal Months
ended December 31, 2006 through December 31, 2007 is as set forth on Schedule
1.1(a).

“Consolidated Interest Coverage Ratio” means, with respect to any Person for any
period, the ratio of (a) Consolidated EBITDA of such Person for such period to
(b) Consolidated Cash Interest Expense of such Person for such period.

TERM LOAN CREDIT AGREEMENT

[DAYTON SUPERIOR CORPORATION

5

--------------------------------------------------------------------------------



“Consolidated Interest Expense” means, for any Person for any period, (a)
Consolidated total interest expense of such Person and its Subsidiaries for such
period and including, in any event, (i) interest capitalized during such period
and net costs under Interest Rate Contracts for such period and (ii) all fees,
charges, commissions, discounts and other similar obligations (other than
reimbursement obligations) with respect to letters of credit, bank guarantees,
banker’s acceptances, surety bonds and performance bonds (whether or not
matured) payable by such Person and its Subsidiaries during such period minus
(b) the sum of (i) Consolidated net gains of such Person and its Subsidiaries
under Interest Rate Contracts for such period and (ii) Consolidated interest
income of such Person and its Subsidiaries for such period. 

“Consolidated Leverage Ratio” means, with respect to any Person as of any date,
the ratio of (a) Consolidated Total Debt of such Person outstanding as of such
date to (b) Consolidated EBITDA for such Person for the last period of four
consecutive Fiscal Quarters most recently then ended for which Financial
Statements have been delivered pursuant to Section 6.1 or are available and
where required to be delivered pursuant to Section 6.1.

“Consolidated Net Income” means, with respect to any Person, for any period, the
Consolidated net income (or loss) of such Person and its Subsidiaries for such
period; provided, however, that the following shall be excluded:  (a) the net
income of any other Person in which such Person or one of its Subsidiaries has a
joint interest with a third-party (which interest does not cause the net income
of such other Person to be Consolidated into the net income of such Person),
except to the extent of the amount of dividends or distributions paid to such
Person or Subsidiary, (b) the net income of any Subsidiary of such Person that
is, on the last day of such period, subject to any restriction or limitation on
the payment of dividends or the making of other distributions, to the extent of
such restriction or limitation and (c) the net income of any other Person
arising prior to such other Person becoming a Subsidiary of such Person or
merging or consolidating into such Person or its Subsidiaries.  

“Consolidated Total Debt” means with respect to any Person, at any date, the
aggregate principal or face amount of Indebtedness of such Person of a type
described in clause (a), (b), (c)(i), (d) or (f) of the definition thereof and
all Guaranty Obligations with respect to any such Indebtedness, in each case
determined on a Consolidated basis in accordance with GAAP; provided, that the
Senior Notes and the Senior Subordinated Notes shall not be counted for purposes
of calculating the Consolidated Total Debt if the Borrower shall have issued a
notice of redemption to the holders of the Senior Notes or the Senior
Subordinated Notes (as applicable) calling for a redemption of the Senior Notes
or the Senior Subordinated Notes (as applicable) and shall have deposited with
the Trustee under the Senior Notes Indenture or the Senior Subordinated Notes
Indenture (as applicable) cash in an amount sufficient to fund such redemption.

“Constituent Documents” means, with respect to any Person, collectively and, in
each case, together with any modification of any term thereof, (a) the articles
of incorporation, certificate of incorporation, constitution or certificate of
formation of such Person, (b) the bylaws, operating agreement or joint venture
agreement of such Person, (c) any other constitutive, organizational or
governing document of such Person, whether or not equivalent, and (d) any other
document setting forth the manner of election or duties of the directors,
officers or managing members of such Person or the designation, amount or
relative rights, limitations and preferences of any Stock of such Person.

TERM LOAN CREDIT AGREEMENT

[DAYTON SUPERIOR CORPORATION]

6

--------------------------------------------------------------------------------



“Contractual Obligation” means, with respect to any Person, any provision of any
Security issued by such Person or of any document or undertaking (other than a
Loan Document) to which such Person is a party or by which it or any of its
property is bound or to which any of its property is subject.

“Control Agreement” means, with respect to any deposit account (other than
Excluded Accounts), any securities account, commodity account, securities
entitlement or commodity contract, an agreement, in form and substance
reasonably satisfactory to the Administrative Agent, among the Administrative
Agent and Collateral Agent, the financial institution or other Person at which
such account is maintained or with which such entitlement or contract is carried
and the Loan Party maintaining such account, entitlement or contract effective
to grant “control” (as defined under the applicable UCC) over such account,
securities entitlement or commodities contract to the Administrative Agent and
Collateral Agent.

“Controlled Deposit Account” means each deposit account (including all funds on
deposit therein and excluding any Excluded Accounts) that is the subject of an
effective Control Agreement and that is maintained by any Loan Party with a
financial institution approved by the Administrative Agent.

“Controlled Securities Account” means each securities account or commodity
account (including all financial assets held therein and all certificates and
instruments, if any, representing or evidencing such financial assets) that is
the subject of an effective Control Agreement and that is maintained by any Loan
Party with a securities intermediary or commodity intermediary approved by the
Administrative Agent.

“Copyrights” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to copyrights and
all mask work, database and design rights, whether or not registered or
published, all registrations and recordations thereof and all applications in
connection therewith.

“Corporate Chart” means a document in form reasonably acceptable to the
Administrative Agent and setting forth, as of a date set forth therein, for each
Person that is a Loan Party, that is subject to Section 7.10 or that is a
Subsidiary or joint venture of any of them, (a) the full legal name of such
Person, (b) the jurisdiction of organization and any organizational number and
tax identification number of such Person, (c) the location of such Person’s
chief executive office (or, if applicable, sole place of business) and (d) the
number of shares of each class of Stock of such Person authorized, the number
outstanding and the number and percentage of such outstanding shares for each
such class owned, directly or indirectly, by any Loan Party or any Subsidiary of
any of them.

“Customary Permitted Liens” means, with respect to any Person, any of the
following:

               (a)  Liens (i) with respect to the payment of taxes, assessments
or other governmental charges or (ii) of suppliers, carriers, materialmen,
warehousemen, workmen or mechanics and other similar Liens, in each case imposed
by law or arising in the ordinary course of business, and, for each of the Liens
in clauses (i) and (ii) above for amounts that are not yet due or that are being
contested in good faith by appropriate proceedings diligently conducted and with
respect to which adequate reserves or other appropriate provisions are
maintained on the books of such Person in accordance with GAAP;

TERM LOAN CREDIT AGREEMENT

[DAYTON SUPERIOR CORPORATION]

7

--------------------------------------------------------------------------------



               (b)  Liens of a collection bank on items in the course of
collection arising under Section 4-208 of the UCC as in effect in the State of
New York or any similar section under any applicable UCC or any similar
Requirement of Law of any foreign jurisdiction;

               (c)  pledges or cash deposits made in the ordinary course of
business (i) in connection with workers’ compensation, unemployment insurance or
other types of social security benefits (other than any Lien imposed by ERISA),
(ii) to secure the performance of bids, tenders, leases (other than Capital
Leases) sales or other trade contracts (other than for the repayment of borrowed
money) or (iii) made in lieu of, or to secure the performance of, surety,
customs, reclamation or performance bonds (in each case not related to judgments
or litigation);

               (d)  judgment liens (other than for the payment of taxes,
assessments or other governmental charges) securing judgments and other
proceedings not constituting an Event of Default under Section 9.1(e) and
pledges or cash deposits made in lieu of, or to secure the performance of,
judgment or appeal bonds in respect of such judgments and proceedings;

               (e)  Liens (i) arising by reason of zoning restrictions,
easements, licenses, reservations, restrictions, covenants, rights-of-way,
encroachments, minor defects or irregularities in title (including leasehold
title) and other similar encumbrances on the use of real property or (ii)
consisting of leases, licenses or subleases granted by a lessor, licensor or
sublessor on its property (in each case other than Capital Leases) otherwise
permitted under Section 8.4 that, for each of the Liens in clauses (i) and (ii)
above, do not, in the aggregate, materially (x) impair the value or
marketability of such real property or (y) interfere with the ordinary conduct
of the business conducted and proposed to be conducted at such real property;

               (f)  Liens of landlords and mortgagees of landlords (i) arising
by statute or under any lease or related Contractual Obligation entered into in
the ordinary course of business, (ii) on fixtures and movable tangible property
located on the real property leased or subleased from such landlord, (iii) for
amounts not yet due or that are being contested in good faith by appropriate
proceedings diligently conducted and (iv) for which adequate reserves or other
appropriate provisions are maintained on the books of such Person in accordance
with GAAP; and

               (g)  the title and interest of a lessor or sublessor in and to
personal property leased or subleased (other than through a Capital Lease), in
each case extending only to such personal property.

“Default” means any Event of Default and any event that, with the passing of
time or the giving of notice or both, would become an Event of Default.

“Disclosure Documents” means, collectively, (a) all confidential information
memoranda and related materials prepared in connection with the syndication of
the Term Loan Facility and (b) all other documents filed by any Group Member
with the United States Securities and Exchange Commission.

“Disqualified Stock” means that portion of any Stock or Stock Equivalents which,
by its terms (or by the terms of any security into which it is convertible or
for which it is exchangeable at the option of the holder thereof), or upon the
happening of any event (other than an event which would constitute a Change of
Control), matures (excluding any maturity as the result of an optional
redemption by the issuer thereof) or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or is redeemable at the sole option of the
holder thereof (except, in each case, upon the occurrence of a Change of
Control) on or before the date that is six months after the 6th anniversary of
the Closing Date.

TERM LOAN CREDIT AGREEMENT

[DAYTON SUPERIOR CORPORATION]

8

--------------------------------------------------------------------------------



“Dollars” and the sign “$” each mean the lawful money of the United States.

“Domestic Person” means any “United States person” under and as defined in
Section 770l(a)(30) of the Code.

“Domestic Subsidiaries” means each Subsidiary of the Borrower that is organized
under the laws of a State of the United States or the District of Columbia.

 “E-Fax” means any system used to receive or transmit faxes electronically.

“Electronic Transmission” means each document, instruction, authorization, file,
information and any other communication transmitted, posted or otherwise made or
communicated by e-mail or E-Fax, or otherwise to or from an E-System or other
equivalent service.

“Environmental Laws” means all Requirements of Law and Permits imposing
liability or standards of conduct for or relating to the regulation of Hazardous
Materials and/or the protection of human health, safety, the environment and
natural resources, including CERCLA, the SWDA, the Hazardous Materials
Transportation Act (49 U.S.C. §§ 5101 et seq.), the Federal Insecticide,
Fungicide, and Rodenticide Act (7 U.S.C. §§ 136 et seq.), the Toxic Substances
Control Act (15 U.S.C. §§ 2601 et seq.), the Clean Air Act (42 U.S.C. §§ 7401 et
seq.), the Federal Water Pollution Control Act (33 U.S.C. §§ 1251 et seq.), the
Occupational Safety and Health Act (29 U.S.C. §§ 651 et seq.), the Safe Drinking
Water Act (42 U.S.C. §§ 300(f) et seq.), all regulations promulgated under any
of the foregoing, all analogous Requirements of Law and Permits and any
environmental transfer of ownership notification or approval statutes, including
the Industrial Site Recovery Act (N.J. Stat. Ann. §§ 13:1K-6 et seq.).

“Environmental Liabilities” means all Liabilities (including costs of Remedial
Actions, natural resource damages and costs and expenses of investigation and
feasibility studies) that may be imposed on, incurred by or asserted against any
Group Member as a result of, or related to, any claim, suit, action,
investigation, proceeding or written demand by any Person, whether based in
contract, tort, implied or express warranty, strict liability, criminal or civil
statute or common law or otherwise, arising under any Environmental Law or in
connection with any environmental condition or with any Release and resulting
from the ownership, lease, sublease or other operation or occupation of property
by any Group Member, whether on, prior or after the date hereof.

“ERISA” means the United States Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means, collectively, any Group Member, and any Person under
common control, or treated as a single employer, with any Group Member, within
the meaning of Section 414(b), (c), (m) or (o) of the Code.

TERM LOAN CREDIT AGREEMENT

[DAYTON SUPERIOR CORPORATION]

9

--------------------------------------------------------------------------------



“ERISA Event” means any of the following:  (a) a reportable event described in
Section 4043(b) of ERISA (or, unless the 30-day notice requirement has been duly
waived under the applicable regulations, Section 4043(c) of ERISA) with respect
to a Title IV Plan, (b) the withdrawal of any ERISA Affiliate from a Title IV
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA, (c) the
complete or partial withdrawal of any ERISA Affiliate from any Multiemployer
Plan, (d) with respect to any Multiemployer Plan, the filing of a notice of
reorganization, insolvency or termination (or treatment of a plan amendment as
termination) under Section 4041A of ERISA, (e) the filing of a notice of intent
to terminate a Title IV Plan (or treatment of a plan amendment as termination)
under Section 4041 of ERISA, (f) the institution of proceedings to terminate a
Title IV Plan or Multiemployer Plan by the PBGC, (g) the failure to make any
required contribution to any Title IV Plan or Multiemployer Plan when due, (h)
the imposition of a lien under Section 430(k) of the Code or Section 303(k) or
4068 of ERISA on any property (or rights to property, whether real or personal)
of any ERISA Affiliate, or a violation of Section 436 of the Code with respect
to a Title IV Plan, (i) the failure of a Benefit Plan or any trust thereunder
intended to qualify for tax exempt status under Section 401 or 501 of the Code
or other Requirements of Law to qualify thereunder and (j) any other event or
condition that might reasonably be expected to constitute grounds under Section
4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Title IV Plan or Multiemployer Plan or for the imposition of any
liability upon any ERISA Affiliate under Title IV of ERISA other than for PBGC
premiums due but not delinquent.

“E-Signature” means the process of attaching to or logically associating with an
Electronic Transmission an electronic symbol, encryption, digital signature or
process (including the name or an abbreviation of the name of the party
transmitting the Electronic Transmission) with the intent to sign, authenticate
or accept such Electronic Transmission.

“E-System” means any electronic system, including Intralinks® and CleraPar® and
any other Internet or extranet-based site, whether such electronic system is
owned, operated or hosted by the Administrative Agent, any of its Related
Persons or any other Person, providing for access to data protected by passcodes
or other security system.

“Eurodollar Base Rate” means, with respect to any Interest Period for any
Eurodollar Rate Loan, the greater of (i) 3.25% and (ii) the rate determined by
the Administrative Agent to be the offered rate for deposits in Dollars for the
applicable Interest Period appearing on the Reuters Screen LIBOR01 page as of
11:00 a.m. (London time) on the second full Business Day next preceding the
first day of each Interest Period.  In the event that such rate does not appear
on the Reuters Screen LIBOR01 page at such time, the “Eurodollar Base Rate”
shall be determined by reference to such other comparable publicly available
service for displaying the offered rate for deposit in Dollars in the London
interbank market as may be selected by the Administrative Agent and, in the
absence of availability, such other method to determine such offered rate as may
be selected by the Administrative Agent in its sole discretion.

“Eurodollar Rate” means, with respect to any Interest Period and for any
Eurodollar Rate Loan, an interest rate per annum determined as the ratio of (a)
the Eurodollar Base Rate with respect to such Interest Period for such
Eurodollar Rate Loan to (b) the difference between the number one and the
Eurodollar Reserve Requirements with respect to such Interest Period and for
such Eurodollar Rate Loan.

“Eurodollar Rate Loan” means any Loan that bears interest based on the
Eurodollar Rate.

“Eurodollar Reserve Requirements” means, with respect to any Interest Period and
for any Eurodollar Rate Loan, a rate per annum equal to the aggregate, without
duplication, of the maximum rates (expressed as a decimal number) of reserve
requirements in effect 2 Business Days prior to the first day of such Interest
Period (including basic, supplemental, marginal and emergency reserves) under
any regulations of the Federal Reserve Board or other Governmental Authority
having jurisdiction with respect thereto dealing with reserve requirements
prescribed for eurocurrency funding (currently referred to as “eurocurrency
liabilities” in Regulation D of the Federal Reserve Board) maintained by a
member bank of the United States Federal Reserve System.

TERM LOAN CREDIT AGREEMENT

[DAYTON SUPERIOR CORPORATION]

10

--------------------------------------------------------------------------------



“Event of Default” has the meaning specified in Section 9.1.

“Excess Cash Flow” means, for any period, (a) Consolidated EBITDA of the
Borrower for such period, minus (b) without duplication, (i) any cash principal
payment on the Loans during such period other than any mandatory prepayment
required pursuant to Section 2.8(a) because of the existence of Excess Cash
Flow, (ii) any scheduled or other mandatory cash principal payment made by the
Borrower or any of its Subsidiaries during such period on any Capitalized Lease
Obligation or other Indebtedness (but only, if such Indebtedness may be
reborrowed, to the extent such payment results in a permanent reduction in
commitments thereof), (iii) any Capital Expenditure made by such Person or any
of its Subsidiaries during such period, excluding in each case any such Capital
Expenditure to the extent financed through the incurrence of Capitalized Lease
Obligations or any long-term Indebtedness other than the Obligations, (iv) the
Consolidated Interest Expense of such Person for such period, (v) any cash
losses from extraordinary items, (vi) any cash payment made during such period
to satisfy obligations for United States federal income taxes or other taxes
measured by net income, (vii) any increase in the Working Capital of the
Borrower during such period (measured as the excess of such Working Capital at
the end of such period over such Working Capital at the beginning of such
period), (viii) the aggregate amount actually paid by the Borrower and its
Subsidiaries in cash during such period on account of any Permitted Acquisition
or other Investments permitted under clause (d) of Section 8.3, in each case to
the extent such cash payment is made with internally generated cash flow, (ix)
any depreciation, depletion or amortization expense, (x) any aggregate net loss
on the Sale of property (other than accounts (as defined under the applicable
UCC) and inventory) outside the ordinary course of business, (xi)  any other
non-cash expenditure, charge or loss for such period (including, but not limited
to, impairment  of goodwill and excluding any non-cash expenditure, charge or
loss relating to write-offs, write-downs or reserves with respect to accounts
and inventory), including the amount of any compensation deduction as the result
of any grant of Stock or Stock Equivalents to employees, officers, directors or
consultants, (xii) any financial advisory fees, accounting fees, legal fees and
other similar advisory and consulting fees and out-of-pocket expenses and
redemption premiums and costs incurred in connection with the Revolving Credit
Facility, the Term Loan Facility, the redemption of the Senior Notes or the
Senior Subordinated Notes or the refinancing of the Existing Credit Agreement or
any actual or proposed Permitted Investment (including any Permitted
Acquisition) or issuance of Permitted Indebtedness, (xiii) expenses incurred in
connection with any Permitted Acquisition (whether or not consummated),
including expenses for early retirement of Indebtedness, consolidation or
discontinuance of any portion of the operations, employees and/or management, in
each case whether or not classified as restructuring charges under GAAP and
(xiv) any one-time or non-recurring cash charges resulting from severance,
relocation, restructuring, integration and other similar adjustments, whether or
not classified as restructuring charges under GAAP or any business optimization
costs and expenses, in an aggregate amount not to exceed $5,000,000 during any
Fiscal Year, plus (c) without duplication, any decrease in the Working Capital
of the Borrower during such period (measured as the excess of such Working
Capital at the beginning of such period over such Working Capital at the end
thereof).

TERM LOAN CREDIT AGREEMENT

[DAYTON SUPERIOR CORPORATION]

11

--------------------------------------------------------------------------------



“Excluded Accounts” means any (a) zero balance payroll, withholding tax and
other fiduciary accounts of any Group Member and (b) other deposit accounts of
any Group Member that in the aggregate do not hold more than $250,000 on an
overnight basis.  

“Excluded Foreign Subsidiary” means (a) any Subsidiary of the Borrower that is
not a Domestic Person or is a Domestic Person all or substantially all of whose
assets consists of Stock of Subsidiaries that are not Domestic Persons, and in
respect of which the pledge of all of the Stock of such Subsidiary as Collateral
for any Obligation of the Borrower, would, in the good faith judgment of the
Borrower, result in materially adverse tax consequences to the Loan Parties and
their Subsidiaries, taken as a whole, and which has not guaranteed any material
Indebtedness of the Borrower or any Domestic Subsidiary of the Borrower and more
than 66 2/3% of the voting stock of such Domestic Person has not been pledged to
secure any such Indebtedness and (b) provided that it has not guaranteed any
material Indebtedness of the Borrower or any Domestic Subsidiary thereof, Dayton
Superior Canada Ltd.

“Existing Agent” means General Electric Capital Corporation, in its capacity as
administrative agent under the Existing Credit Agreement.

“Existing Credit Agreement” means that certain Credit Agreement, dated as of
January 30, 2004, as amended, among the Borrower, the institutions party thereto
as lenders and issuers and the Existing Agent.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as determined by the Administrative
Agent in its sole discretion.

“Federal Reserve Board” means the Board of Governors of the United States
Federal Reserve System and any successor thereto.

“Fee Letter” means the letter agreement, dated as of November 13, 2007,
addressed to the Borrower from the Administrative Agent and accepted by the
Borrower, with respect to certain fees to be paid from time to time to the
Administrative Agent and its Related Persons.

“Financial Statement” means each financial statement delivered pursuant to
Section 4.4 or 6.1.

“Fiscal Month” means any of the monthly accounting periods of the Borrower.

“Fiscal Quarter” means each 3 Fiscal Month period ending on March 31, June 30,
September 30 or December 31.

“Fiscal Year” means the twelve-month period ending on December 31.

“GAAP” means generally accepted accounting principles in the United States, as
in effect from time to time, set forth in the opinions and pronouncements of the
Accounting Principles Board and the American Institute of Certified Public
Accountants, in the statements and pronouncements of the Financial Accounting
Standards Board and in such other statements by such other entity as may be in
general use by significant segments of the accounting profession that are
applicable to the circumstances as of the date of determination.  Subject to
Section 1.3, all references to “GAAP” shall be to GAAP applied consistently with
the principles used in the preparation of the Financial Statements described in
Section 4.4(a).

TERM LOAN CREDIT AGREEMENT

[DAYTON SUPERIOR CORPORATION]

12

--------------------------------------------------------------------------------



“Governmental Authority” means any nation, sovereign or government, any state or
other political subdivision thereof, any agency, authority or instrumentality
thereof and any entity or authority exercising executive, legislative, taxing,
judicial, regulatory or administrative functions of or pertaining to government,
including any central bank, stock exchange, regulatory body, arbitrator, public
sector entity, supra-national entity (including the European Union and the
European Central Bank) and any self-regulatory organization (including the
National Association of Insurance Commissioners).

“Group Members” means, collectively, the Borrower and its Subsidiaries.

“Group Members’ Accountants” means Deloitte & Touche USA LLP or other
nationally-recognized independent registered certified public accountants
designated by the Borrower and reasonably acceptable to the Administrative
Agent.

“Guarantor” means each Subsidiary of the Borrower listed on Schedule 4.3 that is
a Domestic Subsidiary and party to the Guaranty and Security Agreement on the
Closing Date and, after the Closing Date, each other Subsidiary of the Borrower
that is a Domestic Subsidiary and is not an Excluded Foreign Subsidiary and that
becomes a party to the Guaranty and Security Agreement pursuant to Section 7.10.

“Guaranty and Security Agreement” means a guaranty and security agreement, in
substantially the form of Exhibit H, among the Administrative Agent, the
Borrower and each Guarantor from time to time party thereto, as the same may
from time to time be amended, restated, supplemented or otherwise modified.

“Guaranty Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of such Person for any Indebtedness, lease,
dividend or other obligation (the “primary obligation”) of another Person (the
“primary obligor”), if the purpose or intent of such Person in incurring such
liability, or the economic effect thereof, is to guarantee such primary
obligation or provide support, assurance or comfort to the holder of such
primary obligation or to protect or indemnify such holder against loss with
respect to such primary obligation, including (a) the direct or indirect
guaranty, endorsement (other than for collection or deposit in the ordinary
course of business), co-making, discounting with recourse or sale with recourse
by such Person of any primary obligation, (b) the incurrence of reimbursement
obligations with respect to any letter of credit or bank guarantee in support of
any primary obligation, (c) the existence of any Lien, or any right, contingent
or otherwise, to receive a Lien, on the property of such Person securing any
part of any primary obligation and (d) any liability of such Person for a
primary obligation through any Contractual Obligation (contingent or otherwise)
or other arrangement (i) to purchase, repurchase or otherwise acquire such
primary obligation or any security therefor or to provide funds for the payment
or discharge of such primary obligation (whether in the form of a loan, advance,
stock purchase, capital contribution or otherwise), (ii) to maintain the
solvency, working capital, equity capital or any balance sheet item, level of
income or cash flow, liquidity or financial condition of any primary obligor,
(iii) to make take-or-pay or similar payments, if required, regardless of
non-performance by any other party to any Contractual Obligation, (iv) to
purchase, sell or lease (as lessor or lessee) any property, or to purchase or
sell services, primarily for the purpose of enabling the primary obligor to
satisfy such primary obligation or to protect the holder of such primary
obligation against loss or (v) to supply funds to or in any other manner invest
in, such primary obligor (including to pay for property or services irrespective
of whether such property is received or such services are rendered); provided,
however, that “Guaranty Obligations” shall not include (x) endorsements for
collection or deposit in the ordinary course of business and (y) product
warranties given in the ordinary course of business.  The outstanding amount of
any Guaranty Obligation shall equal the outstanding amount of the primary
obligation so guaranteed or otherwise supported or, if lower, the stated maximum
amount for which such Person may be liable under such Guaranty Obligation.

TERM LOAN CREDIT AGREEMENT

[DAYTON SUPERIOR CORPORATION]

13

--------------------------------------------------------------------------------



“Hazardous Material” means any substance, material or waste that is classified,
regulated or otherwise characterized under any Requirements of Law as hazardous,
toxic, a contaminant or a pollutant or by other words of similar meaning or
regulatory effect, including petroleum or any fraction thereof, asbestos,
polychlorinated biphenyls and radioactive substances.

“Hedging Agreement” means any Interest Rate Contract, foreign exchange, swap,
option or forward contract, spot, cap, floor or collar transaction, any other
derivative instrument and any other similar speculative transaction and any
other similar agreement or arrangement designed to alter the risks of any Person
arising from fluctuations in any underlying variable.

“Indebtedness” of any Person means, without duplication, any of the following,
whether or not matured:  (a) all indebtedness for borrowed money, (b) all
obligations evidenced by notes, bonds, debentures or similar instruments, (c)
all reimbursement and all obligations with respect to (i) letters of credit,
bank guarantees or bankers’ acceptances or (ii) surety, customs, reclamation or
performance bonds (in each case not related to judgments or litigation) other
than those entered into in the ordinary course of business, (d) all obligations
to pay the deferred purchase price of property or services, other than trade
payables incurred in the ordinary course of business, (e) all obligations
created or arising under any conditional sale or other title retention
agreement, regardless of whether the rights and remedies of the seller or lender
under such agreement in the event of default are limited to repossession or sale
of such property, (f) all Capitalized Lease Obligations, (g) all obligations,
whether or not contingent, to purchase, redeem, retire, defease or otherwise
acquire for value any of its own Disqualified Stock (or Stock Equivalents
relating to any Disqualified Stock) valued at, in the case of redeemable
preferred Disqualified Stock, the greater of the voluntary liquidation
preference and the involuntary liquidation preference of such Disqualified Stock
plus accrued and unpaid dividends, (h) all payments that would be required to be
made in respect of any Hedging Agreement in the event of a termination
(including an early termination) on the date of determination and (i) all
Guaranty Obligations for obligations of any other Person constituting
Indebtedness of such other Person; provided, however, that the items in each of
clauses (a) through (i) above shall constitute “Indebtedness” of such Person
solely to the extent, directly or indirectly, (x) such Person is liable for any
part of any such item, (y) any such item is secured by a Lien on such Person’s
property or (z) any other Person has a right, contingent or otherwise, to cause
such Person to become liable for any part of any such item or to grant such a
Lien.

“Indemnified Matter” has the meaning specified in Section 11.4.

“Indemnitee” has the meaning specified in Section 11.4.

“Initial Projections” means those financial projections, dated February, 2008,
covering the Fiscal Years ending in 2008 through 2012 and delivered to the
Administrative Agent by the Borrower prior to the date hereof.

TERM LOAN CREDIT AGREEMENT

[DAYTON SUPERIOR CORPORATION]

14

--------------------------------------------------------------------------------



“Intellectual Property” means all rights, title and interests in or relating to
intellectual property and industrial property arising under any Requirement of
Law and all IP Ancillary Rights relating thereto, including all Copyrights,
Patents, Trademarks, Internet Domain Names, Trade Secrets and IP Licenses.

“Intercreditor Agreement” means the intercreditor agreement, substantially in
the form attached hereto as Exhibit J, among the Administrative Agent, the
Revolving Credit Administrative Agent, the Borrower and the other Loan Parties,
as the same may from time to time be amended, restated, supplemented or
otherwise modified.

“Interest Period” means, with respect to any Eurodollar Rate Loan, the period
commencing on the date such Eurodollar Rate Loan is made or converted to a
Eurodollar Rate Loan or, if such loan is continued, on the last day of the
immediately preceding Interest Period therefor and, in each case, ending 1, 2,
3, 6 or, subject to availability by all affected Lenders, 9 or 12 months
thereafter, as selected by the Borrower pursuant hereto; provided, however, that
(a) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day,
unless the result of such extension would be to extend such Interest Period into
another such Business Day falls in the next calendar month, in which case such
Interest Period shall end on the immediately preceding Business Day, (b) any
Interest Period that begins on the last Business Day of a calendar month (or on
a day for which there is no numerically corresponding day in the calendar month
at the end of such Interest Period) shall end on the last Business Day of a
calendar month, (c) the Borrower may not select any Interest Period ending after
the Scheduled Maturity Date, (d) the Borrower may not select any Interest Period
in respect of any portion of the Term Loans having an aggregate principal amount
of less than $5,000,000 and (e) there shall be outstanding at any one time no
more than 10 Interest Periods.

“Interest Rate Contracts” means all interest rate swap agreements, interest rate
cap agreements, interest rate collar agreements and interest rate insurance.

“Internet Domain Names” means all rights, title and interests (and all related
IP Ancillary Rights) arising under any Requirement of Law in or relating to
Internet domain names.

“Investment” means, with respect to any Person, directly or indirectly, (a) to
own, purchase or otherwise acquire, in each case whether beneficially or
otherwise, any investment in, including any interest in, any Security of any
other Person (other than any evidence of any Obligation), (b) to purchase or
otherwise acquire, whether in one transaction or in a series of transactions,
all or a significant part of the property of any other Person or a business
conducted by any other Person or all or substantially all of the assets
constituting the business of a division, branch, brand or other unit operation
of any other Person, (c) to incur, or to remain liable under, any Guaranty
Obligation for Indebtedness of any other Person, to assume the Indebtedness of
any other Person or to make, hold, purchase or otherwise acquire, in each case
directly or indirectly, any deposit, loan, advance, commitment to lend or
advance, or other extension of credit (including by deferring or extending the
date of, in each case outside the ordinary course of business, the payment of
the purchase price for Sales of property or services to any other Person, to the
extent such payment obligation constitutes Indebtedness of such other Person),
excluding deposits with financial institutions available for withdrawal on
demand, prepaid expenses, accounts receivable and similar items created in the
ordinary course of business, (d) to make, directly or indirectly, any
contribution to the capital of any other Person or (e) to Sell to any Affiliate
any property for less than fair market value (including a disposition of cash or
Cash Equivalents in exchange for consideration of lesser value); provided,
however, that such Investment shall be valued at the difference between the
value of the consideration for such Sale and the fair market value of the
property Sold.

TERM LOAN CREDIT AGREEMENT

[DAYTON SUPERIOR CORPORATION]

15

--------------------------------------------------------------------------------



“IP Ancillary Rights” means, with respect to any other Intellectual Property, as
applicable, all foreign counterparts to, and all divisionals, reversions,
continuations, continuations-in-part, reissues, reexaminations, renewals and
extensions of, such Intellectual Property and all income, royalties, proceeds
and Liabilities at any time due or payable or asserted under or with respect to
any of the foregoing or otherwise with respect to such Intellectual Property,
including all rights to sue or recover at law or in equity for any past, present
or future infringement, misappropriation, dilution, violation or other
impairment thereof, and, in each case, all rights to obtain any other IP
Ancillary Right.

“IP License” means all Contractual Obligations (and all related IP Ancillary
Rights), whether written or oral, granting any right title and interest in or
relating to any Intellectual Property.

“IRS” means the Internal Revenue Service of the United States and any successor
thereto.

“Lender” means each Lender that has a Commitment or that holds a Term Loan.

“Liabilities” means all claims, actions, suits, judgments, damages, losses,
liability, obligations, and any related fines, penalties, sanctions, costs,
fees, taxes, commissions, charges, disbursements and expenses, in each case of
any kind or nature (including interest accrued thereon or as a result thereto
and fees, charges and disbursements of financial, legal and other advisors and
consultants), whether joint or several, whether or not indirect, contingent,
consequential, actual, punitive, treble or otherwise.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest or other security arrangement and any other preference,
priority or preferential arrangement of any kind or nature whatsoever, including
any conditional sale contract or other title retention agreement, the interest
of a lessor under a Capital Lease and any synthetic or other financing lease
having substantially the same economic effect as any of the foregoing.

“Loan Documents” means, collectively, this Agreement, any Notes, the Guaranty
and Security Agreement, the Intercreditor Agreement, the Mortgages, the Control
Agreements, the Fee Letter, the Secured Hedging Agreements and, when executed,
each document executed by a Loan Party and delivered to the Administrative
Agent, any Lender in connection with or pursuant to any of the foregoing or the
Obligations, together with any modification of any term, or any waiver with
respect to, any of the foregoing.

“Loan Party” means the Borrower and each Guarantor.

“Material Adverse Effect” means an effect that results in or causes, or could
reasonably be expected to result in or cause, a material adverse change in any
of (a) the condition (financial or otherwise), business, performance, operations
or property of the Group Members, taken as a whole, (b) the ability of any Loan
Party to perform its obligations under any Loan Document and (c) the validity or
enforceability of any Loan Document or the rights and remedies of the
Administrative Agent, the Lenders and the other Secured Parties under any Loan
Document.

TERM LOAN CREDIT AGREEMENT

[DAYTON SUPERIOR CORPORATION]

16

--------------------------------------------------------------------------------



“Material Environmental Liabilities” means Environmental Liabilities exceeding
$500,000.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage” means any mortgage, deed of trust or other document executed or
required herein to be executed by any Loan Party and granting a security
interest over any owned real property in favor of the Administrative Agent and
Collateral Agent as security for the Obligations.

“Mortgage Supporting Documents” means, with respect to any Mortgage for a parcel
of owned real property, each document (including title policies or marked-up
unconditional insurance binders (in each case, together with copies of all
documents referred to therein), maps, ALTA (or TLTA, if applicable) as-built
surveys (in form and as to date that is sufficiently acceptable to the title
insurer issuing title insurance to the Administrative Agent for such title
insurer to deliver endorsements to such title insurance as reasonably requested
by the Administrative Agent), environmental assessments and reports (in the case
of owned real property acquired after the Closing Date) and evidence regarding
recording and payment of fees, insurance premium and taxes) that the
Administrative Agent may reasonably request, to create, register, perfect,
maintain, evidence the existence, substance, form or validity of or enforce a
valid lien on such parcel of real property in favor of the Administrative Agent
for the benefit of the Secured Parties, subject only to Permitted Liens and such
other Liens as the Administrative Agent may reasonably approve.

“Multiemployer Plan” means any multiemployer plan, as defined in
Section 400l(a)(3) of ERISA, to which any ERISA Affiliate incurs or otherwise
has any obligation or liability, contingent or otherwise.

“Net Cash Proceeds” means proceeds received in cash from (a) any Sale of, or
Property Loss Event with respect to, property, net of (i) the reasonable
out-of-pocket cash costs, fees and expenses paid or required to be paid in
connection therewith, (ii) any taxes paid or reasonably estimated to be payable
as a result thereof, (iii) any amount required to be applied to the repayment of
Indebtedness other than owing to any Group Member (including any premium or
penalty, if any, and interest) secured by a Lien expressly permitted hereunder
on any asset that is the subject of such Sale or Property Loss Event (excluding
any Lien pursuant to a Loan Document but including, in the case of the Revolving
Credit Priority Collateral, the Revolving Credit Documents) and (iv) any amounts
provided as a reserve, in accordance with GAAP, against any liabilities in
respect of any indemnification obligations or purchase price adjustment
associated with such Sale (provided that, to the extent and at any time such
amounts are released from such reserve, such amounts shall constitute Net Cash
Proceeds), or (b) any sale or issuance of Stock or incurrence of Indebtedness,
in each case net of brokers’, advisors’ and investment banking fees and other
reasonable underwriting discounts, commissions and other reasonable
out-of-pocket cash costs, fees and expenses, in each case incurred in connection
with such transaction; provided, however, that any such proceeds received by any
Subsidiary of the Borrower that is not a Wholly Owned Subsidiary of the Borrower
shall constitute “Net Cash Proceeds” only to the extent of the aggregate direct
and indirect beneficial ownership interest of the Borrower therein.

“Non-Excluded Taxes” has the meaning specified in Section 2.17(a).

TERM LOAN CREDIT AGREEMENT

[DAYTON SUPERIOR CORPORATION]

17

--------------------------------------------------------------------------------



“Non- Funding Lender” has the meaning specified in Section 2.2(c).

“Non-U.S. Lender Party” means each of the Administrative Agent, each Lender,
each SPV and each participant, in each case that is not a Domestic Person.

“Note” means (i) a promissory note of the Borrower, in substantially the form of
Exhibit B, payable to the order of a Lender in a principal amount equal to the
amount of such Lender’s Commitment, or (ii) a PIK Note, as applicable.

“Notice of Borrowing” has the meaning specified in Section 2.2(a).

“Notice of Conversion or Continuation” has the meaning specified in
Section 2.10(b).

“Obligations” means, with respect to any Loan Party, all amounts, obligations,
liabilities, covenants and duties of every type and description owing by such
Loan Party to the Primary Administrative Agent, the Collateral Agent, any
Lender, any other Indemnitee, any participant, any SPV or any Secured Hedging
Counterparty arising out of, under, or in connection with, any Loan Document,
whether direct or indirect (regardless of whether acquired by assignment),
absolute or contingent, due or to become due, whether liquidated or not, now
existing or hereafter arising and however acquired, and whether or not evidenced
by any instrument or for the payment of money, including, without duplication,
(a) if such Loan Party is the Borrower, all Term Loans, (b) all interest,
whether or not accruing after the filing of any petition in bankruptcy or after
the commencement of any insolvency, reorganization or similar proceeding, and
whether or not a claim for post-filing or post-petition interest is allowed in
any such proceeding, and (c) all other fees, expenses (including fees, charges
and disbursement of counsel), interest, commissions, charges, costs,
disbursements, indemnities and reimbursement of amounts paid and other sums
chargeable to such Loan Party under any Loan Document.

“Odyssey Investment Partners” means Odyssey Investment Partners Fund, L.P.
and/or Odyssey Investment Partners, LLC and their respective Affiliates.

“Other Taxes” has the meaning specified in Section 2.17(c).

“Patents” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to letters patent
and applications therefor.

“PBGC” means the United States Pension Benefit Guaranty Corporation and any
successor thereto.

“Permit” means, with respect to any Person, any permit, approval, authorization,
license, registration, certificate, concession, grant, franchise, variance or
permission from, and any other Contractual Obligations with, any Governmental
Authority, in each case whether or not having the force of law and applicable to
or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

“Permitted Acquisition” means any Proposed Acquisition satisfying each of the
following conditions:  (a) the aggregate amounts payable in connection with, and
other consideration for (in each case, including any transaction costs,
indemnification obligations and all Indebtedness and liabilities incurred or
assumed in connection therewith or otherwise reflected in a Consolidated balance
sheet of the Borrower and the Proposed Acquisition Target), such Proposed
Acquisition and all other Permitted Acquisitions consummated on or prior to the
date of the consummation of such Proposed Acquisition shall not exceed
$45,000,000, plus earn-out payments that are reasonably acceptable to the
Administrative Agent, (b) the Administrative Agent shall have received
reasonable advance notice of such Proposed Acquisition including a reasonably
detailed description thereof at least 30 days prior to the consummation of such
Proposed Acquisition (or such later date as may be agreed by the Administrative
Agent) and on or prior to the date of such Proposed Acquisition, the
Administrative Agent shall have received copies of the acquisition agreement and
related Contractual Obligations and other documents (including financial
information and analysis, environmental assessments and reports, opinions,
certificates and lien searches) and information reasonably requested by the
Administrative Agent  and (c) after giving effect to such Permitted Acquisition,
the Borrower shall be in compliance with the Financial Covenants set forth in
Article V on a Pro Forma Basis as of the last day of the last Fiscal Quarter for
which Financial Statements have been delivered hereunder. 

TERM LOAN CREDIT AGREEMENT

[DAYTON SUPERIOR CORPORATION]

18

--------------------------------------------------------------------------------



“Permitted Group” means any group of investors that is deemed to be a “person”
(as that term is used in Section 13(d)(3) of the Exchange Act) by virtue of a
Voting Agreement or any similar agreement, as the same may be amended, modified
or supplemented from time to time; provided, however, that no single Person
(other than Odyssey Investment Partners and its Related Parties) beneficially
owns (together with its Affiliates) more of the voting power of the issued and
outstanding shares of Stock of the Borrower, having the right to vote for the
election of directors of the Borrower under ordinary circumstances, that is
beneficially owned by such group of investors than is then collectively
beneficially owned by Odyssey Investment Partners and its Related Parties in the
aggregate.

“Permitted Indebtedness” means any Indebtedness of any Group Member that is not
prohibited by Section 8.1 or any other provision of any Loan Document.

“Permitted Investment” means any Investment of any Group Member that is not
prohibited by Section 8.3 or any other provision of any Loan Document.

“Permitted Lien” means any Lien on or with respect to the property of any Group
Member that is not prohibited by Section 8.2 or any other provision of any Loan
Document.

“Permitted Refinancing” means Indebtedness constituting a refinancing or
extension of Permitted Indebtedness that (a) has an aggregate outstanding
principal amount not greater than the aggregate principal amount of such
Permitted Indebtedness outstanding at the time of such refinancing or extension,
together with accrued interest, fees (including any prepayment fees or premiums)
payable in connection therewith, (b) has a weighted average maturity (measured
as of the date of such refinancing or extension) and maturity no shorter than
that of such Permitted Indebtedness and, in the case of any refinancing of the
Senior Subordinated Notes has no scheduled amortization prior to maturity and
matures no earlier than 6 months after the 6th anniversary of the Closing Date,
(c) is not entered into as part of a Sale and Leaseback transaction, (d) is not
secured by any property or any Lien other than those securing such Permitted
Indebtedness, and if such Permitted Indebtedness is subordinated to the
Obligations, such Indebtedness is subordinated to the Obligations at least to
the same extent as such Permitted Indebtedness and in a manner and pursuant to
documentation reasonably acceptable to the Administrative Agent; provided, that,
in the case of any refinancing of the Senior Subordinated Notes, such
Indebtedness may rank pari passu in right of payment with the Obligations if
such Indebtedness is either unsecured or is secured on a junior priority basis
(that is junior both to the Liens securing the Obligations and to the Liens
securing the Revolving Obligations) pursuant to an intercreditor agreement (that
binds all present and future holders of such Indebtedness and all
representatives and collateral agents therefor) and that is reasonably
satisfactory in all respects to the Administrative Agent, provided, further, in
the case of any refinancing of the Revolving Obligations, (x) such Indebtedness
shall be subject to the Intercreditor Agreement (or another intercreditor
agreement that is in form and substance reasonably satisfactory to the
Administrative Agent and in any event no less favorable to the Lenders than the
Intercreditor Agreement, as reasonably determined by the Administrative Agent)
and (y) the lenders in such refinancing or any agent or trustee for such lenders
executes and delivers to the Administrative Agent an agreement reasonably
satisfactory to the Administrative Agent confirming that such lenders and their
agent or trustee are bound by the obligations under the Intercreditor Agreement
of the lenders under the Revolving Credit Agreement and the Revolving Credit
Administrative Agent (and the Administrative Agent thereupon executes and
delivers to the lenders in such Permitted Refinancing or their agent or trustee
an agreement confirming that such lenders or their agent or trustee will be
entitled to enforce all rights under the Intercreditor Agreement of the lenders
under the Revolving Credit Agreement and the Revolving Credit Administrative
Agent) and (e) is otherwise on terms that the board of directors of the Borrower
shall have determined in good faith to be consistent with the market terms for
Indebtedness of such type reasonably available to the Borrower at such time and
that are reasonably satisfactory to the Administrative Agent; provided, however,
that, notwithstanding the foregoing and in the case of clauses (a) through (e),
Guaranty Obligations for such Indebtedness shall constitute part of such
Permitted Refinancing if and to the extent such similar Guaranty Obligations
with respect to such Permitted Indebtedness existed and constituted Permitted
Indebtedness prior to such refinancing or extension.

TERM LOAN CREDIT AGREEMENT

[DAYTON SUPERIOR CORPORATION]

19

--------------------------------------------------------------------------------



“Permitted Reinvestment” means, with respect to the Net Cash Proceeds of any
Sale or Property Loss Event, the acquisition, repair, replacement, improvement
or construction of, to the extent otherwise permitted hereunder, property useful
in the business of the Borrower or any of its Subsidiaries (including through a
Permitted Acquisition) or, if such Property Loss Event involves loss or damage
to property, to repair such loss or damage.

“Person” means any individual, partnership, corporation (including a business
trust and a public benefit corporation), joint stock company, estate,
association, firm, enterprise, trust, limited liability company, unincorporated
association, joint venture and any other entity or Governmental Authority.

“PIK Loan” has the meaning specified in Section 2.19.

“PIK Note” means a promissory note of the Borrower, in substantially the form of
Exhibit K, payable to the order of a Lender in a principal amount equal to such
Lender’s pro rata share of the aggregate amount of interest, fees or other
obligations capitalized hereunder.

“Primary Administrative Agent” means Silver Point Finance in its capacity as
administrative agent for the Lenders (together with its permitted successors and
assigns in such capacity).

“Pro Forma Balance Sheet” has the meaning specified in Section 4.4(c).

TERM LOAN CREDIT AGREEMENT

[DAYTON SUPERIOR CORPORATION]

20

--------------------------------------------------------------------------------



“Pro Forma Basis” means, with respect to any determination for any period and
any Pro Forma Transaction, that such determination shall be made by giving pro
forma effect to each such Pro Forma Transaction, as if each such Pro Forma
Transaction had been consummated on the first day of such period, based on
historical results accounted for in accordance with GAAP and, to the extent
applicable, reasonable assumptions that are specified in detail in the relevant
Compliance Certificate, Financial Statement or other document provided to the
Administrative Agent or any Lender in connection herewith in accordance with
Regulation S-X of the Securities Act of 1933.

“Pro Forma Transaction” means (i) the redemption and retirement of the Senior
Notes, (ii) any transaction consummated as part of any Permitted Acquisition,
together with each other transaction relating thereto and consummated in
connection therewith, including any incurrence or repayment of Indebtedness and
(iii) any purchase, prepayment, acquisition or retirement for value of any
Senior Subordinated Note and any other Indebtedness.

“Projections” means, collectively, the Initial Projections and any document
delivered pursuant to Section 6.1(f).

“Property Loss Event” means, with respect to any property, any loss of or damage
to such property or any taking of such property or condemnation thereof.

“Proposed Acquisition” means (a) any proposed acquisition that is consensual and
approved by the board of directors of such Proposed Acquisition Target, of all
or substantially all of the assets or Stock of any Proposed Acquisition Target
by the Borrower or any Subsidiary of the Borrower or (b) any proposed merger of
any Proposed Acquisition Target with or into the Borrower or any Subsidiary of
the Borrower (and, in the case of a merger with the Borrower, with the Borrower
being the surviving corporation).

“Proposed Acquisition Target” means any Person or any brand, line of business,
division, branch, operating division or other unit operation of any Person.

“Pro Rata Outstandings” of any Lender at any time, means the sum of the
outstanding principal amount of Term Loans owing to such Lender.

“Pro Rata Share” means, with respect to any Lender at any time, the percentage
obtained by dividing (a) the sum of the Commitments (or, if such Commitments are
terminated, the Pro Rata Outstandings therein) of such Lender then in effect by
(b) the sum of the Commitments (or, if such Commitments are terminated, the Pro
Rata Outstandings therein) of all Lenders then in effect; provided, however,
that, if there are no Commitments and no Pro Rata Outstandings, such Lender’s
Pro Rata Share shall be determined based on the Pro Rata Share most recently in
effect, after giving effect to any subsequent assignment and any subsequent
non-pro rata payments of any Lender pursuant to Section 2.18.

“Qualified Capital Stock” means Stock that is not Disqualified Stock.

“Register” has the meaning specified in Section 2.14(b).

“Reinvestment Prepayment Amount” means, with respect to any Net Cash Proceeds on
the Reinvestment Prepayment Date therefor, the amount of such Net Cash Proceeds
less any amount paid or required to be paid by any Group Member to make
Permitted Reinvestments with such Net Cash Proceeds pursuant to a Contractual
Obligation entered into prior to such Reinvestment Prepayment Date with any
Person that is not an Affiliate of the Borrower.

TERM LOAN CREDIT AGREEMENT

[DAYTON SUPERIOR CORPORATION]

21

--------------------------------------------------------------------------------



“Reinvestment Prepayment Date” means, with respect to any portion of any Net
Cash Proceeds of any Sale or Property Loss Event, the earliest of (a) the 365th
day after the completion of the portion of such Sale or Property Loss Event
corresponding to such Net Cash Proceeds, (b) the date that is 5 Business Days
after the date on which the Borrower shall have notified the Administrative
Agent of the Borrower’s determination not to make Permitted Reinvestments with
such Net Cash Proceeds, (c) the occurrence of any Event of Default set forth in
Section 9.1(e)(ii) and (d) 5 Business Days after the delivery of a notice by the
Administrative Agent or the Required Lenders to the Borrower during the
continuance of any other Event of Default.

“Related Documents” means, collectively, the payoff letter with respect to the
Existing Credit Agreement executed and delivered to the Administrative Agent in
connection with Section 3.1(d), the notice of redemption issued in connection
with the redemption, satisfaction and discharge of the Senior Notes, the
Revolving Loan Documents, and each other document executed with respect to any
of the foregoing or any Related Transaction.

“Related Party” means:

(1)  any controlling stockholder, 50% (or more) owned Subsidiary, or immediate
family member (in the case of an individual) of Odyssey Investment Partners;

(2)  any trust, corporation, partnership, limited liability company or other
entity, the beneficiaries, stockholders, partners, members, owners or Persons
beneficially holding a 50% or more controlling interest of which consist of
Odyssey Investment Partners and/or such other Persons referred to in the
immediately preceding clause (1); or

(3)  any investment partnership or investment fund controlled or managed by
Odyssey Investment Partners.

“Related Person” means, with respect to any Person, each Affiliate of such
Person and each director, officer, employee, agent, trustee, representative,
attorney, accountant and each insurance, environmental, legal, financial and
other advisor (including those retained in connection with the satisfaction or
attempted satisfaction of any condition set forth in Article III) and other
consultants and agents of or to such Person or any of its Affiliates, together
with, if such Person is the Administrative Agent, each other Person or
individual designated, nominated or otherwise mandated by or helping the
Administrative Agent pursuant to and in accordance with Section 10.4 or any
comparable provision of any Loan Document.

“Related Transactions” means, collectively, the refinancing of the Existing
Credit Agreement, the redemption of the Senior Notes, the funding of
Indebtedness under the Revolving Credit Agreement, the execution and delivery of
all Related Documents and the payment of all related fees, costs and expenses.

“Release” means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material into
or through the environment.

“Remedial Action” means all actions required under Environmental Laws to (a)
clean up, remove, treat or in any other way address any Hazardous Material in
the indoor or outdoor environment, (b) prevent or minimize any Release so that a
Hazardous Material does not migrate or endanger or threaten to endanger public
health or welfare or the indoor or outdoor environment or (c) perform
pre-remedial studies and investigations and post-remedial monitoring and care
with respect to any Hazardous Material.

TERM LOAN CREDIT AGREEMENT

[DAYTON SUPERIOR CORPORATION]

22

--------------------------------------------------------------------------------



“Required Lenders” means, at any time, Lenders having at such time in excess of
50% of the sum of the Pro Rata Outstandings then in effect.

“Requirements of Law” means, with respect to any Person, collectively, the
common law and all federal, state, local, foreign, multinational or
international laws, statutes, codes, treaties, standards, rules and regulations,
guidelines, ordinances, orders, judgments, writs, injunctions, decrees
(including administrative or judicial precedents or authorities) and the
interpretation or administration thereof by, and other determinations,
directives, requirements or requests of, any Governmental Authority, in each
case whether or not having the force of law and that are applicable to or
binding upon such Person or any of its property or to which such Person or any
of its property is subject.

“Responsible Officer” means, with respect to any Person, any of the president,
chief executive officer, treasurer, assistant treasurer, controller, managing
member or general partner of such Person but, in any event, with respect to
financial matters, any such officer that is responsible for preparing the
Financial Statements delivered hereunder and, with respect to the Corporate
Chart and other documents delivered pursuant to Section 6.1(e), documents
delivered on the Closing Date and documents delivered pursuant to Section 7.10,
the secretary or assistant secretary of such Person or any other officer
responsible for maintaining the corporate and similar records of such Person.

“Restricted Payment” means (a) any dividend, return of capital, distribution or
any other payment or Sale of property for less than fair market value, whether
direct or indirect (including through the use of Hedging Agreements, the making,
repayment, cancellation or forgiveness of Indebtedness and similar Contractual
Obligations) and whether in cash, Securities or other property, on account of
any Stock or Stock Equivalent of the Borrower or any of its Subsidiaries, in
each case now or hereafter outstanding, including with respect to a claim for
rescission of a Sale of such Stock or Stock Equivalent and (b) any redemption,
retirement, termination, defeasance, cancellation, purchase or other acquisition
for value, whether direct or indirect (including through the use of Hedging
Agreements, the making, repayment, cancellation or forgiveness of Indebtedness
and similar Contractual Obligations), of any Stock or Stock Equivalent of any
Group Member or of any direct or indirect parent entity of the Borrower, now or
hereafter outstanding, and any payment or other transfer setting aside funds for
any such redemption, retirement, termination, cancellation, purchase or other
acquisition, whether directly or indirectly and whether to a sinking fund, a
similar fund or otherwise.

“Revolving Credit Administrative Agent” means General Electric Capital
Corporation, in its capacity as administrative agent under the Revolving Credit
Agreement.

“Revolving Credit Agreement” shall mean that certain Credit Agreement dated as
of the date hereof among the Borrower, the other Loan Parties, the lenders named
therein, and the Revolving Credit Administrative Agent, as the same may from
time to time be amended, restated, replaced, supplemented or otherwise modified
solely as permitted by the Intercreditor Agreement.

“Revolving Loan Documents” shall have the meaning specified for the term “Loan
Documents” in the Revolving Credit Agreement.

TERM LOAN CREDIT AGREEMENT

[DAYTON SUPERIOR CORPORATION]

23

--------------------------------------------------------------------------------



“Revolving Obligations” shall have the meaning specified for the term “Revolving
Credit Obligations” in the Intercreditor Agreement and shall include all
increases thereto permitted by the Intercreditor Agreement.

“S&P” means Standard & Poor’s Rating Services.

“Sale and Leaseback Transaction” means, with respect to any Person (the
“obligor”), any Contractual Obligation or other arrangement with any other
Person (the “counterparty”) consisting of a lease by such obligor of any
property that, directly or indirectly, has been or is to be Sold by the obligor
to such counterparty or to any other Person to whom funds have been advanced by
such counterparty based on a Lien on, or an assignment of, such property or any
obligations of such obligor under such lease.

“Satisfaction Date” means the date on which the events described in Section
10.10(b)(iii)(A), (B) and (C) occur.

“Scheduled Maturity Date” means April 20, 2009.

“Secured Hedging Agreement” means any Hedging Agreement that (a) has been
entered into with a Secured Hedging Counterparty, (b) in the case of a Hedging
Agreement not entered into with or provided or arranged by the Administrative
Agent or an Affiliate of the Administrative Agent, is expressly identified as
being a “Secured Hedging Agreement” hereunder in a joint notice from such Loan
Party and such Person delivered to the Administrative Agent reasonably promptly
after the execution of such Hedging Agreement and (c) meets the requirements of
Section 8.1(f).

“Secured Hedging Counterparty” means (a) a Person who has entered into a Hedging
Agreement with a Loan Party if such Hedging Agreement was provided or arranged
by the Administrative Agent or an Affiliate of the Administrative Agent, and any
assignee of such Person or (b) a Lender or an Affiliate of a Lender who has
entered into a Hedging Agreement with a Loan Party (or a Person who was a Lender
or an Affiliate of a Lender at the time of execution and delivery of the Hedging
Agreement).

“Secured Parties” means the Lenders, the Administrative Agent, the Collateral
Agent, any Secured Hedging Counterparty, each other Indemnitee and any other
holder of any Obligation of any Loan Party.

“Security” means all Stock, Stock Equivalents, voting trust certificates, bonds,
debentures, instruments and other evidence of Indebtedness, whether or not
secured, convertible or subordinated, all certificates of interest, share or
participation in, all certificates for the acquisition of, and all warrants,
options and other rights to acquire, any Security.

“Sell” means, with respect to any property, to sell, convey, transfer, assign,
license, lease (as lessor) or otherwise dispose of, any interest therein or to
permit any Person to acquire any such interest, including, in each case, through
a Sale and Leaseback Transaction or through a sale, factoring at maturity,
collection of or other disposal, with or without recourse, of any notes or
accounts receivable.  Conjugated forms thereof and the noun “Sale” have
correlative meanings.

TERM LOAN CREDIT AGREEMENT

[DAYTON SUPERIOR CORPORATION]

24

--------------------------------------------------------------------------------



“Senior Notes” means the “Notes” (as defined in the Senior Notes Indenture) and
“Exchange Notes” issued in exchange therefor in accordance with the terms of the
Senior Notes Indenture, not exceeding an aggregate principal amount of
$165,000,000.

“Senior Notes Indenture” means the Indenture, dated as of June 9, 2003, by and
among the Borrower, the guarantors named therein, and The Bank of New York, as
Trustee, relating to the Borrower’s 10 3/4% Senior Second Secured Notes due
2008, as amended, modified or supplemented from time to time in accordance with
its terms and the terms hereof.

“Senior Subordinated Notes” means the “Notes” (as defined in the Senior
Subordinated Notes Indenture) in an aggregate principal amount not exceeding
$155,000,000.

“Senior Subordinated Notes Indenture” means the Indenture, dated as of June 16,
2000 among the Borrower, the guarantors party thereto and United States Trust
Company, as Trustee, relating to The Borrower’s 13% Senior Subordinated Notes
due 2009, as supplemented through the Closing Date and as subsequently amended,
modified or supplemented in accordance with its term and the terms of this
Agreement.

“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including subordinated and contingent liabilities, of
such Person; (b) the present fair saleable value of the assets of such Person is
not less than the amount that will be required to pay the probable liability of
such Person on its debts and liabilities, including subordinated and contingent
liabilities as they become absolute and matured; (c) such Person does not intend
to, and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts and liabilities mature; and (d) such
Person is not engaged in a business or transaction, and is not about to engage
in a business or transaction, for which such Person’s property would constitute
an unreasonably small capital.  The amount of contingent liabilities (such as
litigation, guaranties and pension plan liabilities) at any time shall be
computed as the amount that, in light of all the facts and circumstances
existing at the time, represents the amount that can be reasonably be expected
to become an actual or matured liability.

“SPV” means any special purpose funding vehicle identified as such in a writing
by any Lender to the Administrative Agent.

“Stock” means all shares of capital stock (whether denominated as common stock
or preferred stock), equity interests, beneficial, partnership or membership
interests, joint venture interests, participations or other ownership or profit
interests in or equivalents (regardless of how designated) of or in a Person
(other than an individual), whether voting or non-voting.

“Stock Equivalents” means all securities convertible into or exchangeable for
Stock or any other Stock Equivalent and all warrants, options or other rights to
purchase, subscribe for or otherwise acquire any Stock or any other Stock
Equivalent, whether or not presently convertible, exchangeable or exercisable.

“Subordinated Debt” means any Indebtedness that is subordinated to the payment
in full of the Obligations on terms and conditions reasonably satisfactory to
the Administrative Agent, including any Indebtedness under the Senior
Subordinated Notes.

TERM LOAN CREDIT AGREEMENT

[DAYTON SUPERIOR CORPORATION]

25

--------------------------------------------------------------------------------



“Subordinated Refinancing Indebtedness” means any Indebtedness, whether or not
constituting Subordinated Debt, resulting from any initial or subsequent
Permitted Refinancing of Subordinated Debt.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
joint venture, limited liability company, association or other entity, the
management of which is, directly or indirectly, controlled by, or of which an
aggregate of more than 50% of the outstanding Voting Stock is, at the time,
owned or controlled directly or indirectly by, such Person or one or more
Subsidiaries of such Person.

“Substitute Lender” has the meaning specified in Section 2.18(a).

“SWDA” means the Solid Waste Disposal Act (42 U.S.C. §§ 6901 et seq.).

“Tax Affiliate” means, (a) the Borrower and its Subsidiaries and (b) any
Affiliate of the Borrower with which the Borrower files or is eligible to file
consolidated, combined or unitary tax returns.

“Tax Return” has the meaning specified in Section 4.8.

“Taxes” has the meaning specified in Section 2.17(a).

“Term Loan” has the meaning specified in Section 2.1.

“Term Loan Facility” means the Commitments and the provisions herein related to
the Term Loans.

“Title IV Plan” means a pension plan subject to Title IV of ERISA, other than a
Multiemployer Plan, to which any ERISA Affiliate incurs or otherwise has any
obligation or liability, contingent or otherwise.

“Trademarks” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to trademarks, trade
names, corporate names, company names, business names, fictitious business
names, trade styles, service marks, logos and other source or business
identifiers and, in each case, all goodwill associated therewith, all
registrations and recordations thereof and all applications in connection
therewith.

“Trade Secrets” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to trade
secrets.

“UCC” means the Uniform Commercial Code of any applicable jurisdiction and, if
the applicable jurisdiction shall not have any Uniform Commercial Code, the
Uniform Commercial Code as in effect in the State of New York.

“United States” means the United States of America.

“U.S. Lender Party” means each of the Administrative Agent, the Collateral
Agent, each Lender, each SPV and each participant, in each case that is a
Domestic Person.

TERM LOAN CREDIT AGREEMENT

[DAYTON SUPERIOR CORPORATION]

26

--------------------------------------------------------------------------------



“Voting Agreement” means any voting trust or similar agreement among current
and/or former members of the management of Borrower and Odyssey Investment
Partners and/or one or more of its Related Parties pursuant to which such
current and/or former members of management grant Odyssey Investment Partners
and/or its Related Parties the right to vote shares of Borrower’s Stock.

“Voting Stock” means Stock of any Person having ordinary power to vote in the
election of members of the board of directors, managers, trustees or other
controlling Persons, of such Person (irrespective of whether, at the time, Stock
of any other class or classes of such entity shall have or might have voting
power by reason of the occurrence of any contingency).

“Wholly Owned Subsidiary” of any Person means any Subsidiary of such Person, all
of the Stock of which (other than nominal holdings and director’s qualifying
shares) is owned by such Person, either directly or through one or more Wholly
Owned Subsidiaries of such Person.

“Withdrawal Liability” means, at any time, any liability incurred (whether or
not assessed) by any ERISA Affiliate and not yet satisfied or paid in full at
such time with respect to any Multiemployer Plan pursuant to Section 4201 of
ERISA.

“Working Capital” means, for any Person at any date, its Consolidated Current
Assets at such date minus its Consolidated Current Liabilities at such date.

Section 1.2  UCC Terms.  The following terms have the meanings given to them in
the applicable UCC:  “commodity account”, “commodity contract”, “commodity
intermediary”, “deposit account”, “entitlement holder”, “entitlement order”,
“equipment”, “financial asset”, “general intangible”, “goods”, “instruments”,
“inventory”, “securities account”, “securities intermediary” and “security
entitlement”.

Section 1.3  Accounting Terms and Principles.  (a)  GAAP.  All accounting
determinations required to be made pursuant hereto shall, unless expressly
otherwise provided herein, be made in accordance with GAAP.  No change in the
accounting principles used in the preparation of any Financial Statement
hereafter adopted by the Borrower shall be given effect if such change would
affect a calculation that measures compliance with any provision of Article V or
VIII unless the Borrower, the Administrative Agent and the Required Lenders
agree to modify such provisions to reflect such changes in GAAP and, unless such
provisions are modified, all Financial Statements, Compliance Certificates and
similar documents provided hereunder shall be provided together with a
reconciliation between the calculations and amounts set forth therein before and
after giving effect to such change in GAAP.

(b)  Pro Forma.  All components of financial calculations made to determine
compliance with Article V or VIII shall be adjusted on a Pro Forma Basis to
include or exclude, as the case may be, without duplication, such components of
such calculations attributable to any Pro Forma Transaction consummated after
the first day of the applicable period of determination and prior to the end of
such period, as determined in good faith by the Borrower based on assumptions
expressed therein and that were reasonable based on the information available to
the Borrower at the time of preparation of the Compliance Certificate setting
forth such calculations.

TERM LOAN CREDIT AGREEMENT

[DAYTON SUPERIOR CORPORATION]

27

--------------------------------------------------------------------------------



Section 1.4  Payments.  The Administrative Agent may set up standards and
procedures to determine or redetermine the equivalent in Dollars of any amount
expressed in any currency other than Dollars and otherwise may, but shall not be
obligated to, rely on any determination made by any Loan Party.  Any such
determination or redetermination by the Administrative Agent shall be conclusive
and binding for all purposes, absent manifest error.  No determination or
redetermination by any Secured Party or Loan Party and no other currency
conversion shall change or release any obligation of any Loan Party or of any
Secured Party (other than the Administrative Agent and its Related Persons)
under any Loan Document, each of which agrees to pay separately for any
shortfall remaining after any conversion and payment of the amount as
converted.  The Administrative Agent may round up or down, and may set up
appropriate mechanisms to round up or down, any amount hereunder to nearest
higher or lower amounts and may determine reasonable de minimis payment
thresholds.

Section 1.5  Interpretation.  (a)  Certain Terms.  Except as set forth in any
Loan Document, all accounting terms not specifically defined herein shall be
construed in accordance with GAAP (except for the term “property”, which shall
be interpreted as broadly as possible, including, in any case, cash, Securities,
other assets, rights under Contractual Obligations and Permits and any right or
interest in any property).  The terms “herein”, “hereof” and similar terms refer
to this Agreement as a whole.  In the computation of periods of time from a
specified date to a later specified date in any Loan Document, the terms “from”
means “from and including” and the words “to” and “until” each mean “to but
excluding” and the word “through” means “to and including.”  In any other case,
the term “including” when used in any Loan Document means “including without
limitation.”  The term “documents” means all writings, however evidenced and
whether in physical or electronic form, including all documents, instruments,
agreements, notices, demands, certificates, forms, financial statements,
opinions and reports.  The term “incur” means incur, create, make, issue, assume
or otherwise become directly or indirectly liable in respect of or responsible
for, in each case whether directly or indirectly, and the terms “incurrence” and
“incurred” and similar derivatives shall have correlative meanings.  All
references to a time of day shall refer to such time of day in New York.  In
this Agreement, each other Loan Document, and each other instrument or document
executed or filed in connection therewith, the term “Administrative Agent” shall
refer to the Primary Administrative Agent, and the terms “Administrative Agent
and Collateral Agent”, “administrative agent and collateral agent”, “Collateral
Agent and Administrative Agent” and “collateral agent and administrative agent”
shall refer to the Collateral Agent; provided that, in the Mortgages, the term
“Administrative Agent” shall refer to the Collateral Agent and not to the
Primary Administrative Agent.  

(b)  Certain References.  Unless otherwise expressly indicated, references
(i) in this Agreement to an Exhibit, Schedule, Article, Section or clause refer
to the appropriate Exhibit or Schedule to, or Article, Section or clause in,
this Agreement and (ii) in any Loan Document, to (A) any agreement shall
include, without limitation, all exhibits, schedules, appendixes and annexes to
such agreement and, unless the prior consent of any Secured Party required
therefor is not obtained, any modification to any term of such agreement, (B)
any statute shall be to such statute as modified from time to time and to any
successor legislation thereto, in each case as in effect at the time any such
reference is operative and (C) any time of day shall be a reference to New York
time.  Titles of articles, sections, clauses, exhibits, schedules and annexes
contained in any Loan Document are without substantive meaning or content of any
kind whatsoever and are not a part of the agreement between the parties
hereto.  Unless otherwise expressly indicated, the meaning of any term defined
(including by reference) in any Loan Document shall be equally applicable to
both the singular and plural forms of such term.

TERM LOAN CREDIT AGREEMENT

[DAYTON SUPERIOR CORPORATION]

28

--------------------------------------------------------------------------------



ARTICLE 2  
THE TERM LOAN FACILITY

Section 2.1  The Commitments.  On the terms and subject to the conditions
contained in this Agreement, each Lender severally, but not jointly, agrees to
make a loan (each such loan, together with each PIK Loan, being referred to
herein as a “Term Loan”) in Dollars to the Borrower on the Closing Date, in an
amount not to exceed such Lender’s Commitment.  Amounts of Term Loans repaid may
not be reborrowed.

Section 2.2  Borrowing Procedures.  (a)  Notice From the Borrower.  The
borrowing of the Term Loans (other than PIK Loans) shall be made on notice given
by the Borrower to the Administrative Agent not later than 1:00 p.m. (New York
time) on (i) the first Business Day, in the case of a borrowing of Base Rate
Loans and (ii) the third Business Day, in the case of a borrowing of Eurodollar
Rate Loans, prior to the Closing Date.  Each such notice may be made in a
writing substantially in the form of Exhibit C (a “Notice of Borrowing”) duly
completed or by telephone if confirmed promptly, but in any event within one
Business Day and prior to such borrowing, with such a Notice of Borrowing.  The
Term Loans shall be made as Base Rate Loans unless, outside of a suspension
period pursuant to Section 2.15, the Notice of Borrowing specifies that all or a
portion thereof shall be Eurodollar Rate Loans.  

(b)  Notice to Each Lender.  The Administrative Agent shall give to each Lender
prompt notice of the Administrative Agent’s receipt of a Notice of Borrowing
and, if Eurodollar Rate Loans are properly requested in such Notice of
Borrowing, prompt notice of the applicable interest rate.  Each Lender shall,
before 3:00 p.m. (New York time) on the Closing Date and before 1:00 p.m. (New
York time) on the Closing Date in the case of Eurodollar Rate Loans, make
available to the Administrative Agent at its address referred to in
Section 11.11, such Lender’s Pro Rata Share of the Term Loans.  Upon fulfillment
or due waiver (i) on the Closing Date, of the applicable conditions set forth in
Section 3.1, the Administrative Agent shall make such funds available to the
Borrower.

Section 2.3  Omitted.

Section 2.4  Omitted.

Section 2.5  Omitted.

Section 2.6  Repayment of Term Loans.  The Borrower promises to repay the Term
Loans at the dates and in the amounts set forth below, with the remaining
balance to be paid on the Scheduled Maturity Date:

TERM LOAN CREDIT AGREEMENT

[DAYTON SUPERIOR CORPORATION]

29

--------------------------------------------------------------------------------



DATE AMOUNT June 30, 2008 $250,000 September 30, 2008 $250,000 December 31, 2008
$250,000 March 31, 2009 $250,000 June 30, 2009 $250,000 September 30, 2009
$250,000 December 31, 2009 $250,000 March 31, 2010 $250,000 June 30, 2010
$250,000 September 30, 2010 $250,000 December 31, 2010 $250,000 March 31, 2011
$250,000 June 30, 2011 $250,000 September 30, 2011 $250,000 December 31, 2011
$250,000 March 31, 2012 $250,000 June 30, 2012 $250,000 September 30, 2012
$250,000 December 31, 2012 $250,000 March 31, 2013 $250,000 June 30, 2013
$250,000 September 30, 2013 $250,000 December 31, 2013 $250,000 Scheduled
Maturity Date $94,250,000

Section 2.7  Optional Prepayments.  The Borrower may prepay the outstanding
principal amount of the Term Loans without premium of penalty in whole or in
part at any time (together with any breakage costs that may be owing pursuant to
Section 2.16(a) after giving effect to such prepayment); provided, however, that
each partial prepayment that is not of the entire outstanding amount shall be in
an aggregate amount that is an integral multiple of $1,000,000 and shall be
applied to the Term Loans of the Lenders in accordance with their Pro Rata
Shares.

Section 2.8  Mandatory Prepayments.

(a)  Excess Cash Flow. The Borrower shall pay or cause to be paid to the
Administrative Agent, within 5 Business Days after the last date Financial
Statements are required to be delivered pursuant to Section 6.1(c) for any
Fiscal Year beginning with the Fiscal Year ending December 31, 2009, an amount
equal to 75% of the Excess Cash Flow for such Fiscal Year; provided, however,
that should the Consolidated Leverage Ratio of the Borrower on the last day of
such Fiscal Year be (i) less than 4:1 and greater than or equal to 3.5:1, such
percentage shall be reduced to 50%; or (iii) less than 3.5:1, such percentage
shall be reduced to 25%.

(b)  Debt Issuances.  Upon receipt on or after the Closing Date by any Loan
Party or any of its Subsidiaries of Net Cash Proceeds arising from the
incurrence by any Loan Party or any of its Subsidiaries of Indebtedness of the
type specified in clause (a) or (b) of the definition thereof (other than any
such Indebtedness permitted to be incurred under Section 8.1), the Borrower
shall immediately pay or cause to be paid to the Administrative Agent an amount
equal to 50% of such Net Cash Proceeds.

TERM LOAN CREDIT AGREEMENT

[DAYTON SUPERIOR CORPORATION]

30

--------------------------------------------------------------------------------



(c)  Asset Sales and Property Loss Events.  Upon receipt on or after the Closing
Date by any Loan Party or any of its Subsidiaries of Net Cash Proceeds arising
from (i) any Sale by any Group Member of any Collateral, to the extent that such
Net Cash Proceeds exceed $1,000,000 in any Fiscal Year, other than Sales of
property permitted hereunder in reliance upon any of clauses (a) through (d) of
Section 8.4 or (ii) any Property Loss Event with respect to any Collateral of
any Group Member to the extent resulting, in the aggregate with all other such
Property Loss Events, in the receipt by any of them of Net Cash Proceeds in
excess of $1,000,000, the Borrower shall immediately pay or cause to be paid to
the Administrative Agent an amount equal to 100% of such Net Cash Proceeds;
provided, however, that, upon any such receipt, as long as no Event of Default
shall be continuing, any Group Member may make Permitted Reinvestments with such
Net Cash Proceeds and the Borrower shall not be required to make or cause such
payment to the extent (x) such Net Cash Proceeds are intended to be used to make
Permitted Reinvestments and (y) on each Reinvestment Prepayment Date for such
Net Cash Proceeds, the Borrower shall pay or cause to be paid to the
Administrative Agent an amount equal to the Reinvestment Prepayment Amount
applicable to such Reinvestment Prepayment Date and such Net Cash Proceeds.

(d)  Application of Payments.  Any payments made to the Administrative Agent
pursuant to this Section 2.8 shall be applied to the Obligations in accordance
with Section 2.12(b).

Section 2.9  Interest.  (a)  Rate.  The Term Loans and the outstanding amount of
all other Obligations (other than pursuant to Secured Hedging Agreements) shall
bear interest, in the case of the Term Loans (other than PIK Loans), on the
unpaid principal amount thereof from the Closing Date, in the case of PIK Loans,
on the unpaid principal amount thereof from the date deemed made, and, in the
case of such other Obligations, from the date such other Obligations are due and
payable until, in all cases, paid in full, except as otherwise provided in
clause (c) below, as follows:  (i) in the case of Base Rate Loans, at a rate per
annum equal to the sum of the Base Rate and the Applicable Margin, each as in
effect from time to time, (ii) in the case of Eurodollar Rate Loans, at a rate
per annum equal to the sum of the Eurodollar Rate and the Applicable Margin,
each as in effect for the applicable Interest Period, and (iii) in the case of
other Obligations, at a rate per annum equal to the sum of the Base Rate and the
Applicable Margin for Revolving Loans that are Base Rate Loans, each as in
effect from time to time.  PIK Loans shall initially be Base Rate Loans and may
be converted to Eurodollar Rate Loans subsequently in accordance with Section
2.10.

(b)  Payments.  Interest accrued shall be payable in arrears (i) if accrued on
the principal amount of any Loan, (A) at maturity (whether by acceleration or
otherwise), (B) (1) if such Term Loan is a Base Rate Loan, on the last day of
each calendar quarter commencing on the first such day following the making of
such Loan, (2) if such Term Loan is a Eurodollar Rate Loan, on the last day of
each Interest Period applicable to such Term Loan and, if applicable, on each
date during such Interest Period occurring every 3 months from the first day of
such Interest Period, provided, that from and after the Amendment No. 3
Effective Date, in lieu of payments every three months from the first day of
such Interest Period, payments of interest on Eurodollar Loans shall be made on
the last day of each calendar month within such Interest Period, and (ii) if
accrued on any other Obligation, on demand from any after the time such
Obligation is due and payable (whether by acceleration or otherwise).

TERM LOAN CREDIT AGREEMENT

[DAYTON SUPERIOR CORPORATION]

31

--------------------------------------------------------------------------------



(c)  Default Interest.  Notwithstanding the rates of interest specified in
clause (a) above or elsewhere in any Loan Document, effective immediately upon
(A) the occurrence of any Event of Default under Section 9.1(a), Section 9.1(d)
or Section 9.1(e)(ii) or (B) the delivery of a notice by the Administrative
Agent or the Required Lenders to the Borrower during the continuance of any
other Event of Default pursuant to Sections 9.1(a), 9.1(c)(i), 9.1(d),
9.1(e)(i), 9.1(e)(iii) or 9.1(f) and, in each case, for as long as such Event of
Default shall be continuing, the principal balance of all Obligations (including
any Obligation that bears interest by reference to the rate applicable to any
other Obligation) then due and payable shall bear interest at a rate that is 2%
per annum in excess of the interest rate applicable to such Obligations from
time to time, payable on demand or, in the absence of demand, on the date that
would otherwise be applicable.

Section 2.10  Conversion and Continuation Options.  (a)  Option.  The Borrower
may elect (i) in the case of any Eurodollar Rate Loan, (A) to continue such
Eurodollar Rate Loan or any portion thereof for an additional Interest Period on
the last day of the Interest Period applicable thereto and (B) to convert such
Eurodollar Rate Loan or any portion thereof into a Base Rate Loan at any time on
any Business Day, subject to the payment of any breakage costs required by
Section 2.16(a), and (ii) in the case of Base Rate Loans, to convert such Base
Rate Loans or any portion thereof into Eurodollar Rate Loans at any time on any
Business Day upon 3 Business Days’ prior notice; provided, however, that, (x)
for each Interest Period, the aggregate amount of Eurodollar Rate Loans having
such Interest Period must be an integral multiple of $1,000,000 and (y) no
conversion in whole or in part of Base Rate Loans to Eurodollar Rate Loans and
no continuation in whole or in part of Eurodollar Rate Loans shall be permitted
at any time at which (1) an Event of Default shall be continuing and the
Administrative Agent or the Required Lenders shall have determined in their sole
discretion not to permit such conversions or continuations or (2) such
continuation or conversion would be made during a suspension imposed by
Section 2.15.  Notwithstanding anything to the contrary contained in this
Agreement, from and after the Amendment No. 3 Effective Date, no Interest Period
other than a one month Interest Period may be selected for the conversion to or
continuation of any Eurodollar Rate Loan.

(b)  Procedure.  Each such election shall be made by giving the Administrative
Agent at least 3 Business Days’ prior notice in substantially the form of
Exhibit F (a “Notice of Conversion or Continuation”) duly completed.  The
Administrative Agent shall promptly notify each Lender of its receipt of a
Notice of Conversion or Continuation and of the options selected therein.  If
the Administrative Agent does not receive a timely Notice of Conversion or
Continuation from the Borrower containing a permitted election to continue or
convert any Eurodollar Rate Loan, then, upon the expiration of the applicable
Interest Period, such Term Loan (or portion thereof) shall be automatically
converted to a Base Rate Loan.  Each partial conversion or continuation shall be
allocated ratably among the Lenders in accordance with their Pro Rata Share.

Section 2.11  Fees.  The Borrower shall pay to the Administrative Agent and its
Related Persons its reasonable and customary fees and expenses in connection
with any payments made pursuant to Section 2.16(a) (Breakage Costs) and has
agreed to pay the additional fees described in the Fee Letter.

TERM LOAN CREDIT AGREEMENT

[DAYTON SUPERIOR CORPORATION]

32

--------------------------------------------------------------------------------



Section 2.12  Application of Payments.  (a)  Application of Voluntary
Prepayments.  Unless otherwise provided in this Section 2.12 or elsewhere in any
Loan Document, all payments and any other amounts received by the Administrative
Agent from or for the benefit of the Borrower shall be applied to repay the
Obligations the Borrower designates.

(b)  Application of Mandatory Prepayments.  Subject to the provisions of clause
(c) below with respect to the application of payments during the continuance of
an Event of Default, any payment made by the Borrower to the Administrative
Agent pursuant to Section 2.8 or any other prepayment of the Obligations
required to be applied in accordance with this clause (b) shall be applied
first, to repay the outstanding principal balance of the Term Loans; and, then,
except to the extent required to pay other Indebtedness of the Borrower, any
excess shall be retained by the Borrower.

(c)  Application of Payments During an Event of Default.  The Borrower hereby
irrevocably waives, and agrees to cause each Loan Party and each other Group
Member to waive, the right to direct the application during the continuance of
an Event of Default of any and all payments in respect of any Obligation and any
proceeds of Collateral and agrees that, notwithstanding the provisions of
clause (a) above, the Administrative Agent may, and, upon either (A) the
direction of the Required Lenders or (B) the termination of any Commitment or
the acceleration of any Obligation pursuant to Section 9.2, shall, apply all
payments in respect of any Obligation, all funds on deposit in any Cash
Collateral Account and all other proceeds of Collateral (i) first, to pay
Obligations in respect of any cost or expense reimbursements, fees or
indemnities then due to the Administrative Agent, (ii) second, to pay
Obligations in respect of any cost or expense reimbursements, fees or
indemnities then due to the Lenders, (iii) third, to pay interest then due and
payable in respect of the Term Loans, (iv) fourth, to repay the outstanding
principal amounts of the Term Loans and to pay amounts owing with respect to
Secured Hedging Agreements and (v) fifth, to the ratable payment of all other
Obligations.

(d)  Application of Payments Generally.  All repayments of any Term Loans shall
be applied first, to repay that portion of the Term Loans outstanding as Base
Rate Loans and then, to repay that portion of the Term Loans outstanding as
Eurodollar Rate Loans, with those Eurodollar Rate Loans having earlier expiring
Interest Periods being repaid prior to those having later expiring Interest
Periods.  All repayments of Term Loans shall be applied pro rata among the Term
Loans and to reduce ratably the remaining installments of such outstanding
principal amounts of the Term Loans in the stated order of their maturities.  If
sufficient amounts are not available to repay all outstanding Obligations
described in any priority level set forth in this Section 2.12, the available
amounts shall be applied, unless otherwise expressly specified herein, to such
Obligations ratably based on the proportion of the Secured Parties’ interest in
such Obligations.  Any priority level set forth in this Section 2.12 that
includes interest shall include all such interest, whether or not accruing after
the filing of any petition in bankruptcy or the commencement of any insolvency,
reorganization or similar proceeding, and whether or not a claim for post-filing
or post-petition interest is allowed in any such proceeding.

Section 2.13  Payments and Computations.  (a)  Procedure.  The Borrower shall
make each payment under any Loan Document not later than 2:00 p.m. (New York
time) on the day when due to the Administrative Agent, except to the extent of
amounts required, or elected by the Borrower in accordance with Section 2.19, to
be capitalized as additional principal obligations, by wire transfer to the
following account (or at such other account or by such other means to such other
address as the Administrative Agent shall have notified the Borrower in writing
within a reasonable time prior to such payment) in immediately available Dollars
and without setoff or counterclaim:

TERM LOAN CREDIT AGREEMENT

[DAYTON SUPERIOR CORPORATION]

33

--------------------------------------------------------------------------------



[Account to be specified by Silver Point Finance.]

The Administrative Agent shall promptly thereafter cause to be distributed
immediately available funds relating to the payment of principal, interest or
fees to the Lenders, in accordance with the application of payments set forth in
Section 2.1.  The Lenders shall make any payment under any Loan Document in
immediately available Dollars and without setoff or counterclaim.  

(b)  Computations of Interests and Fees.  All computations of interest and of
fees shall be made by the Administrative Agent  on the basis of a year of 360
days (or, in the case of Base Rate Loans whose interest rate is calculated based
on the rate set forth in clause (a) of the definition of “Base Rate”, 365/366
days), in each case for the actual number of days (including the first day but
excluding the last day) occurring in the period for which such interest and fees
are payable.  Each determination of an interest rate or the amount of a fee
hereunder shall be made by the Administrative Agent (including determinations of
a Eurodollar Rate or Base Rate in accordance with the definitions of “Eurodollar
Rate” and “Base Rate”, respectively) and shall be conclusive, binding and final
for all purposes, absent manifest error.

(c)  Payment Dates.  Whenever any payment hereunder shall be stated to be due on
a day other than a Business Day, the due date for such payment shall be extended
to the next succeeding Business Day without any increase in such payment as a
result of additional interest or fees; provided, however, that such interest and
fees shall continue accruing as a result of such extension of time.

(d)  Advancing Payments.  Unless the Administrative Agent shall have received
notice from the Borrower to the Lenders prior to the date on which any payment
is due hereunder that the Borrower will not make such payment in full, the
Administrative Agent may assume that the Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender.  If and to the
extent that the Borrower shall not have made such payment in full to the
Administrative Agent, each Lender shall repay to the Administrative Agent on
demand such amount distributed to such Lender together with interest thereon (at
the Federal Funds Rate for the first Business Day and thereafter, at the rate
applicable to Base Rate Loans) for each day from the date such amount is
distributed to such Lender until the date such Lender repays such amount to the
Administrative Agent.

Section 2.14  Evidence of Debt.  (a)  Records of Lenders.  Each Lender shall
maintain in accordance with its usual practice accounts evidencing Indebtedness
of the Borrower to such Lender resulting from each Term Loan of such Lender from
time to time, including the amounts of principal and interest payable and paid
to such Lender from time to time under this Agreement.  In addition, each Lender
having sold a participation in any of its Obligations or having identified an
SPV as such to the Administrative Agent, acting as agent of the Borrower solely
for this purpose and solely for tax purposes, shall establish and maintain at
its address referred to in Section 11.11 (or at such other address as such
Lender shall notify the Borrower) a record of ownership, in which such Lender
shall register by book entry (A) the name and address of each such participant
and SPV (and each change thereto, whether by assignment or otherwise) and
(B) the rights, interest or obligation of each such participant and SPV in any
Obligation, in any Commitment and in any right to receive any payment hereunder.

TERM LOAN CREDIT AGREEMENT

[DAYTON SUPERIOR CORPORATION]

34

--------------------------------------------------------------------------------



(b)  Records of Administrative Agent.  The Administrative Agent, acting as agent
of the Borrower solely for tax purposes and solely with respect to the actions
described in this Section 2.14, shall establish and maintain at its address
referred to in Section 11.11 (or at such other address as the Administrative
Agent may notify the Borrower) (A) a record of ownership (the “Register”) in
which the Administrative Agent agrees to register by book entry the interests
(including any rights to receive payment hereunder) of the Administrative Agent
and each Lender in each of their obligations under this Agreement to make each
Term Loan, and any assignment of any such interest, obligation or right and
(B) accounts in the Register in accordance with its usual practice in which it
shall record (1) the names and addresses of the Lenders (and each change thereto
pursuant to Section 2.18 (Substitution of Lenders) and Section 11.2 (Assignments
and Participations; Binding Effect)), (2) the Commitments of each Lender, (3)
the amount of each Term Loan, and for Eurodollar Rate Loans, the Interest Period
applicable thereto, (4) the amount of any principal or interest due and payable
or paid and (5) any other payment received by the Administrative Agent from the
Borrower and its application to the Obligations.

(c)  Registered Obligations.  Notwithstanding anything to the contrary contained
in this Agreement, the Term Loans (including any Notes evidencing such Term
Loans) are registered obligations, the right, title and interest of the Lenders
and their assignees in and to the Term Loans shall be transferable only upon
notation of such transfer in the Register and no assignment thereof shall be
effective until recorded therein.  This Section 2.14 and Section 11.2 shall be
construed so that the Term Loans are at all times maintained in “registered
form” within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code
and any related regulations (and any successor provisions).

(d)  Prima Facie Evidence.  The entries made in the Register and in the accounts
maintained pursuant to clauses (a) and (b) above shall, to the extent permitted
by applicable Requirements of Law, be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided, however, that no error in
such account and no failure of any Lender or the Administrative Agent to
maintain any such account shall affect the obligations of any Loan Party to
repay the Term Loans in accordance with their terms.  In addition, the Loan
Parties, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register as a Lender for all purposes of this
Agreement.  Information contained in the Register with respect to any Lender
shall be available for access by the Borrower, the Administrative Agent, such
Lender at any reasonable time and from time to time upon reasonable prior
notice.  No Lender shall, in such capacity, have access to or be otherwise
permitted to review any information in the Register other than information with
respect to such Lender unless otherwise agreed by the Administrative Agent.

(e)  Notes.  Upon any Lender’s request, the Borrower shall promptly execute and
deliver Notes to such Lender evidencing the Term Loan of such Lender and
substantially in the form of Exhibit B; provided, however, that only one Note
shall be issued to each Lender, except (i) to an existing Lender exchanging
existing Notes to reflect changes in the Register relating to such Lender, in
which case the new Notes delivered to such Lender shall be dated the date of the
original Notes and (ii) in the case of loss, destruction or mutilation of
existing Notes and similar circumstances.  Each Note, if issued, shall only be
issued as means to evidence the right, title or interest of a Lender or a
registered assignee in and to the related Loan, as set forth in the Register,
and in no event shall any Note be considered a bearer instrument or obligation.

TERM LOAN CREDIT AGREEMENT

[DAYTON SUPERIOR CORPORATION]

35

--------------------------------------------------------------------------------



Section 2.15  Suspension of Eurodollar Rate Option.  Notwithstanding any
provision to the contrary in this Article II, the following shall apply:

(a)  Interest Rate Unascertainable, Inadequate or Unfair.  In the event that (A)
the Administrative Agent determines that adequate and fair means do not exist
for ascertaining the applicable interest rates by reference to which the
Eurodollar Rate is determined or (B) the Required Lenders notify the
Administrative Agent that the Eurodollar Rate for any Interest Period will not
adequately reflect the cost to the Lenders of making or maintaining a Eurodollar
Rate Loan for such Interest Period, the Administrative Agent shall promptly so
notify the Borrower and the Lenders, whereupon the obligation of each Lender to
make or to continue Eurodollar Rate Loans shall be suspended as provided in
clause (c) below until the Administrative Agent shall notify the Borrower that
the Required Lenders have determined that the circumstances causing such
suspension no longer exist.

(b)  Illegality.  If any Lender determines that the introduction of, or any
change in or in the interpretation of, any Requirement of Law after the date of
this Agreement shall make it unlawful, or any Governmental Authority shall
assert that it is unlawful, for any Lender or its applicable lending office to
make Eurodollar Rate Loans or to continue to fund or maintain Eurodollar Rate
Loans, then, on notice thereof and demand therefor by such Lender to the
Borrower through the Administrative Agent, the obligation of such Lender to make
or to continue Eurodollar Rate Loans shall be suspended as provided in clause
(c) below until such Lender shall, through the Administrative Agent, notify the
Borrower that it has determined that it may lawfully make Eurodollar Rate Loans.

(c)  Effect of Suspension.  If the obligation of any Lender to make or to
continue Eurodollar Rate Loans is suspended, (A) the obligation of such Lender
to convert Base Rate Loans into Eurodollar Rate Loans shall be suspended, (B)
such Lender shall make a Base Rate Loan at any time such Lender would otherwise
be obligated to make a Eurodollar Rate Loan, (C) the Borrower may revoke any
pending Notice of Borrowing or Notice of Conversion or Continuation to make or
continue any Eurodollar Rate Loan or to convert any Base Rate Loan into a
Eurodollar Rate Loan and (D) each Eurodollar Rate Loan of such Lender shall
automatically and immediately (or, in the case of any suspension pursuant to
clause (a) above, on the last day of the current Interest Period thereof) be
converted into a Base Rate Loan.

Section 2.16  Breakage Costs; Increased Costs; Capital
Requirements.  (a)  Breakage Costs.  The Borrower shall compensate each Lender,
upon demand from such Lender to the Borrower (with copy to the Administrative
Agent), for all Liabilities (including, in each case, those incurred by reason
of the liquidation or reemployment of deposits or other funds acquired by such
Lender to prepare to fund, to fund or to maintain the Eurodollar Rate Loans of
such Lender to the Borrower but excluding any loss of the Applicable Margin on
the relevant Eurodollar Rate Loans) that such Lender may incur (A) to the
extent, for any reason other than solely by reason of such Lender being a
Non-Funding Lender, a proposed borrowing, conversion into or continuation of
Eurodollar Rate Loans does not occur on a date specified therefor in a Notice of
Borrowing or a Notice of Conversion or Continuation or in a similar request made
by telephone by the Borrower, (B) to the extent any Eurodollar Rate Loan is paid
(whether through a scheduled, optional or mandatory prepayment) or converted to
a Base Rate Loan (including because of Section 2.15) on a date that is not the
last day of the applicable Interest Period or (C) as a consequence of any
failure by the Borrower to repay Eurodollar Rate Loans when required by the
terms hereof.  For purposes of this clause (a), each Lender shall be deemed to
have funded each Eurodollar Rate Loan made by it using a matching deposit or
other borrowing in the London interbank market.

TERM LOAN CREDIT AGREEMENT

[DAYTON SUPERIOR CORPORATION]

36

--------------------------------------------------------------------------------



(b)  Increased Costs.  If at any time any Lender determines that, after the date
hereof, the adoption of, or any change in or in the interpretation, application
or administration of, or compliance with, any Requirement of Law (other than any
imposition or increase of Eurodollar Reserve Requirements) from any Governmental
Authority shall have the effect of (i) increasing the cost to such Lender of
making, funding or maintaining any Eurodollar Rate Loan or to agree to do so or
of participating, or agreeing to participate, in extensions of credit, or (ii)
imposing any other cost to such Lender with respect to compliance with its
obligations under any Loan Document, then, upon demand by such Lender (with copy
to the Administrative Agent), the Borrower shall pay to the Administrative Agent
for the account of such Lender amounts sufficient to compensate such Lender for
such increased cost; provided, however, that this Section 2.16(b) shall not
apply to any increase in or imposition of any taxes which shall be governed by
Section 2.17.

(c)  Increased Capital Requirements.  If at any time any Lender determines that,
after the date hereof, the adoption of, or any change in or in the
interpretation, application or administration of, or compliance with, any
Requirement of Law (other than any imposition or increase of Eurodollar Reserve
Requirements) from any Governmental Authority regarding capital adequacy,
reserves, special deposits, compulsory loans, insurance charges against property
of, deposits with or for the account of, Obligations owing to, or other credit
extended or participated in by, any Lender or any similar requirement (in each
case other than any imposition or increase of Eurodollar Reserve Requirements)
shall have the effect of reducing the rate of return on the capital of such
Lender’s (or any corporation controlling such Lender) as a consequence of its
obligations under or with respect to any Loan Document to a level below that
which, taking into account the capital adequacy policies of such Lender or
corporation, such Lender or corporation could have achieved but for such
adoption or change, then, upon demand from time to time by such Lender (with a
copy of such demand to the Administrative Agent), the Borrower shall pay to the
Administrative Agent for the account of such Lender amounts sufficient to
compensate such Lender for such reduction.

(d)  Compensation Certificate.  Each demand for compensation under this
Section 2.16 shall be accompanied by a certificate of the Lender claiming such
compensation, setting forth the amounts to be paid hereunder, which certificate
shall be conclusive, binding and final for all purposes, absent manifest
error.  In determining such amount, such Lender may use any reasonable averaging
and attribution methods.

Section 2.17  Taxes.  (a)  Payments Free and Clear of Taxes.  Except as
otherwise provided in this Section 2.17, each payment by any Loan Party under
any Loan Document shall be made free and clear of and without deduction for all
present or future taxes, levies, imposts, deductions, charges or withholdings
and all liabilities with respect thereto (and without deduction for any of them)
(collectively, the “Taxes”) other than for (i) taxes measured by net income
(including branch profits taxes) and franchise taxes imposed in lieu of net
income taxes, in each case imposed on any Secured Party as a result of a present
or former connection between such Secured Party and the jurisdiction of the
Governmental Authority imposing such tax or any political subdivision or taxing
authority thereof or therein (other than such connection arising solely from any
Secured Party having executed, delivered or performed its obligations or
received a payment under, or enforced, any Loan Document) or (ii) taxes that are
directly attributable to the failure (other than as a result of a change in any
Requirement of Law) by any Secured Party to deliver the documentation required
to be delivered pursuant to clause (f) below (all such non-excluded taxes,
“Non-Excluded Taxes”).

TERM LOAN CREDIT AGREEMENT

[DAYTON SUPERIOR CORPORATION]

37

--------------------------------------------------------------------------------



(b)  Gross-Up.  If any Taxes shall be required by law to be deducted from or in
respect of any amount payable under any Loan Document (other than any Secured
Hedging Agreement) to any Secured Party (i) in the case of Non-Excluded Taxes,
such amount shall be increased as necessary to ensure that, after all required
deductions for Non-Excluded Taxes are made (including deductions of Non-Excluded
Taxes applicable to any increases to any amount under this Section 2.17), such
Secured Party receives the amount it would have received had no such deductions
been made, (ii) the relevant Loan Party shall make deductions for all relevant
Taxes, (iii) the relevant Loan Party shall timely pay the full amount deducted
to the relevant taxing authority or other authority in accordance with
applicable Requirements of Law and (iv) within 30 days after such payment is
made, the relevant Loan Party shall deliver to the Administrative Agent an
original or certified copy of a receipt evidencing such payment or, if a receipt
is not available, other evidence of payment reasonably satisfactory to the
Administrative Agent in the Administrative Agent’s sole discretion; provided,
however, that no such increase shall be made with respect to, and no Loan Party
shall be required to indemnify any such Secured Party pursuant to clause (d)
below for, withholding taxes to the extent that the obligation to withhold
amounts existed on the date that such Secured Party became a “Secured Party”
under this Agreement in the capacity under which such Secured Party makes a
claim under this clause (b), except in each case to the extent such Secured
Party is a direct or indirect assignee (other than pursuant to Section 2.18
(Substitution of Lenders)) of any other Secured Party that was entitled, at the
time the assignment of such other Secured Party became effective, to receive
additional amounts under this clause (b).

(c)  Other Taxes.  In addition, the Borrower agrees to pay, and authorizes the
Administrative Agent to pay in its name, any stamp, documentary, excise or
property tax, charges or similar levies imposed by any applicable Requirement of
Law or Governmental Authority and all Liabilities with respect thereto
(including by reason of any delay in payment thereof), in each case arising from
the execution, delivery or registration of, or otherwise with respect to, any
Loan Document or any transaction contemplated therein (collectively, “Other
Taxes”).  The Swingline Lender may, without any need for notice, demand or
consent from the Borrower, by making funds available to the Administrative Agent
in the amount equal to any such payment, make a Swing Loan to the Borrower in
such amount, the proceeds of which shall be used by the Administrative Agent in
whole to make such payment.  Within 30 days after the date of any payment of
Taxes or Other Taxes by any Loan Party pursuant to this Section 2.17, the
Borrower shall furnish to the Administrative Agent, at its address referred to
in Section 11.11, the original or a certified copy of a receipt evidencing
payment thereof or, if a receipt is not available, other evidence of payment
reasonably acceptable to the Administrative Agent in the Administrative Agent’s
sole discretion.

(d)  Indemnification.  The Borrower shall reimburse and indemnify, within 30
days after receipt of demand therefor (with copy to the Administrative Agent),
each Secured Party for all Non-Excluded Taxes and Other Taxes (including any
such Non-Excluded Taxes and Other Taxes imposed by any jurisdiction on amounts
payable under this Section 2.17) paid by such Secured Party and any Liabilities
arising therefrom or with respect thereto (other than any taxes referred to in
clauses (i) and (ii) of Section 2.17(a)), whether or not such Non-Excluded Taxes
or Other Taxes were correctly or legally asserted.  A certificate of the Secured
Party (or of the Administrative Agent on behalf of such Secured Party) claiming
any compensation under this clause (d), setting forth a calculation of the
amounts to be paid thereunder and delivered to the Borrower with a copy to the
Administrative Agent, shall be conclusive, binding and final for all purposes,
absent manifest error.

TERM LOAN CREDIT AGREEMENT

[DAYTON SUPERIOR CORPORATION]

38

--------------------------------------------------------------------------------



(e)  Mitigation.  Any Lender claiming any additional amounts payable pursuant to
this Section 2.17 shall use its reasonable efforts (consistent with its internal
policies and Requirements of Law) to change the jurisdiction of its lending
office if such a change would reduce any such additional amounts (or any similar
amount that may thereafter accrue) and would not, in the sole determination of
such Lender, be otherwise disadvantageous to such Lender.

(f)  Tax Forms.  (i) Each Non-U.S. Lender Party that, at any of the following
times, is entitled to an exemption from United States withholding tax or is
subject to such withholding tax at a reduced rate under an applicable tax
treaty, shall (w) on or prior to the date such Non-U.S. Lender Party becomes a
“Non-U.S. Lender Party” hereunder, (x) on or prior to the date on which any such
form or certification expires or becomes obsolete, (y) after the occurrence of
any event requiring a change in the most recent form or certification previously
delivered by it pursuant to this clause (i) and (z) from time to time if
requested by the Borrower or the Administrative Agent (or, in the case of a
participant or SPV, the relevant Lender), provide the Administrative Agent and
the Borrower (or, in the case of a participant or SPV, the relevant Lender) with
two properly completed and duly executed originals of each of the following, as
applicable:  (A) Forms W-8ECI (claiming exemption from U.S. withholding tax
because the income is effectively connected with a U.S. trade or business),
W-8BEN (claiming exemption from, or a reduction of, U.S. withholding tax under
an income tax treaty) and/or W-8IMY (together with any required accompanying
forms) or any successor forms, (B) in the case of a Non-U.S. Lender Party
claiming exemption under Sections 871(h) or 881(c) of the Code, Form W-8BEN
(claiming exemption from U.S. withholding tax under the portfolio interest
exemption) or any successor form and a certificate in form and substance
acceptable to the Administrative Agent that such Non-U.S. Lender Party is not
(1) a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (2) a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code or (3) a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code or (C) any other applicable document prescribed by the
IRS certifying as to the entitlement of such Non-U.S. Lender Party to such
exemption from United States withholding tax or reduced rate with respect to all
payments to be made to such Non-U.S. Lender Party under the Loan
Documents.  Unless the Borrower and the Administrative Agent have received forms
or other documents satisfactory to them indicating that payments under any Loan
Document to or for a Non-U.S. Lender Party are not subject to United States
withholding tax, the Loan Parties and the Administrative Agent shall withhold
amounts required to be withheld by applicable Requirements of Law from such
payments at the applicable statutory rate or at a reduced rate under an
applicable tax treaty.

(i)  Each U.S. Lender Party shall (A) on or prior to the date such U.S. Lender
Party becomes a “U.S. Lender Party” hereunder, (B) on or prior to the date on
which any such form or certification expires or becomes obsolete, (C) after the
occurrence of any event requiring a change in the most recent form or
certification previously delivered by it pursuant to this clause (f) and (D)
from time to time if requested by the Borrower or the Administrative Agent (or,
in the case of a participant or SPV, the relevant Lender), provide the
Administrative Agent and the Borrower (or, in the case of a participant or SPV,
the relevant Lender) with two properly completed and duly executed originals of
Form W-9 (certifying that such U.S. Lender Party is entitled to an exemption
from U.S. backup withholding tax) or any successor form.

TERM LOAN CREDIT AGREEMENT

[DAYTON SUPERIOR CORPORATION]

39

--------------------------------------------------------------------------------



(ii)  Each Lender having sold a participation in any of its Obligations or
identified an SPV as such to the Administrative Agent shall collect from such
participant or SPV the documents described in this clause (f) and provide them,
along with two properly completed and duly executed originals of Form W-8IMY to
the Administrative Agent.

Section 2.18  Substitution of Lenders.  (a)  Substitution Right.  In the event
that any Lender that is not an Affiliate of the Administrative Agent (an
“Affected Lender”), (i) makes a claim under clause (b) (Increased Costs) or (c)
(Increased Capital Requirements) of Section 2.16, (ii) notifies the Borrower
pursuant to Section 2.15(b) (Illegality) that it becomes illegal for such Lender
to continue to fund or make any Eurodollar Rate Loan, (iii) makes a claim for
payment pursuant to Section 2.17(b) or (d) (Taxes), (iv) becomes a Non-Funding
Lender or (v) does not consent to any amendment, waiver or consent to any Loan
Document for which the consent of the Required Lenders is obtained but that
requires the consent of other Lenders, the Borrower may either pay in full such
Affected Lender with respect to amounts due with the consent of the
Administrative Agent or substitute for such Affected Lender any Lender or any
Affiliate or Approved Fund of any Lender or any other Person acceptable (which
acceptance shall not be unreasonably withheld or delayed) to the Administrative
Agent (in each case, a “Substitute Lender”).

(b)  Procedure.  To substitute such Affected Lender or pay in full the
Obligations owed to such Affected Lender, the Borrower shall deliver a notice to
the Administrative Agent and such Affected Lender.  The effectiveness of such
payment or substitution shall be subject to the delivery to the Administrative
Agent by the Borrower (or, as may be applicable in the case of a substitution,
by the Substitute Lender) of (i) payment for the account of such Affected
Lender, of, to the extent accrued through, and outstanding on, the effective
date for such payment or substitution, all Obligations owing to such Affected
Lender (including those that will be owed because of such payment), (ii) in the
case of a payment in full of the Obligations owing to such Affected Lender,
payment of any amount that, after giving effect to the termination of the
Commitment of such Affected Lender, is required to be paid pursuant to
Section 2.8(d) (Excess Outstandings) and (iii) in the case of a substitution,
(A) payment of the assignment fee set forth in Section 11.2(c) and (B) an
assumption agreement in form and substance reasonably satisfactory to the
Administrative Agent whereby the Substitute Lender shall, among other things,
agree to be bound by the terms of the Loan Documents and assume the Commitment
of the Affected Lender.

(c)  Effectiveness.  Upon satisfaction of the conditions set forth in clause (b)
above, the Administrative Agent shall record such substitution or payment in the
Register, whereupon (i) in the case of any payment in full, such Affected
Lender’s Commitments shall be terminated and (ii) in the case of any
substitution, (A) the Affected Lender shall sell and be relieved of, and the
Substitute Lender shall purchase and assume, all rights and claims of such
Affected Lender under the Loan Documents, except that the Affected Lender shall
retain such rights expressly providing that they survive the repayment of the
Obligations and the termination of the Commitments, (B) the Substitute Lender
shall become a “Lender” hereunder having a Commitment in the amount of such
Affected Lender’s Commitment and (C) the Affected Lender shall execute and
deliver to the Administrative Agent an Assignment to evidence such substitution
and deliver any Note in its possession; provided, however, that the failure of
any Affected Lender to execute any such Assignment or deliver any such Note
shall not render such sale and purchase (or the corresponding assignment)
invalid.

TERM LOAN CREDIT AGREEMENT

[DAYTON SUPERIOR CORPORATION]

40

--------------------------------------------------------------------------------



Section 2.19  PIK Provisions.  A portion of the interest accruing on the Term
Loans and the other Obligations pursuant to Section 2.9 hereof, up to an amount
of interest representing a per annum rate of 8.00%, may, at the Borrower’s
election (which election, and the amount thereof, shall be notified irrevocably
in writing by the Borrower to the Administrative Agent no later than ten
Business Days prior to the end of the applicable period for which accrued
interest is required to be paid, or, in the case of interest paid on demand, no
later than the date of such payment on demand), be paid in kind and capitalized
as additional principal obligations on and as of the date for payment thereof as
provided for in this Agreement or any Loan Document  (payable to the Lenders pro
rata), all of which shall constitute Obligations as defined herein (such
Obligations constituting capitalized amounts, “PIK Loans” which PIK Loans shall
be deemed made on the date of the capitalization of such amounts) hereunder and
constitute a part of the principal outstanding amount of the Term Loans for all
purposes hereof (including the accrual of interest thereon at the rates
applicable to Term Loans generally), and which may, at the request of any Lender
to whom such capitalized interest is owing, be evidenced by PIK Notes in the
form of Exhibit K hereto (and, if so requested by a Lender prior to the date of
such capitalization, the Borrower shall have delivered a PIK Note evidencing
such capitalized amounts to such Lender no later than such date of
capitalization).  Each Lender is hereby authorized by the Borrower to enter on a
schedule attached to any of its PIK Notes a record of amounts capitalized as
principal and evidenced thereby, and amounts repaid or prepaid thereon, and such
entries shall be conclusive in the absence of manifest error; provided, however,
that the failure by any Lender to request or hold any PIK Note or to make any
such entry or any error in making such entry shall not limit or otherwise affect
the obligation of the Borrower and the rights and remedies of any Lender
hereunder (including in respect of that portion of the Term Loan constituting
capitalized interest) or and on or under the PIK Notes.

ARTICLE 3  
CONDITIONS TO THE TERM LOANS

Section 3.1  Conditions Precedent to the Term Loans.  The obligation of each
Lender to make any a Term Loan on the Closing Date is subject to the
satisfaction or due waiver of each of the following conditions precedent on or
before March 3, 2008:

(a)  Certain Documents.  The Administrative Agent shall have received on or
prior to the Closing Date each of the following, each (in the case of clauses
(i) through (iv), (vii) and (viii)) dated the Closing Date unless otherwise
agreed by the Administrative Agent, in form and substance reasonably
satisfactory to the Administrative Agent:

(i)  this Agreement duly executed by the Borrower and, for the account of each
Lender having requested the same by notice to the Administrative Agent and the
Borrower received by each at least 3 Business Days prior to the Closing Date (or
such later date as may be agreed by the Borrower), Notes conforming to the
requirements set forth in Section 2.14

TERM LOAN CREDIT AGREEMENT

[DAYTON SUPERIOR CORPORATION]

41

--------------------------------------------------------------------------------



(ii)  the Guaranty and Security Agreement, duly executed by each Guarantor,
together with (A) copies of UCC, Intellectual Property and other appropriate
search reports and of all effective prior filings listed therein, together with
evidence of the termination of such prior filings that are not in respect of any
Permitted Lien, in each case as may be reasonably requested by the
Administrative Agent, (B) all documents representing all certificated Securities
required to be pledged pursuant to such Guaranty and Security Agreement and
related undated powers or endorsements duly executed in blank and (C) all
Control Agreements that, in the reasonable judgment of the Administrative Agent,
are required for the Loan Parties to comply with the Loan Documents as of the
Closing Date, each duly executed by, in addition to the applicable Loan Party,
the applicable financial institution;

(iii)  the Intercreditor Agreement, duly executed and delivered by the
Administrative Agent, the Revolving Credit Administrative Agent, the Borrower
and the other Loan Parties;

(iv)  a duly executed favorable opinion of counsel to the Loan Parties in New
York, addressed to the Administrative Agent and the Lenders and addressing such
matters as the Administrative Agent may reasonably request;

(v)  a copy of each Constituent Document of each Loan Party that is on file with
any Governmental Authority in the jurisdiction of organization of such Loan
Party, certified as of a recent date by such Governmental Authority, together
with, if applicable, certificates attesting to the good standing of such Loan
Party in such jurisdiction and each other jurisdiction where such Loan Party is
qualified to do business as a foreign entity or where such qualification is
necessary (and, if required in any such jurisdiction, related tax certificates);

(vi)  a certificate of the secretary or other officer of each Loan Party in
charge of maintaining books and records of such Loan Party certifying as to (A)
the names and signatures of each officer of such Loan Party authorized to
execute and deliver any Loan Document, (B) the Constituent Documents of such
Loan Party attached to such certificate are complete and correct copies of such
Constituent Documents as in effect on the date of such certification (or, for
any such Constituent Document delivered pursuant to clause (vi) above, that
there have been no changes from such Constituent Document so delivered) and (C)
the resolutions of such Loan Party’s board of directors or other appropriate
governing body approving and authorizing the execution, delivery and performance
of each Loan Document to which such Loan Party is a party;

(vii)  a certificate of a Responsible Officer of the Borrower to the effect that
(A) the Loan Parties taken as a whole are Solvent after giving effect to the
initial Loans and Letters of Credit, the consummation of the Related
Transactions, the application of the proceeds thereof in accordance with Section
7.9 and the payment of all fees and expenses related hereto and thereto and (B)
attached thereto are complete and correct copies of each Related Document (other
than the payoff letter for the Existing Credit Agreement and the Revolving Loan
Documents);

(viii)  insurance certificates in form and substance reasonably satisfactory to
the Administrative Agent demonstrating that the insurance policies required by
Section 7.5 are in full force and effect and have all endorsements required by
such Section 7.5;

(ix)  interim unaudited monthly and quarterly Financial Statements of the
Borrower and its Subsidiaries through the Fiscal Month or Fiscal Quarter, as
applicable, ending September 30, 2007 and each subsequent Fiscal Month and
Fiscal Quarter occurring no later than 30 days (or 45 days in the case of
monthly and quarterly financing statements for the Fiscal Month and Fiscal
Quarter, respectively, ending December 31, 2007) prior to the Closing Date and
for which Financial Statements are available;

TERM LOAN CREDIT AGREEMENT

[DAYTON SUPERIOR CORPORATION]

42

--------------------------------------------------------------------------------



(x)  (a) a pro forma estimated balance sheet of the Borrower and its
Subsidiaries at the last day of the Fiscal Month for which Financial Statements
are available prior to the Closing Date (so long as such date is not more than
60 days prior to the Closing Date) after giving effect to the refinancing of the
Existing Credit Agreement, the redemption of the Senior Notes and the funding of
the Indebtedness hereunder and under the Revolving Credit Agreement, and (b) the
Borrower’s business plan which shall include a financial forecast on a monthly
basis for the first twelve months after the Closing Date and on an annual basis
thereafter through 2012 prepared by the Borrower’s management; in each case,
with such updates as the Administrative Agent shall reasonably request; and

(xi)  the other documents listed on the Closing Checklist.

(b)  Fee and Expenses.  There shall have been paid to the Administrative Agent,
for the account of the Administrative Agent, its Related Persons or any Lender,
as the case may be, all fees and all reimbursements of costs or expenses, in
each case due and payable under any Loan Document on or before the Closing Date.

(c)  Consents.  Each Group Member shall have received all consents and
authorizations required pursuant to any material Contractual Obligation with any
other Person and shall have obtained all Permits of, and effected all notices to
and filings with, any Governmental Authority, in each case, as may be necessary
in connection with the consummation of the transactions contemplated in any Loan
Document or Related Document (including the Related Transactions).

(d)  Related Transactions.  The Administrative Agent shall be satisfied that,
(i) subject only the funding of the Term Loans hereunder and the Indebtedness
under the Revolving Credit Agreement and the use of proceeds thereof, (x) all
obligations under the Existing Credit Agreement will have been repaid in full,
as evidenced by a payoff letter duly executed and delivered by the Borrower and
the Existing Agent and (y) the Borrower shall issue (and mail) on the Closing
Date a notice of redemption to the holders of the Senior Notes calling for a
redemption of the Senior Notes no later than the date that is 30 days after the
Closing Date (the “Redemption Date”) and shall deposit on the Closing Date with
the Trustee under the Senior Notes Indenture cash in an amount sufficient to
fund such redemption on the Redemption Date which shall result on the Closing
Date in a discharge of the Senior Notes Indenture pursuant to the terms thereof
and a release of the Lien of the Senior Notes Indenture on the Closing Date and
(ii) all conditions precedent to the making of the revolving loans under the
Revolving Credit Agreement shall have been satisfied or waived, and the lenders
thereunder shall have made revolving loans in the amount of $88,666,104.52.

(e)  Minimum Consolidated EBITDA.  The aggregate Consolidated EBITDA of the
Borrower for the most recent period of twelve months prior to the Closing Date
for which financial statements are required to have been delivered under the
Existing Credit Agreement shall not be less than $65,000,000.

TERM LOAN CREDIT AGREEMENT

[DAYTON SUPERIOR CORPORATION]

43

--------------------------------------------------------------------------------



(f)  Senior Subordinated Notes.  The Administrative Agent shall have received
evidence reasonably satisfactory to it that all Indebtedness of the Borrower
under this Agreement (taking into account the advances under the Term Loan
Credit Agreement) constitutes and will constitute “Permitted Indebtedness,”
“Designated Senior Debt” and “Senior Debt” under (and as such terms are defined
in) the Senior Subordinated Notes Indenture and all liens securing the
Obligations and the Revolving Obligations constitute “Permitted Liens” (under
and as such term is defined in the Senior Subordinated Notes Indenture),
including, if applicable, certified copies of any supplemental indentures needed
to permit such indebtedness or liens.

(g)  Request.  The Administrative Agent shall have received, to the extent
required by Article II, a written, timely and duly executed and completed Notice
of Borrowing.

(h)  Representations and Warranties.  Each representation or warranty by any
Loan Party contained herein or in any other Loan Document shall be true and
correct in all material respects (without duplication of any materiality
qualifier contained herein) as of such date, except to the extent that such
representation or warranty expressly relates to an earlier date.

(i)  No Default.  There shall have occurred and be continuing no Default or
Event of Default and no Default or Event of Default would result after making
the Term Loans.

ARTICLE 4  
REPRESENTATIONS AND WARRANTIES

To induce the Lenders and the Administrative Agent to enter into the Loan
Documents, the Borrower (and, to the extent set forth in any other Loan
Document, each other Loan Party) represents and warrants to each of them each of
the following on and as the Closing Date:

Section 4.1  Corporate Existence; Compliance with Law.  Each Group Member (a) is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) is duly qualified to do business as a
foreign entity and in good standing under the laws of each jurisdiction where
such qualification is necessary, except where the failure to be so qualified or
in good standing would not, in the aggregate, reasonably be expected to have a
Material Adverse Effect, (c) has all requisite power and authority and the legal
right to own, pledge, mortgage and operate its property, to lease or sublease
any property it operates under lease or sublease and to conduct its business as
currently conducted, (d) is in compliance with all applicable Requirements of
Law except where the failure to be in compliance would not, in the aggregate,
reasonably be expected to have a Material Adverse Effect and (e) has all
necessary Permits from or by, has made all necessary filings with, and has given
all necessary notices to, each Governmental Authority having jurisdiction, to
the extent required for such ownership, lease, sublease, operation, occupation
or conduct of business, except where the failure to obtain such Permits, make
such filings or give such notices would not, in the aggregate, reasonably be
expected to have a Material Adverse Effect.

Section 4.2  Loan and Related Documents.  (a)  Power and Authority.  The
execution, delivery and performance by each Loan Party of the Loan Documents and
Related Documents to which it is a party and the consummation of the Related
Transactions and other transactions contemplated therein (i) are within such
Loan Party’s corporate or similar powers and, at the time of execution thereof,
have been duly authorized by all necessary corporate and similar action
(including, if applicable, consent of holders of its Securities), (ii) do not
(A) contravene such Loan Party’s Constituent Documents, (B) violate any
applicable Requirement of Law, (C) conflict with, contravene, constitute a
default or breach under, or result in or permit the termination or acceleration
of, any material Contractual Obligation of any Loan Party or any of its
Subsidiaries (including other Related Documents or Loan Documents) other than in
the case of this clause (ii) those that would not, in the aggregate, reasonably
be expected to have a Material Adverse Effect or (D) result in the imposition of
any Lien (other than a Permitted Lien) upon any property of any Loan Party or
any of its Subsidiaries and (iii) do not require any Permit of, or filing with,
any Governmental Authority or any consent of, or notice to, any Person, other
than (A) with respect to the Loan Documents, the filings required to perfect the
Liens created by the Loan Documents, and (B) those listed on Schedule 4.2 and
that have been, or will be prior to the Closing Date, obtained or made, copies
of which have been, or will be prior to the Closing Date, delivered to the
Administrative Agent, and each of which on the Closing Date will be in full
force and effect.

TERM LOAN CREDIT AGREEMENT

[DAYTON SUPERIOR CORPORATION]

44

--------------------------------------------------------------------------------



(b)  Due Execution and Delivery.  From and after its delivery to the
Administrative Agent, each Loan Document and Related Document has been duly
executed and delivered to the other parties thereto by each Loan Party party
thereto, is the legal, valid and binding obligation of such Loan Party and is
enforceable against such Loan Party in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

(c)  Senior Subordinated Notes.  The Obligations (taking into account the
advances under the Term Loan Credit Agreement) constitute “Permitted
Indebtedness”, “Senior Debt” and “Designated Senior Debt” under and as defined
in the Senior Subordinated Notes Indenture.  No other Indebtedness (other than
the Revolving Obligations) qualifies as “Permitted Indebtedness”, “Senior Debt”
or “Designated Senior Debt” under the Senior Subordinated Notes Indenture.  The
Borrower hereby designates all Obligations and Indebtedness in respect of the
Term Loan Facility as “Designated Senior Debt” as such term is defined in the
Senior Subordinated Notes Indenture.  

Section 4.3  Ownership of Group Members.  Set forth on Schedule 4.3 is a
complete and accurate list showing, as of the Closing Date, for each Group
Member and each Subsidiary of any Group Member and each joint venture of any of
them, its jurisdiction of organization, the number of shares of each class of
Stock authorized (if applicable), the number outstanding on the Closing Date and
the number and percentage of the outstanding shares of each such class owned
(directly or indirectly) by the Borrower.  All outstanding Stock of each of them
has been validly issued, is fully paid and non-assessable (to the extent
applicable) and, except in the case of the Borrower, is owned beneficially and
of record by a Group Member free and clear of all Liens other than the security
interests created by the Loan Documents and the Revolving Loan Documents, any
non-consensual Liens arising as a matter of law and permitted under Section 8.2
and, in the case of joint ventures, Permitted Liens.  Except as provided in
Schedule 4.3, as of the Closing Date, there are no preemptive or other
outstanding rights, options, warrants, conversion rights or similar agreements
or understandings for the purchase or acquisition from any Group Member or any
of their Subsidiaries of any Stock of any such entity.

TERM LOAN CREDIT AGREEMENT

[DAYTON SUPERIOR CORPORATION]

45

--------------------------------------------------------------------------------



Section 4.4  Financial Statements.  (a)  Each of (i) the audited Consolidated
balance sheet of the Borrower as at December 31, 2006 and the related
Consolidated statements of income, retained earnings and cash flows of the
Borrower for the Fiscal Year then ended, certified by Deloitte & Touche USA LLP
and (ii) subject to the absence of footnote disclosure and normal recurring
year-end audit adjustments, the unaudited Consolidated balance sheets of the
Borrower as at December 31, 2007, and the related Consolidated statements of
income, retained earnings and cash flows of the Borrower for the twelve months
then ended, copies of each of which have been furnished to the Administrative
Agent, fairly present in all material respects the Consolidated financial
position, results of operations and cash flow of the Borrower as at the dates
indicated and for the periods indicated in accordance with GAAP.

(b)  The Initial Projections have been prepared by the Borrower in light of the
past operations of the business of the Borrower and its Subsidiaries and reflect
projections for the 4 year period beginning with the 2008 Fiscal Year on a
monthly basis for the first year and on a year-by-year basis thereafter.  As of
the Closing Date, the Initial Projections are based upon estimates and
assumptions stated therein, all of which the Borrower believes to be reasonable
and fair in light of conditions and facts known to the Borrower as of the
Closing Date and reflect the good faith, reasonable and fair estimates by the
Borrower of the future Consolidated financial performance of the Borrower and
the other information projected therein for the periods set forth therein.

(c)  The unaudited Consolidated balance sheet of the Borrower (the “Pro Forma
Balance Sheet”) delivered to the Administrative Agent prior to the date hereof,
has been prepared as of the last day of the Fiscal Month ending prior to the
Closing Date and reflects as of such date, on a Pro Forma Basis for the Related
Transactions and the other transactions contemplated herein to occur on the
Closing Date, the Consolidated financial condition of the Borrower, and the
assumptions expressed therein are reasonable based on the information available
to the Borrower at such date and on the Closing Date.

Section 4.5  Material Adverse Effect.  Since September 30, 2007, there have been
no events, circumstances, developments or other changes in facts that would, in
the aggregate, reasonably be expected to have a Material Adverse Effect.

Section 4.6  Solvency.  Both before and after giving effect to (a) the Term
Loans made on or prior to the date this representation and warranty is made, (b)
the disbursement of the proceeds of the Term Loans, (c) the consummation of the
Related Transactions and (d) the payment and accrual of all transaction costs in
connection with the foregoing, the Loan Parties taken as a whole are Solvent.

Section 4.7  Litigation.  There are no pending (or, to the knowledge of any
Group Member, threatened) actions, investigations, suits, proceedings, audits,
claims, demands, orders or disputes affecting the Borrower or any of its
Subsidiaries with, by or before any Governmental Authority other than those that
would not, in the aggregate, reasonably be expected to have a Material Adverse
Effect.

TERM LOAN CREDIT AGREEMENT

[DAYTON SUPERIOR CORPORATION]

46

--------------------------------------------------------------------------------



Section 4.8  Taxes.  All federal, state, local and foreign income and franchise
and other material tax returns, reports and statements (collectively, the “Tax
Returns”) required to be filed by any Tax Affiliate have been filed with the
appropriate Governmental Authorities in all jurisdictions in which such Tax
Returns are required to be filed, all such Tax Returns are true and correct in
all material respects, and all taxes, charges and other impositions reflected
therein or otherwise due and payable have been paid prior to the date on which
any Liability may be added thereto for non-payment thereof except for those
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves are maintained on the books of the appropriate Tax
Affiliate in accordance with GAAP.  No Tax Return is under audit or examination
by any Governmental Authority and no notice of such an audit or examination or
any assertion of any claim for Taxes has been given or made by any Governmental
Authority.  Proper and accurate amounts have been withheld by each Tax Affiliate
from their respective employees for all periods in full and complete compliance
with the tax, social security and unemployment withholding provisions of
applicable Requirements of Law and such withholdings have been timely paid to
the respective Governmental Authorities.  No Tax Affiliate has participated in a
“listed transaction” within the meaning of Treasury Regulation Section
1.6011-4(b)(2) or has participated in a “reportable transaction” within the
meaning of Treasury Regulation Section 1.6011-4(b)(2) that has not been or will
not be properly reported.  No Tax Affiliate has been with respect to any open
tax year a member of an affiliated, combined or unitary group of which a Tax
Affiliate is the common parent.

Section 4.9  Margin Regulations.  The Borrower is not engaged in the business of
extending credit for the purpose of, and no proceeds of any Term Loan or other
extensions of credit hereunder will be used for the purpose of, buying or
carrying margin stock (within the meaning of Regulation U of the Federal Reserve
Board) or extending credit to others for the purpose of purchasing or carrying
any such margin stock, in each case in contravention of Regulation T, U or X of
the Federal Reserve Board.

Section 4.10  No Defaults.  No Group Member (and, to the knowledge of each Group
Member, no other party thereto) is in default under or with respect to any
Contractual Obligation of any Group Member, other than those that would not, in
the aggregate, reasonably be expected to have a Material Adverse Effect.

Section 4.11  Investment Company Act.  No Group Member is an “investment
company” or an “affiliated person” of, or “promoter” or “principal underwriter”
for, an “investment company”, as such terms are defined in the Investment
Company Act of 1940.

Section 4.12  Labor Matters.  There are no strikes, work stoppages, slowdowns or
lockouts existing, pending (or, to the knowledge of any Group Member,
threatened) against or involving any Group Member, except, for those that would
not, in the aggregate, reasonably be expected to have a Material Adverse
Effect.  Except as set forth on Schedule 4.12, as of the Closing Date, (a) there
is no collective bargaining or similar agreement with any union, labor
organization, works council or similar representative covering any employee of
any Group Member, (b) no petition for certification or election of any such
representative is existing or pending with respect to any employee of any Group
Member and (c) no such representative has sought certification or recognition
with respect to any employee of any Group Member.

TERM LOAN CREDIT AGREEMENT

[DAYTON SUPERIOR CORPORATION]

47

--------------------------------------------------------------------------------



Section 4.13  ERISA.  Schedule 4.13 sets forth, as of the Closing Date, a
complete and correct list of, and that separately identifies, (a) all Title IV
Plans, (b) all Multiemployer Plans and (c) all material Benefit Plans.  Each
Benefit Plan, and each trust thereunder, intended to qualify for tax exempt
status under Section 401 or 501 of the Code or other Requirements of Law has
been determined by the Internal Revenue Service to so qualify and nothing has
occurred since such determination that could adversely affect such
status.  Except for those that would not, in the aggregate, have a Material
Adverse Effect, (x) each Benefit Plan is in compliance with applicable
provisions of ERISA, the Code and other Requirements of Law, (y) there are no
existing or pending (or to the knowledge of any Group Member, threatened) claims
(other than routine claims for benefits in the normal course), sanctions,
actions, lawsuits or other proceedings or investigation involving any Benefit
Plan to which any Group Member incurs or otherwise has or could have an
obligation or any Liability and (z) no ERISA Event is reasonably expected to
occur.  On the Closing Date, no ERISA Event has occurred in connection with
which obligations and liabilities (contingent or otherwise) remain
outstanding.  No ERISA Affiliate would have any Withdrawal Liability in excess
of $500,000 as a result of a complete withdrawal from any Multiemployer Plan on
the date this representation is made which Withdrawal Liability could be
reasonably likely to require any Group Member to make any payment in
satisfaction thereof.

Section 4.14  Environmental Matters.  Except as set forth on Schedule 4.14, (a)
the operations of each Group Member are and, for the past five years, have been
in compliance with all applicable Environmental Laws, including obtaining,
maintaining and complying with all Permits required by any applicable
Environmental Law, other than non-compliances that, in the aggregate, would not
have a reasonable likelihood of resulting in Material Environmental Liabilities,
(b) no Group Member is party to, and no Group Member is subject to or, with
respect to any real property currently (or to the knowledge of any Group Member
previously) owned, leased, subleased, operated or otherwise occupied by or for
any Group Member, the subject of, any Contractual Obligation by any Group Member
or any pending (or, to the knowledge of any Group Member, threatened) order,
action, suit, proceeding, claim, written demand, dispute or notice of violation
or of potential liability or similar notice under or pursuant to any
Environmental Law other than those that, in the aggregate, are not reasonably
likely to result in Material Environmental Liabilities, (c) no Lien in favor of
any Governmental Authority securing, in whole or in part, Environmental
Liabilities has attached to any property of any Group Member and, to the
knowledge of any Group Member, no facts, circumstances or conditions exist that
could reasonably be expected to result in any such Lien attaching to any such
property, (d) no Group Member has caused or permitted to occur a Release of
Hazardous Materials at, to or from any real property of any Group Member and
each such real property is free of contamination by any Hazardous Materials
except for such Release or contamination that could not reasonably be expected
to result, in the aggregate, in Material Environmental Liabilities and (e) no
Group Member (i) is or has been engaged in, or has permitted any current or
former tenant to engage in, operations, or (ii) knows of any facts,
circumstances or conditions, including receipt of any information request or
notice of potential responsibility under CERCLA or similar Environmental Laws,
that, in the aggregate, would have a reasonable likelihood of resulting in
Material Environmental Liabilities.

Section 4.15  Intellectual Property.  Each Group Member owns or licenses all
Intellectual Property that is necessary for the conduct of its businesses as
currently conducted.  To the knowledge of each Group Member, (a) the conduct and
operations of the businesses of each Group Member does not infringe,
misappropriate, dilute, violate or otherwise impair any Intellectual Property
that is necessary for the conduct of its businesses and owned by any other
Person and (b) no other Person has contested any right, title or interest of any
Group Member in, or relating to, any Intellectual Property that is necessary for
the conduct of its businesses, other than, in each case, as would not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.  In
addition, (x) there are no pending (or, to the knowledge of any Group Member,
threatened) actions, investigations, suits, proceedings, audits, claims,
demands, orders or disputes affecting any Group Member with respect to, (y) no
judgment or order regarding any such claim has been rendered by any competent
Governmental Authority, no settlement agreement or similar Contractual
Obligation has been entered into by any Group Member, with respect to and (z) no
Group Member knows of any valid basis for any claim based on, any such
infringement, misappropriation, dilution, violation or impairment or contest,
other than, in each case, as would not, in the aggregate, reasonably be expected
to have a Material Adverse Effect.

TERM LOAN CREDIT AGREEMENT

[DAYTON SUPERIOR CORPORATION]

48

--------------------------------------------------------------------------------



Section 4.16  Title; Real Property.  (a)  Each Group Member has good fee simple
title to all owned real property and valid leasehold interests in all leased
real property, and none of such property is subject to any Lien except Permitted
Liens.

(b)  Set forth on Schedule 4.16 is, as of the Closing Date, (i) a complete and
correct list of all real property owned in fee simple by any Group Member or in
which any Group Member owns a leasehold interest setting forth, for each such
real property, the current street address (including, where applicable, county,
state and other relevant jurisdictions), the record owner thereof and, where
applicable, each lessee and sublessee thereof, (ii) any lease, or sublease of
such real property by any Group Member and (iii) for each such real property
that is required to be subject to a Mortgage pursuant to the terms hereof, each
Contractual Obligation by any Group Member, whether contingent or otherwise, to
Sell such real property.

Section 4.17  Full Disclosure.  No representation or warranty of any Loan Party
contained in this Agreement, the Financial Statements referred to in Section
6.1, the other Related Documents or any other document, certificate or written
statement furnished to the Administrative Agent or any Lender by or on behalf of
any such Person for use in connection with the Loan Documents or the Related
Documents contains any untrue statement of a material fact or taken as a whole,
omitted, omits or will omit to state a material fact necessary in order to make
the statements contained herein or therein not misleading in light of the
circumstances in which the same were made.

Section 4.18  Patriot Act.  No Group Member (and, to the knowledge of each Group
Member, no joint venture or subsidiary thereof) is in violation in any material
respects of any United States Requirements of Law relating to terrorism,
sanctions or money laundering (the “Anti-Terrorism Laws”), including the United
States Executive Order No. 13224 on Terrorist Financing (the “Anti-Terrorism
Order”) and the Patriot Act.

ARTICLE 5  
FINANCIAL COVENANTS

The Borrower (and, to the extent set forth in any other Loan Document, each
other Loan Party) agrees with the Lenders and the Administrative Agent to
perform and observe each of the following covenants until the Satisfaction Date:

Section 5.1  Maximum Consolidated Leverage Ratio.  The Borrower shall not have,
on the last day of any Fiscal Quarter set forth below, a Consolidated Leverage
Ratio greater than the maximum ratio set forth opposite such Fiscal Quarter:

TERM LOAN CREDIT AGREEMENT

[DAYTON SUPERIOR CORPORATION]

49

--------------------------------------------------------------------------------



FISCAL QUARTER ENDING MAXIMUM CONSOLIDATED LEVERAGE RATIO     June 30, 2008 6.50
to 1 September 30, 2008 6.25 to 1 December 31, 2008 6.25 to 1 March 31, 2009
6.00 to 1 June 30, 2009 6.00 to 1 September 30, 2009 5.75 to 1 December 31, 2009
5.75 to 1 March 31, 2010 5.00 to 1 June 30, 2010 5.00 to 1 September 30, 2010
5.00 to 1 December 31, 2010 5.00 to 1 March 31, 2011 4.25 to 1 June 30, 2011
4.25 to 1 September 30, 2011 4.25 to 1 December 31, 2011 4.25 to 1 March 31,
2012 4.00 to 1 June 30, 2012 4.00 to 1 September 30, 2012 4.00 to 1 December 31,
2012 4.00 to 1 March 31, 2013 4.00 to 1 June 30, 2013 4.00 to 1 September 30,
2013 4.00 to 1 December 31, 2013 4.00 to 1

Section 5.2  Minimum Consolidated Interest Coverage Ratio.  The Borrower shall
not have, on the last day of any Fiscal Quarter set forth below, a Consolidated
Interest Coverage Ratio for the 4 Fiscal Quarter period ending on such day less
than the minimum ratio set forth opposite such Fiscal Quarter:

TERM LOAN CREDIT AGREEMENT

[DAYTON SUPERIOR CORPORATION]

50

--------------------------------------------------------------------------------



FISCAL QUARTER ENDING MINIMUM CONSOLIDATED INTEREST COVERAGE RATIO     June 30,
2008 1.55 to 1 September 30, 2008 1.55 to 1 December 31, 2008 1.60 to 1 March
31, 2009 1.60 to 1 June 30, 2009 1.60 to 1 September 30, 2009 1.65 to 1 December
31, 2009 1.70 to 1 March 31, 2010 2.00 to 1 June 30, 2010 2.00 to 1 September
30, 2010 2.00 to 1 December 31, 2010 2.00 to 1 March 31, 2011 2.10 to 1 June 30,
2011 2.10 to 1 September 30, 2011 2.10 to 1 December 31, 2011 2.10 to 1 March
31, 2012 2.25 to 1 June 30, 2012 2.25 to 1 September 30, 2012 2.25 to 1 December
31, 2012 2.25 to 1 March 31, 2013 2.25 to 1 June 30, 2013 2.25 to 1 September
30, 2013 2.25 to 1 December 31, 2013 2.25 to 1

ARTICLE 6  
REPORTING COVENANTS

The Borrower (and, to the extent set forth in any other Loan Document, each
other Loan Party) agrees with the Lenders and the Administrative Agent to
perform and observe each of the following covenants until the Satisfaction Date:

Section 6.1  Financial Statements.  The Borrower shall deliver to the
Administrative Agent each of the following:

(a)  Monthly Reports.  As soon as available, and in any event within 30 days
after the end of each of the first two Fiscal Months in each Fiscal Quarter, the
Consolidated unaudited balance sheet of the Borrower as of the close of such
Fiscal Month and related Consolidated statements of income and cash flow for
such Fiscal Month and that portion of the Fiscal Year ending as of the close of
such Fiscal Month, setting forth in comparative form the figures for the
corresponding period in the prior Fiscal Year, in each case certified by a
Responsible Officer of the Borrower as fairly presenting in all material
respects the Consolidated financial position, results of operations and cash
flow of the Borrower as at the dates indicated and for the periods indicated in
accordance with GAAP (subject to the absence of footnote disclosure and normal
year-end audit adjustments).

(b)  Quarterly Reports.  As soon as available, and in any event within 45 days
after the end of each of the first three Fiscal Quarters of each Fiscal Year,
the Consolidated unaudited balance sheet of the Borrower as of the close of such
Fiscal Quarter and related Consolidated statements of income and cash flow for
such Fiscal Quarter and that portion of the Fiscal Year ending as of the close
of such Fiscal Quarter, setting forth in comparative form the figures for the
corresponding period in the prior Fiscal Year and the figures contained in the
latest Projections, in each case certified by a Responsible Officer of the
Borrower as fairly presenting in all material respects the Consolidated
financial position, results of operations and cash flow of the Borrower as at
the dates indicated and for the periods indicated in accordance with GAAP
(subject to the absence of footnote disclosure and normal year-end audit
adjustments).

TERM LOAN CREDIT AGREEMENT

[DAYTON SUPERIOR CORPORATION]

51

--------------------------------------------------------------------------------



(c)  Annual Reports.  As soon as available, and in any event within 90 days (or,
in the case of the Fiscal Year ended December 31, 2008, 120 days) after the end
of each Fiscal Year, the Consolidated balance sheet of the Borrower as of the
end of such year and related Consolidated statements of income, stockholders’
equity and cash flow for such Fiscal Year, each prepared in accordance with
GAAP, together with a certification by the Group Members’ Accountants that (i)
such Consolidated Financial Statements fairly present in all material respects
the Consolidated financial position, results of operations and cash flow of the
Borrower as at the dates indicated and for the periods indicated therein in
accordance with GAAP without qualification as to the scope of the audit or as to
going concern and without any other similar qualification and (ii) in the course
of the regular audit of the businesses of the Group Members, which audit was
conducted in accordance with the standards of the United States’ Public Company
Accounting Oversight Board (or any successor entity), such Group Members’
Accountants have obtained no knowledge that a Default in respect of any
financial covenant contained in Article V is continuing or, if in the opinion of
the Group Members’ Accountants such a Default is continuing, a statement as to
the nature thereof; provided, that the certification in this clause (ii) shall
not be required if contrary to the published pronouncements of The American
Institute of Certified Public Accountants.

(d)  Compliance Certificate.  Together with each delivery of any Financial
Statement pursuant to clause (b) or (c) above, a Compliance Certificate duly
executed by a Responsible Officer of the Borrower that, among other things,
states that, to the best of his or her knowledge, no Default is continuing as of
the date of delivery of such Compliance Certificate or, if a Default is
continuing, states the nature thereof and the action that the Borrower proposes
to take with respect thereto.

(e)  Corporate Chart and Other Collateral Updates.  As part of the Compliance
Certificate delivered pursuant to clause (d) above, each in form and substance
satisfactory to the Administrative Agent, a certificate by a Responsible Officer
of the Borrower that (i) the Corporate Chart attached thereto (or the last
Corporate Chart delivered pursuant to this clause (e)) is correct and complete
as of the date of such Compliance Certificate, (ii) the Loan Parties have
delivered all documents (including updated schedules as to locations of
Collateral and acquisition of Intellectual Property or real property) they are
required to deliver pursuant to any Loan Document on or prior to the date of
delivery of such Compliance Certificate and (iii) complete and correct copies of
all documents modifying any term of any Constituent Document of any Group Member
or any Subsidiary or joint venture thereof on or prior to the date of delivery
of such Compliance Certificate have been delivered to the Administrative Agent
or are attached to such certificate.

(f)  Additional Projections.  As soon as available and in any event not later
than 30 days after the end of each Fiscal Year, any significant revisions to,
(i) the annual business plan of the Group Members for the Fiscal Year next
succeeding such Fiscal Year and (ii) forecasts prepared by management of the
Borrower (A) for each Fiscal Quarter in such next succeeding Fiscal Year and (B)
for each other succeeding Fiscal Year through the Fiscal Year containing the
Scheduled Maturity Date, in each case including in such forecasts (x) a
projected year-end Consolidated balance sheet, income statement and statement of
cash flows, (y) a statement of all of the material assumptions on which such
forecasts are based and (z) substantially the same type of financial information
as that contained in the Initial Projections.

(g)  Management Discussion and Analysis.  Together with each delivery of any
Compliance Certificate pursuant to clause (d) above, a discussion and analysis
of the financial condition and results of operations of the Group Members for
the portion of the Fiscal Year then elapsed and discussing the reasons for any
significant variations from the Projections for such period and the figures for
the corresponding period in the previous Fiscal Year.

TERM LOAN CREDIT AGREEMENT

[DAYTON SUPERIOR CORPORATION]

52

--------------------------------------------------------------------------------



(h)  Audit Reports, Management Letters, Etc.  Together with each delivery of any
Financial Statement for any Fiscal Year pursuant to clause (c) above, copies of
each management letter, audit report or similar letter or report received by any
Group Member from any independent registered certified public accountant
(including the Group Members’ Accountants) in connection with such Financial
Statements or any audit thereof, each certified to be complete and correct
copies by a Responsible Officer of the Borrower as part of the Compliance
Certificate delivered in connection with such Financial Statements.

(i)  Insurance.  Together with each delivery of any Financial Statement for any
Fiscal Year pursuant to clause (c) above, each in form and substance reasonably
satisfactory to the Administrative Agent and certified as complete and correct
by a Responsible Officer of the Borrower as part of the Compliance Certificate
delivered in connection with such Financial Statements, a summary of all
material insurance coverage maintained as of the date thereof by any Group
Member, together with such other related documents and information as the
Administrative Agent may reasonably require.

Section 6.2  Other Events.  The Borrower shall give the Administrative Agent
notice of each of the following (which may be made by telephone if promptly
confirmed in writing) promptly after any Responsible Officer of any Group Member
has knowledge thereof:  (a)(i) any Default and (ii) any event that would
reasonably be expected to have a Material Adverse Effect, specifying, in each
case, the nature and anticipated effect thereof and any action proposed to be
taken in connection therewith, (b) any event (other than any event involving
loss or damage to property) reasonably expected to result in a mandatory payment
of the Obligations pursuant to Section 2.8, stating the material terms and
conditions of such transaction and estimating the Net Cash Proceeds thereof, (c)
the commencement of, or any material developments in, any action, investigation,
suit, proceeding, audit, claim, demand, order or dispute with, by or before any
Governmental Authority affecting any Group Member or any property of any Group
Member that (i) seeks injunctive or similar relief, (ii) in the reasonable
judgment of the Borrower, exposes any Group Member to liability in an aggregate
amount in excess of $5,000,000 or (iii) if adversely determined would reasonably
be expected to have a Material Adverse Effect and (d) the acquisition of any
material real property or the entering into any material lease.

Section 6.3  Copies of Notices and Reports.  The Borrower shall, promptly upon
their becoming available, deliver to the Administrative Agent copies of each of
the following:  (a) all reports that the Borrower transmits to its security
holders generally, (b) all documents that any Group Member files with the
Securities and Exchange Commission, the National Association of Securities
Dealers, Inc., any securities exchange or any Governmental Authority exercising
similar functions, (c) all press releases not made available directly to the
general public and (d) any material document transmitted or received pursuant
to, or in connection with, any Contractual Obligation governing Indebtedness of
any Group Member in excess of $25,000,000.

Section 6.4  Taxes.  The Borrower shall give the Administrative Agent notice of
each of the following (which may be made by telephone if promptly confirmed in
writing) promptly after any Responsible Officer of any Group Member knows or has
reason to know of it:  (a) the creation, or filing with the IRS or any other
Governmental Authority, of any Contractual Obligation or other document
extending, or having the effect of extending, the period for assessment or
collection of any taxes with respect to any Tax Affiliate and (b) the creation
of any Contractual Obligation of any Tax Affiliate, or the receipt of any
request directed to any Tax Affiliate, to make any adjustment under Section
481(a) of the Code, by reason of a change in accounting method or otherwise,
which would in the case of either (a) or (b) have a Material Adverse Effect.

TERM LOAN CREDIT AGREEMENT

[DAYTON SUPERIOR CORPORATION]

53

--------------------------------------------------------------------------------



Section 6.5  Labor Matters.  The Borrower shall give the Administrative Agent
notice of each of the following (which may be made by telephone if promptly
confirmed in writing), promptly after, and in any event within 30 days after any
Responsible Officer of any Group Member knows or has reason to know of it:  (a)
the commencement of any material labor dispute to which any Group Member is or
may become a party, including any strikes, lockouts or other disputes relating
to any of such Person’s plants and other facilities and (b) the incurrence by
any Group Member of any Worker Adjustment and Retraining Notification Act or
related or similar liability incurred with respect to the closing of any plant
or other facility of any such Person (other than those that, in the case of
either (a) or (b), would not, in the aggregate, have a Material Adverse Effect).

Section 6.6  ERISA Matters.  The Borrower shall give the Administrative Agent
(a) on or prior to any filing by any ERISA Affiliate of any notice of intent to
terminate any Title IV Plan, which termination could be reasonably likely to
require any Group Member to make any payment in respect thereof, a copy of such
notice and (b) promptly, and in any event within 10 days, after any Responsible
Officer of any ERISA Affiliate knows or has reason to know that a request for a
minimum funding waiver under Section 412 of the Code has been filed with respect
to any Title IV Plan or Multiemployer Plan, which, in either case, could be
reasonably likely to require any Group Member to make any payment in respect
thereof, a notice (which may be made by telephone if promptly confirmed in
writing) describing such waiver request and any action that any ERISA Affiliate
proposes to take with respect thereto, together with a copy of any notice filed
with the PBGC or the IRS pertaining thereto.

Section 6.7  Environmental Matters.  (a)  The Borrower shall provide the
Administrative Agent notice of each of the following (which may be made by
telephone if promptly confirmed by the Administrative Agent in writing) promptly
after any Responsible Officer of any Group Member knows (and, upon reasonable
request of the Administrative Agent, documents and information in connection
therewith):  (i)(A) unpermitted Releases, (B) the receipt by any Group Member of
any notice of violation of or potential liability or similar notice under, or
the existence of any condition that could reasonably be expected to result in
violations of or liabilities under, any Environmental Law or (C) the
commencement of, or any material change to, any action, investigation, suit,
proceeding, audit, claim, written demand, dispute alleging a violation of or
liability under any Environmental Law, that, for each of clauses (A), (B) and
(C) above (and, in the case of clause (C), if adversely determined), in the
aggregate for each such clause, could reasonably be expected to result in
Environmental Liabilities in excess of $500,000, (ii) the receipt by any Group
Member of notification that any property of any Group Member is subject to any
Lien in favor of any Governmental Authority securing, in whole or in part,
Environmental Liabilities and (iii) any proposed acquisition or lease of real
property (except as part of any Permitted Acquisition) if such acquisition or
lease would have a reasonable likelihood of resulting in aggregate Environmental
Liabilities in excess of $500,000.

TERM LOAN CREDIT AGREEMENT

[DAYTON SUPERIOR CORPORATION]

54

--------------------------------------------------------------------------------



(b)  Upon reasonable request of the Administrative Agent, the Borrower shall
provide the Administrative Agent a report containing an update as to the status
of any environmental, health or safety compliance, hazard or liability issue
identified in any document delivered to any Secured Party pursuant to any Loan
Document or as to any condition reasonably believed by the Administrative Agent
to result in material Environmental Liabilities.

Section 6.8  Other Information.  The Borrower shall provide the Administrative
Agent with such other documents and information with respect to the business,
property, condition (financial or otherwise), legal, financial or corporate or
similar affairs or operations of any Group Member as the Administrative Agent or
such Lender through the Administrative Agent may from time to time reasonably
request.

Section 6.9  Additional Information.  In addition, from and after the Amendment
No. 3 Effective Date, weekly, on Friday of each week, the Borrower shall deliver
(i) to the Administrative Agent and the Lenders a Borrowing Base Certificate (as
defined as of the date hereof in the Revolving Credit Agreement) with respect to
Borrower and its Domestic Subsidiaries, accompanied by such supporting detail
and documentation as has been delivered to the Revolving Credit Administrative
Agent (other than any third party valuation reports prepared for the Revolving
Credit Administrative Agent), as provided for therein in connection with a
Borrowing Base Certificate and (ii) to the Administrative Agent and the Lenders,
a 13 week rolling cash flow forecast, together with an explanation of the
differences from the prior cash flow forecast, in each case, in form and
substance satisfactory to the Lenders. Borrower shall also deliver to the
Administrative Agent and the Lenders all term sheets, engagement letters,
letters of intent, agreements in principle and definitive agreements and, to the
extent requested by the Administrative Agent or any Lender, other material
documents, in each case relating to efforts by or on behalf of Borrower to raise
debt or equity capital or to sell Borrower, and Borrower agrees not to enter
into any such agreement that is subject to confidentiality provisions that
prohibit disclosure thereof to the Administrative Agent and the
Lenders.  Borrower shall conduct weekly telephone calls with the Administrative
Agent, the other Lenders who wish to participate, the advisors to the
Administrative Agent and to the Lenders and the financial advisors to the
Borrower. Such telephone calls may be conducted concurrently with those required
by Section 6.9 of the Revolving Credit Agreement. From time to time, at the
request of the Administrative Agent or any Lender, Borrower shall deliver to the
Administrative Agent and the Lenders lists of all financial advisors retained by
Borrower and descriptions of the compensation arrangements made with such
financial advisors, and shall provide to the Administrative Agent and the
Lenders access to such advisors and such other information as the Administrative
Agent or any Lender may request with respect to work being performed by such
advisors on behalf of the Borrower.

Section 6.10  Additional Deliveries.  Concurrently with delivering or giving any
financial statement, certificate, report, notice or writing, or providing other
information, under the foregoing provisions of Section 6, Borrower will deliver
a copy of such financial statement, certificate, report, notice or writing or
provide such other information to the Lenders.

ARTICLE 7  
AFFIRMATIVE COVENANTS

The Borrower (and, to the extent set forth in any other Loan Document, each
other Loan Party) agrees with the Lenders and the Administrative Agent to
perform and observe each of the following covenants until the Satisfaction Date:

TERM LOAN CREDIT AGREEMENT

[DAYTON SUPERIOR CORPORATION]

55

--------------------------------------------------------------------------------



Section 7.1  Maintenance of Corporate Existence.  Each Group Member shall
(a) preserve and maintain its legal existence, except in the consummation of
transactions expressly permitted by Sections 8.4 and 8.7, and (b) preserve and
maintain its rights (charter and statutory), privileges franchises and Permits
required in the conduct of its business, except, in the case of this clause (b),
where the failure to do so would not, in the aggregate, reasonably be expected
to have a Material Adverse Effect.

Section 7.2  Compliance with Laws, Etc.  Each Group Member shall comply with all
applicable Requirements of Law, Contractual Obligations and Permits, except for
such failures to comply that would not, in the aggregate, reasonably be expected
to have a Material Adverse Effect.

Section 7.3  Payment of Obligations.  Each Group Member shall pay or discharge
before they become delinquent (a) all material claims, taxes, assessments,
charges and levies imposed by any Governmental Authority and (b) all other
lawful claims, in each case, that if unpaid would, by the operation of
applicable Requirements of Law, become a Lien upon any property of any Group
Member, except, in each case, for those whose amount or validity is being
contested in good faith by proper proceedings diligently conducted and for which
adequate reserves are maintained on the books of the appropriate Group Member in
accordance with GAAP.

Section 7.4  Maintenance of Property.  Each Group Member shall maintain and
preserve (a) in good working order and condition all of its property necessary
in the conduct of its business and (b) all rights, permits, licenses, approvals
and privileges (including all Permits) necessary, in the conduct of its business
and shall make all necessary or appropriate filings with, and give all required
notices to, Government Authorities, except for such failures to maintain and
preserve the items set forth in clauses (a) and (b) above that would not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.

Section 7.5  Maintenance of Insurance.  Each Group Member shall (a) maintain or
cause to be maintained in full force and effect all policies of insurance of any
kind with respect to the property and businesses of the Group Members (including
policies of life, fire, theft, product liability, public liability, property
damage, other casualty, employee fidelity, workers’ compensation, business
interruption and employee health and welfare insurance) with financially sound
and reputable insurance companies or associations (in each case that are not
Affiliates of the Borrower) of a nature and providing such coverage as is
customarily carried by businesses of the size and character of the business of
the Group Members and (b) cause all such insurance relating to any property or
business of any Loan Party to name the Administrative Agent on behalf of the
Secured Parties as additional insured or loss payee, as appropriate, and to
provide that no cancellation, material addition in amount or material change in
coverage shall be effective until after 30 days’ notice thereof to the
Administrative Agent.

Section 7.6  Keeping of Books.  The Group Members shall keep proper books of
record and account, in which full, true and correct entries shall be made in
accordance with GAAP and all other applicable Requirements of Law of all
financial transactions and the assets and business of each Group Member.

TERM LOAN CREDIT AGREEMENT

[DAYTON SUPERIOR CORPORATION]

56

--------------------------------------------------------------------------------



Section 7.7  Access to Books and Property.  Each Group Member shall permit the
Administrative Agent, the Lenders and any Related Person of any of them and any
financial advisor to the Lenders or legal counsel to the Administrative Agent or
to the Lenders (other than the Administrative Agent), as often as reasonably
requested, at any reasonable time during normal business hours and with
reasonable advance notice (except that, during the continuance of an Event of
Default, no such notice shall be required) to (a) visit and inspect the property
of each Group Member and examine and make copies of and abstracts from, the
corporate (and similar), financial, operating and other books and records of
each Group Member, (b) discuss the affairs, finances and accounts of each Group
Member with any officer or director of any Group Member and (c) communicate
directly with any registered certified public accountants (including the Group
Members’ Accountants); provided that if such visit or inspection occurs at any
time when no Default has occurred and is continuing, such visit or inspection
shall be coordinated through the Administrative Agent.  Each Group Member shall
authorize its respective registered certified public accountants (including the
Group Members’ Accountants) to communicate directly with the Administrative
Agent, the Lenders and their Related Persons and with any financial advisor to
the Lenders or legal counsel to the Administrative Agent or the Lenders, and to
disclose to the Administrative Agent, the Lenders and their Related Persons and
any financial advisor to the Lenders or legal counsel to the Administrative
Agent or the Lenders all financial statements and other documents and
information as they might have and the Administrative Agent or any Lender
reasonably requests with respect to any Group Member.

Section 7.8  Environmental.  Each Group Member shall comply with, and maintain
its real property, whether owned, leased, subleased or otherwise operated or
occupied, in compliance with, all applicable Environmental Laws (including by
implementing any Remedial Action necessary to achieve such compliance or that is
required by orders and directives of any Governmental Authority) except for
failures to comply that would not, in the aggregate, have a Material Adverse
Effect.  Without limiting the foregoing, if an Event of Default is continuing or
if the Administrative Agent at any time has a reasonable basis to believe that
there exist violations of Environmental Laws by any Group Member or that there
exist any Environmental Liabilities, in each case, that would have, in the
aggregate, a Material Adverse Effect, then each Group Member shall, promptly
upon receipt of request from the Administrative Agent, cause the performance of,
and allow the Administrative Agent and its Related Persons access to such real
property for the purpose of conducting, such environmental audits and
assessments, including subsurface sampling of soil and groundwater, and cause
the preparation of such reports, in each case as the Administrative Agent may
from time to time reasonably request.  Such audits, assessments and reports, to
the extent not conducted by the Administrative Agent or any of its Related
Persons, shall be conducted and prepared by reputable environmental consulting
firms reasonably acceptable to the Administrative Agent and shall be in form and
substance reasonably acceptable to the Administrative Agent.

Section 7.9  Use of Proceeds.  The proceeds of the Term Loans (except for any
PIK Loans) shall be used by the Borrower (and, to the extent distributed to them
by the Borrower, each other Group Member) solely (a) to consummate the Related
Transactions and for the payment of related transaction costs, fees and expenses
and (b) for the payment of transaction costs, fees and expenses incurred in
connection with the Loan Documents and the transactions contemplated therein.

Section 7.10  Additional Collateral and Guaranties.  To the extent not delivered
to the Administrative Agent on or before the Closing Date (including in respect
of after-acquired property and Persons that become Subsidiaries of any Loan
Party after the Closing Date), each Group Member shall, promptly, do each of the
following, unless otherwise agreed by the Administrative Agent:

TERM LOAN CREDIT AGREEMENT

[DAYTON SUPERIOR CORPORATION]

57

--------------------------------------------------------------------------------



(a)  deliver to the Administrative Agent such modifications to the terms of the
Loan Documents (or, to the extent applicable as determined by the Administrative
Agent, such other documents), in each case, in form and substance reasonably
satisfactory to the Administrative Agent and as the Administrative Agent deems
reasonably necessary to ensure the following:

(i)  each Wholly Owned Subsidiary of the Borrower that is not an Excluded
Foreign Subsidiary (including any such Subsidiary acquired or created after the
Closing Date) shall be a Guarantor hereunder and under the Guaranty and Security
Agreement; and

(ii)  each Loan Party (including any Person required to become a Guarantor
pursuant to clause (i) above) shall grant to the Administrative Agent and
Collateral Agent, for the benefit of the Secured Parties, a valid and
enforceable security interest in all of its property (other than property of a
type excluded from the granting clauses of the Guaranty and Security Agreement
or constituting leased real property), including all of its Stock and Stock
Equivalents and other Securities, as security for the Obligations of such Loan
Party;

provided, however, that in no event shall the Loan Parties, individually or
collectively, be required to pledge in excess of 66% of the outstanding Voting
Stock of any Excluded Foreign Subsidiary or any Subsidiary of an Excluded
Foreign Subsidiary;

(b)  deliver to the Administrative Agent (or, at the Administrative Agent's
direction, to the Collateral Agent) all documents representing all certificated
Stock, Stock Equivalents and other Securities required to be pledged pursuant to
the documents delivered pursuant to clause (a) above, together with undated
powers or endorsements duly executed in blank;

(c)  upon request of the Administrative Agent, deliver to the Administrative
Agent a Mortgage on any real property owned by any Loan Party the fair market
value of which exceeds $1,000,000 on the date of determination, together with
all Mortgage Supporting Documents relating thereto (or, if such real property is
located in a jurisdiction outside the United States, similar documents deemed
reasonably necessary by the Administrative Agent to obtain the equivalent in
such jurisdiction of a first-priority mortgage on such real property);

(d)  to take all other actions reasonably necessary to ensure the validity or
continuing validity of any guaranty for any Obligation or any Lien securing any
Obligation, to perfect, maintain, evidence or enforce any Lien securing any
Obligation or to ensure such Liens have the same priority as that of the Liens
on similar Collateral set forth in the Loan Documents executed on the Closing
Date (or, for Collateral located outside the United States, a similar priority
reasonably acceptable to the Administrative Agent), including the filing of UCC
financing statements in such jurisdictions as may be required by the Loan
Documents or applicable Requirements of Law or as the Administrative Agent may
otherwise reasonably request and to become a party to the Intercreditor
Agreement as an “Obligor” pursuant to documents in form and substance reasonably
acceptable to the Administrative Agent; and

TERM LOAN CREDIT AGREEMENT

[DAYTON SUPERIOR CORPORATION]

58

--------------------------------------------------------------------------------



(e)  deliver to the Administrative Agent legal opinions relating to the matters
described in this Section 7.10, which opinions shall be as reasonably required
by, and in form and substance and from counsel reasonably satisfactory to, the
Administrative Agent.

Section 7.11  Deposit Accounts; Securities Accounts and Cash Collateral
Accounts.  (a)  Each Loan Party shall (i) deposit all of its cash (other than
cash in respect of any Excluded Account) into deposit accounts that are
Controlled Deposit Accounts, and (ii) deposit all of its Cash Equivalents into
securities accounts that are Controlled Securities Accounts.

(b)  The Administrative Agent shall not have any responsibility for, or bear any
risk of loss of, any investment or income of any funds in any Controlled Deposit
Account, Controlled Securities Account or Cash Collateral Account.  From time to
time after funds are required to be deposited in any Cash Collateral Account
pursuant to the terms hereof or any other Loan Document, the Administrative
Agent may apply funds then held in such Cash Collateral Account to the payment
of Obligations in accordance with Section 2.12.  No Group Member and no Person
claiming on behalf of or through any Group Member shall have any right to demand
payment of any funds held in any Cash Collateral Account at any time prior to
the termination of all Commitments and the payment in full of all Obligations
and, in the case of L/C Cash Collateral Accounts, the termination, or to the
extent acceptable to the L/C Issuers, the issuance of back-to back letters of
credit issued by issuers and in form and substance satisfactory in all respects
to the applicable L/C Issuers and the Administrative Agent in respect of, and in
an aggregate amount equal to 105% of the amount of, the outstanding Letters of
Credit.

(c)  The Administrative Agent will exercise its rights to block access to and
direct payment and delivery of cash or securities in any Controlled Deposit
Account or Controlled Securities Account only while an Event of Default is
continuing, and will terminate such exercise promptly thereafter once no Event
of Default is continuing, provided, however, that notwithstanding the foregoing,
from and after the Amendment No. 3 Effective Date, whether or not any Event of
Default is continuing, the Administrative Agent may direct, and at the direction
of the Required Lenders shall direct, that all cash or securities in any
Controlled Deposit Account (other than Borrower’s disbursement account into
which proceeds of the Loans under (and as such term is defined in) the Revolving
Credit Agreement are deposited) or Controlled Securities Account be transferred
on a daily basis to a deposit account maintained by and in the name of the
Administrative Agent (which may be the deposit account described in Section
2.13(a)) for application to the Obligations.

Section 7.12  Credit Rating.  The Borrower shall at all times use its
commercially reasonable efforts to obtain and to cause a credit rating by S&P
and by Moody’s to be maintained with respect to the Term Loan Facility and the
Borrower hereunder.

Section 7.13  Interest Rate Contracts.  The Borrower shall, within 120 days
after the Closing Date, enter into and thereafter maintain Interest Rate
Contracts on terms and with counterparties reasonably satisfactory to the
Administrative Agent, to provide protection against fluctuation of interest
rates until the 3rd anniversary of the Closing Date for a notional amount equal
to at least 50% of the sum of the aggregate Commitments on the date hereof.  

TERM LOAN CREDIT AGREEMENT

[DAYTON SUPERIOR CORPORATION]

59

--------------------------------------------------------------------------------



ARTICLE 8  
NEGATIVE COVENANTS

The Borrower (and, to the extent set forth in any other Loan Document, each
other Loan Party) agrees with the Lenders and the Administrative Agent to
perform and observe each of the following covenants until the Satisfaction Date:

Section 8.1  Indebtedness.  No Group Member shall, directly or indirectly, incur
or otherwise remain liable with respect to or responsible for, any Indebtedness
except for the following:

(a)  the Obligations;

(b)  Indebtedness existing on the date hereof and set forth on Schedule 8.1,
together with any Permitted Refinancing of any Indebtedness permitted hereunder
in reliance upon this clause (b);

(c)  Indebtedness consisting of Capitalized Lease Obligations (other than with
respect to a lease entered into as part of a Sale and Leaseback Transaction) and
purchase money Indebtedness, in each case incurred by any Group Member to
finance the acquisition, repair, improvement or construction of fixed or capital
assets of such Group Member, together with any Permitted Refinancing of any
Indebtedness permitted hereunder in reliance upon this clause (c); provided,
however, that (i) the aggregate outstanding principal amount of all such
Indebtedness does not exceed $5,000,000 at any time and (ii) the principal
amount of such Indebtedness does not exceed the lower of the cost or fair market
value of the property so acquired or built or of such repairs or improvements
financed, whether directly or through a Permitted Refinancing, with such
Indebtedness (each measured at the time such acquisition, repair, improvement or
construction is made);

(d)  Capitalized Lease Obligations arising under Sale and Leaseback Transactions
entered into prior to the date hereof;

(e)  intercompany loans owing to any Group Member and constituting Permitted
Investments of such Group Member;

(f)  (i) obligations under Interest Rate Contracts entered into to comply with
Section 7.13 and (ii) obligations under other Hedging Agreements entered into
for the sole purpose of hedging in the normal course of business and consistent
with industry practices;

(g)  Guaranty Obligations of any Group Member with respect to Indebtedness of
any Group Member (other than Indebtedness permitted hereunder in reliance upon
clause (b) or (c) above, for which Guaranty Obligations may be permitted to the
extent set forth in such clauses);

(h)  unsecured Indebtedness of the Borrower owing under the Senior Subordinated
Notes pursuant to the Senior Subordinated Notes Indenture and any Permitted
Refinancing thereof; provided, however, that the aggregate outstanding principal
amount of all such Indebtedness shall not exceed $155,000,000 at any time, plus,
in the case of any Permitted Refinancing thereof, any fees, premiums, costs and
expenses financed thereby;

TERM LOAN CREDIT AGREEMENT

[DAYTON SUPERIOR CORPORATION]

60

--------------------------------------------------------------------------------



(i)  the Revolving Obligations and any Permitted Refinancing thereof;

(j)  any unsecured Indebtedness of any Group Member and any Permitted
Refinancing thereof; provided, however, that the aggregate outstanding principal
amount of all such unsecured Indebtedness shall not exceed $10,000,000 at any
time;

(k)  Indebtedness arising from agreements of the Borrower or a Subsidiary of the
Borrower providing for indemnification, adjustment of purchase price, earn out
or other similar obligations, in each case, incurred or assumed in connection
with the disposition of any business, assets or Subsidiary of the Borrower,
other than guarantees of Indebtedness incurred by any Person acquiring all or
any portion of such business, assets or Subsidiary for the purpose of financing
such acquisition; provided that the maximum assumable liability in respect of
all such Indebtedness shall at no time exceed the gross proceeds actually
received by the Borrower and its Subsidiaries in connection with such
disposition and such disposition shall be permitted by the terms of this
Agreement;

(l)  Indebtedness of Dayton Superior Canada Ltd. in a principal amount not
exceeding $5,000,000 or its equivalent in Canadian dollars outstanding at any
time and any Permitted Refinancing thereof, provided, that (i) the credit
agreement and related documents are in form and substance reasonably
satisfactory to the Administrative Agent and (ii) no other Loan Party shall have
any liability with respect to such Indebtedness or shall provide any collateral
security or other support with respect thereto;

(m)  unsecured Indebtedness issued or acquired in connection with a Permitted
Acquisition in an amount not to exceed $7,500,000 on the date of issuance or
assumption, as applicable, and any Permitted Refinancing thereof; provided that,
in the case of any such Indebtedness that was issued in connection with a
Permitted Acquisition, the final maturity of such Indebtedness is on or after
the date that is six months after the 6th anniversary of the Closing Date;

(n)  Indebtedness arising from performance and surety bonds and completion
guarantees provided by the Borrower or any Subsidiary of the Borrower in the
ordinary course of business not in excess of $2,000,000 in the aggregate
outstanding at any time; and

(o)  Indebtedness arising under indemnity agreements to title insurers to cause
such title insurers to issue to the Administrative Agent mortgagee title
insurance policies.

Section 8.2  Liens.  No Group Member shall incur, maintain or otherwise suffer
to exist any Lien upon or with respect to any of its property, whether now owned
or hereafter acquired, or assign any right to receive income or profits, except
for the following:

(a)  Liens created pursuant to any Loan Document;

(b)  Customary Permitted Liens of Group Members;

(c)  Liens existing on the date hereof and set forth on Schedule 8.2 and any
extensions or renewals thereof;

(d)  Liens on the property of the Borrower or any of its Subsidiaries securing
Indebtedness permitted hereunder in reliance upon Section 8.1(c); provided,
however, that (i) such Liens exist prior to the acquisition of, or attach
substantially simultaneously with, or within 90 days after, the acquisition,
repair, improvement or construction of, such property financed, whether directly
or through a Permitted Refinancing, by such Indebtedness and (ii) such Liens do
not extend to any property of any Group Member other than the property (and
proceeds thereof) acquired or built, or the improvements or repairs, financed,
whether directly or through a Permitted Refinancing, by such Indebtedness;

TERM LOAN CREDIT AGREEMENT

[DAYTON SUPERIOR CORPORATION]

61

--------------------------------------------------------------------------------



(e)  Liens on the property of the Borrower or any of its Subsidiaries securing
the Permitted Refinancing of any Indebtedness secured by any Lien on such
property permitted hereunder in reliance upon clause (c) or (d) above or this
clause (e) without any change in the property subject to such Liens;

(f)  Liens securing the Revolving Obligations and Liens securing any Permitted
Refinancing of the Revolving Obligations, so long as the Intercreditor Agreement
or in the case of such a Permitted Refinancing, another intercreditor agreement
satisfying the requirements of the term “Permitted Refinancing” is in effect;

(g)  Liens securing any Permitted Refinancing of the Senior Subordinated Notes;
and

(h)  Liens on any property of the Borrower or any of its Subsidiaries securing
any of their Indebtedness or their other liabilities; provided, however, that
the aggregate outstanding principal amount of all such Indebtedness and other
liabilities shall not exceed $10,000,000 at any time.

Section 8.3  Investments.  No Group Member shall make or maintain, directly or
indirectly, any Investment except for the following:

(a)  Investments existing on the date hereof and set forth on Schedule 8.3;

(b)  Investments in cash and Cash Equivalents;

(c)  (i) endorsements for collection or deposit in the ordinary course of
business consistent with past practice, (ii) extensions of trade credit (other
than to Affiliates of the Borrower) arising or acquired in the ordinary course
of business and (iii) Investments received in settlements in the ordinary course
of business of such extensions of trade credit;

(d)  Investments made as part of a Permitted Acquisition;

(e)  Investments by (i) any Loan Party in any other Loan Party, (ii) any Group
Member that is not a Loan Party in any Group Member or in any joint venture or
(iii) any Loan Party in any Group Member that is not a Loan Party or in any
joint venture; provided, however, that the aggregate outstanding amount of all
Investments permitted pursuant to this clause (iii) shall not exceed $5,000,000
at any time; and provided, further, that any Investment consisting of loans or
advances to any Loan Party pursuant to clause (ii) above shall be subordinated
in full to the payment of the Obligations of such Loan Party on terms and
conditions reasonably satisfactory to the Administrative Agent;

TERM LOAN CREDIT AGREEMENT

[DAYTON SUPERIOR CORPORATION]

62

--------------------------------------------------------------------------------



(f)  loans or advances to employees of the Borrower or any of its Subsidiaries
to finance travel, entertainment and relocation expenses and other ordinary
business purposes in the ordinary course of business as presently conducted;
provided, however, that the aggregate outstanding principal amount of all loans
and advances permitted pursuant to this clause (f) shall not exceed $5,000,000
at any time;

(g)  other Investments of the Borrower and its Subsidiaries to the extent paid
for with Qualified Capital Stock of the Borrower the proceeds of which have not
been used for any other purpose or any other calculation hereunder;

(h)  Guaranty Obligations permitted to be incurred under Section 8.1;

(i)  Investments made by the Borrower or its Subsidiaries as a result of
consideration received in connection with Sales of assets made in compliance
with Section 8.4; and

(j)  any Investment by the Borrower or any of its Subsidiaries; provided,
however, that the aggregate outstanding amount of all such Investments shall not
exceed $10,000,000 at any time.

Section 8.4  Asset Sales.  No Group Member shall Sell any of its property (other
than cash or Cash Equivalents) or issue shares of its own Stock, except for the
following:

(a)  in each case to the extent entered into in the ordinary course of business
and made to a Person that is not an Affiliate of the Borrower, (i) Sales of Cash
Equivalents, inventory (including items in the rental fleet), (ii) Sales of
property that has become obsolete or worn out and (ii) non-exclusive licenses of
Intellectual Property;

(b)  a true lease or sublease of real property not constituting Indebtedness and
not entered into as part of a Sale and Leaseback Transaction;

(c)  (i) any Sale of any property (other than their own Stock or Stock
Equivalents) by any Group Member to any other Group Member to the extent any
resulting Investment constitutes a Permitted Investment, (ii) any Restricted
Payment by any Group Member permitted pursuant to Section 8.5 and (iii) any
distribution by the Borrower of the proceeds of Restricted Payments from any
other Group Member to the extent permitted in Section 8.5;

(d)  (i) any Sale or issuance by the Borrower of its own Stock, (ii) any Sale or
issuance by any Subsidiary of the Borrower of its own Stock to any Group Member
or any other Person to the extent not prohibited by this Agreement or creating a
Default or Event of Default, provided, however, that in the case of this clause
(ii), the proportion of such Stock and of each class of such Stock (both on an
outstanding and fully-diluted basis) held by the Loan Parties, taken as a whole,
does not change as a result of such Sale or issuance and (iii) to the extent
necessary to satisfy any Requirement of Law in the jurisdiction of incorporation
of any Subsidiary of the Borrower, any Sale or issuance by such Subsidiary of
its own Stock constituting directors’ qualifying shares or nominal holdings; and

TERM LOAN CREDIT AGREEMENT

[DAYTON SUPERIOR CORPORATION]

63

--------------------------------------------------------------------------------



(e)  as long as no Default is continuing or would result therefrom, any Sale of
property (other than as part of a Sale and Leaseback Transaction) of, or Sale or
issuance of its own Stock by, any Group Member for at least the fair market
value thereof and where at least 75% of the consideration in respect thereof is
in the form of cash, except as otherwise agreed by the Administrative Agent;
provided, however, that the aggregate consideration received during any Fiscal
Year for all such Sales shall not exceed $5,000,000.

Section 8.5  Restricted Payments.  No Group Member shall directly or indirectly,
declare, order, pay, make or set apart any sum for any Restricted Payment except
for the following:

(a)  (i) Restricted Payments (A) by any Group Member that is a Loan Party to any
Loan Party and (B) by any Group Member that is not a Loan Party to any Group
Member and (ii) dividends and distributions by any Subsidiary of the Borrower
that is not a Loan Party to any holder of its Stock, to the extent made to all
such holders ratably according to their ownership interests in such Stock;

(b)  dividends and distributions declared and paid on the common Stock of any
Group Member ratably to the holders of such common Stock and payable only in
common Stock of such Group Member;

(c)  omitted;

(d)  if no Default or Event of Default shall have occurred and be continuing or
shall occur as a consequence thereof, the acquisition of any shares of Stock of
the Borrower (the “Retired Capital Stock”) either (i) solely in exchange for
shares of Qualified Capital Stock of the Borrower (the “Refunding Capital
Stock”) or (ii) through the application of net proceeds of a substantially
concurrent sale for cash (other than to a Subsidiary of the Borrower) or shares
of Qualified Capital Stock of the Borrower;

(e)  if no Default or Event of Default shall have occurred and be continuing or
shall occur as a consequence thereof, the redemption or repurchase of the
Borrower’s common equity or options in respect thereof, in each case in
connection with the repurchase provisions of employee stock option or stock
purchase agreements or other agreements to compensate management employees;
provided that all such redemptions or repurchases pursuant to this paragraph (f)
shall not exceed $2,500,000 (with unused amounts in any fiscal year being
carried over to succeeding Fiscal Years subject to a maximum of $5,000,000 in
any Fiscal Year) in any Fiscal Year; provided, further, that the cancellation of
Indebtedness owing to the Borrower from members of management of the Borrower or
any of its Subsidiaries in connection with any repurchase of Stock of the
Borrower (or warrants or options or rights to acquire such Stock) will not be
deemed to constitute a Restricted Payment under this Agreement;

(f)  repurchases of Stock deemed to occur upon the exercise of stock options if
such Stock represents a portion of the exercise price thereof;

(g)  if no Default or Event of Default shall have occurred and be continuing or
shall occur as a consequence thereof, other Restricted Payments in an aggregate
amount not to exceed $5,000,000; and

(h)  the Borrower may pay merger and acquisition advisory fees in connection
with Permitted Acquisitions in an amount not exceeding one percent (1%) of the
transaction value, and reasonable out-of-pocket expense reimbursements payable
to Odyssey Investment Partners, LLC; provided, that no Default or Event of
Default exists at the time of any such Restricted Payment or would occur as a
result thereof.

TERM LOAN CREDIT AGREEMENT

[DAYTON SUPERIOR CORPORATION]

64

--------------------------------------------------------------------------------



Section 8.6  Prepayment of Indebtedness.  No Group Member shall (x) prepay,
redeem, purchase, defease or otherwise satisfy prior to the scheduled maturity
thereof any Subordinated Debt or Subordinated Refinancing Indebtedness, (y) set
apart any property for such purpose, whether directly or indirectly and whether
to a sinking fund, a similar fund or otherwise, or (z) make any payment in
violation of any subordination terms of any Indebtedness; provided, however,
that each Group Member may, to the extent not otherwise prohibited by the Loan
Documents, do each of the following:

(a)  prepay, redeem, purchase, defease or otherwise satisfy prior to the
scheduled maturity thereof (or set apart any property for such purpose) (A) in
the case of any Group Member that is not a Loan Party, any Indebtedness owing by
such Group Member to any other Group Member and (B) otherwise, any Indebtedness
owing to any Loan Party;

(b)  (i) make regularly scheduled cash interest payments pursuant to the terms
of the Senior Subordinated Notes, any other Subordinated Debt or Subordinated
Refinancing Indebtedness (but only, in the case of the Senior Subordinated Notes
or other Subordinated Debt, to the extent permitted by the subordination
provisions thereof) or pursuant to the terms of any other Subordinated
Refinancing Indebtedness, and (ii) prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof the Senior
Subordinated Notes, other Subordinated Debt or Subordinated Refinancing
Indebtedness, in each case, (A) with the proceeds of a Permitted Refinancing;
(B) solely in exchange for shares of Qualified Capital Stock of the Borrower;
(C) through the application of net proceeds of a substantially concurrent sale
for cash (other than to a Subsidiary of the Borrower) of shares of Qualified
Capital Stock of the Borrower and (D) in connection solely with the payment or
prepayment in full or redemption of all Senior Subordinated Notes or the
defeasance or other satisfaction of the Senior Subordinated Note Indenture in
respect of all outstanding Senior Subordinated Notes and only if and after
giving effect thereto Borrowing Availability is at least $20,000,000, from (x)
up to $25,000,000 in proceeds from an increase in the Term Loan Obligations
(except for any PIK Loans) and (y) other cash resources of the Borrower
(including proceeds of the Revolving Loans) not exceeding $25,000,000 in the
aggregate, less (in the case of this clause (y)) all amounts (if any) expended
as permitted by Section 8.6(e);

(c)  make regularly scheduled or otherwise required repayments or redemptions of
the Senior Subordinated Notes, other Subordinated Debt or Subordinated
Refinancing Indebtedness, but only, in the case of the Senior Subordinated Notes
or other Subordinated Debt, to the extent permitted by the subordination
provisions thereof;

(d)  the acquisition of any Subordinated Debt or Subordinated Refinancing
Indebtedness of the Borrower that is subordinate or junior in right of payment
to the Obligations either (i) solely in exchange for shares of Qualified Capital
Stock of the Borrower or (ii) through the application of net proceeds of a
substantially concurrent sale for cash (other than to a Subsidiary of the
Borrower) of shares of Qualified Capital Stock of the Borrower; and

TERM LOAN CREDIT AGREEMENT

[DAYTON SUPERIOR CORPORATION]

65

--------------------------------------------------------------------------------



(e)  the purchase, prepayment, acquisition or retirement for value of up to
$25,000,000 in aggregate principal amount of Senior Subordinated Notes during
the term of this Agreement, so long as (i) no Default or Event of Default shall
have occurred and be continuing or shall occur as a consequence thereof, (ii)
after giving effect thereto and the incurrence of any Obligations in connection
therewith, on a Pro Forma Basis as of the end of the period for which financial
statements have been delivered under Section 6.1 or a Borrowing Base Certificate
(as defined in the Revolving Credit Agreement) has been delivered under Section
6.1 of the Revolving Credit Agreement most recently prior to such purchase,
prepayment, acquisition or retirement for value, (x) the Consolidated Leverage
Ratio shall not be greater than 3.5:1.0 and (y) Borrowing Availability (as
defined in the Revolving Credit Agreement as of the Closing Date) shall be
greater than $40,000,000 and the Borrower has delivered to the Administrative
Agent projections, in form and substance reasonably acceptable to the
Administrative Agent, that Borrowing Availability for the ensuing six months
will not be less than $40,000,000, and (iii) any such Senior Subordinated Note
is retired upon any such purchase, prepayment or acquisition for value.

Section 8.7  Fundamental Changes.  No Group Member shall (a) merge, consolidate
or amalgamate with any Person, (b) acquire all or substantially all of the Stock
or Stock Equivalents of any Person or (c) acquire all or substantially all of
the assets of any Person or all or substantially all of the assets constituting
any line of business, division, branch, operating division or other unit
operation of any Person, in each case except for the following:  (x) to
consummate any Permitted Acquisition, (y) the merger, consolidation or
amalgamation of (i) any Subsidiary of the Borrower into any Loan Party or (ii)
of any Subsidiary of the Borrower that is not a Loan Party into any other
Subsidiary of the Borrower that is not a Loan Party and (z) the merger,
consolidation or amalgamation of any Group Member for the sole purpose, and with
the sole material effect, of changing its State of organization or formation, as
applicable, within the United States; provided, however, that (A) in the case of
any merger, consolidation or amalgamation involving the Borrower, the Borrower
shall be the surviving Person and (B) in the case of any merger, consolidation
or amalgamation involving any other Loan Party, a Loan Party shall be the
surviving corporation and all actions required to maintain the perfection of the
Lien of the Administrative Agent on the Stock or property of such Loan Party
shall have been made.

Section 8.8  Change in Nature of Business.  No Group Member shall carry on any
business, operations or activities (whether directly, through a joint venture,
in connection with a Permitted Acquisition or otherwise) substantially different
from those carried on by the Group Members at the date hereof and any business,
operations and activities reasonably related or incidental thereto.

Section 8.9  Transactions with Affiliates.  No Group Member shall, except as
otherwise expressly permitted herein, enter into any other transaction directly
or indirectly with, or for the benefit of, any Affiliate of the Borrower that is
not a Loan Party (including Guaranty Obligations with respect to any obligation
of any such Affiliate) other than (x) transactions with any such Affiliate that
are on terms that are not materially less favorable to such Group Member than
those that might reasonably have been obtained in a comparable transaction at
such time on an arm’s-length basis from a Person not an Affiliate of such Group
Member and (y) each of the following:

 (a)  reasonable fees and compensation paid to, and indemnity provided on behalf
of, officers, directors, employees or consultants of the Borrower or any
Subsidiary of the Borrower as determined in good faith by the Borrower’s Board
of Directors or senior management;

 (b)  transactions exclusively between or among the Borrower and any of its
Subsidiaries that are Loan Parties or exclusively between or among such
Subsidiaries, provided such transactions are not otherwise prohibited by this
Agreement;

TERM LOAN CREDIT AGREEMENT

[DAYTON SUPERIOR CORPORATION]

66

--------------------------------------------------------------------------------



 (c)  Restricted Payments permitted by this Agreement and Investments permitted
by this Agreement;

(d)  the payment of customary annual management, consulting and advisory fees
and related expenses to Odyssey Investment Partners and general or limited
partners made pursuant to any financial advisory, financing, underwriting or
placement agreement or in respect of other investment banking activities,
including, without limitation, in connection with acquisitions or divestitures
which are approved by the Board of Directors of Borrower or such Subsidiary in
good faith;

 (e)  payments or loans to employees or consultants that are approved by the
Board of Directors of Borrower in good faith; and

 (f)  sales of Qualified Capital Stock.

Section 8.10  Third-Party Restrictions on Indebtedness, Liens, Investments or
Restricted Payments.  No Group Member shall incur or otherwise suffer to exist
or become effective or remain liable on or responsible for any Contractual
Obligation limiting the ability of (a) any Subsidiary of the Borrower to make
Restricted Payments to, or Investments in, or repay Indebtedness or otherwise
Sell property to, any Group Member or (b) any Group Member to incur or suffer to
exist any Lien upon any property of any Group Member, whether now owned or
hereafter acquired, securing any of its Obligations (including any “equal and
ratable” clause and any similar Contractual Obligation requiring, when a Lien is
granted on any property, another Lien to be granted on such property or any
other property), except, for each of clauses (a) and (b) above, (x) pursuant to
the Loan Documents, the Revolving Loan Documents and the Senior Subordinated
Notes Indenture and the documents governing any Permitted Refinancing of the
Senior Subordinated Notes or the Revolving Loan Documents, (y) limitations on
Liens (other than those securing any Obligation) on any property whose
acquisition, repair, improvement or construction is financed by purchase money
Indebtedness, Capitalized Lease Obligations or Permitted Refinancings permitted
hereunder in reliance upon Section 8.1(b) or (c) set forth in the Contractual
Obligations governing such Indebtedness, Capitalized Lease Obligations or
Permitted Refinancing or Guaranty Obligations with respect thereto.

Section 8.11  Modification of Certain Documents.  No Group Member shall do any
of the following:

 (a)  waive or otherwise modify any term of any Related Document or any
Constituent Document of, or otherwise change the capital structure of, any Group
Member (including the terms of any of their outstanding Stock or Stock
Equivalents), in each case except for those modifications and waivers that (x)
do not elect, or permit the election, to treat the Stock or Stock Equivalents of
any limited liability company (or similar entity) as certificated and (y) do not
materially and adversely affect the rights and privileges of any Group Member
and do not materially and adversely affect the interests of any Secured Party
under the Loan Documents or in the Collateral;

 (b)  waive or otherwise modify any term of any Subordinated Debt in a manner
contrary to any applicable subordination agreement or in any manner that would
not be permitted as a Permitted Refinancing thereof; or

TERM LOAN CREDIT AGREEMENT

[DAYTON SUPERIOR CORPORATION]

67

--------------------------------------------------------------------------------



 (c)  permit any Indebtedness (other than the Obligations and the Revolving
Obligations) to qualify as “Designated Senior Debt” under the Senior
Subordinated Notes Indenture or permit the Obligations to cease qualifying as
such or as “Senior Debt” as defined in the Senior Subordinated Notes Indenture.

Section 8.12  Accounting Changes; Fiscal Year.  No Group Member shall change its
(a) accounting treatment or reporting practices, except as permitted or required
by GAAP or any Requirement of Law, or (b) its Fiscal Year or its method for
determining Fiscal Quarters or Fiscal Months; provided that upon thirty (30)
days’ prior notice to the Administrative Agent the Group Members may change
their Fiscal Year, Fiscal Quarter or Fiscal Month (such change to be applicable
to all Group Members included in consolidated financial reporting under GAAP);
provided, further, that (i) such change does not defer the delivery of audited
financial statements required hereunder by more than one Fiscal Quarter and (ii)
the Borrower shall deliver such financial information (including reconciliations
if required under GAAP) as the Administrative Agent may reasonably request with
respect to such change in Fiscal Year.

Section 8.13  Margin Regulations.  No Group Member shall use all or any portion
of the proceeds of any credit extended hereunder to purchase or carry margin
stock (within the meaning of Regulation U of the Federal Reserve Board) in
contravention of Regulation U of the Federal Reserve Board.

Section 8.14  Compliance with ERISA.  No ERISA Affiliate shall cause or suffer
to exist (a) any event that could result in the imposition of a Lien with
respect to any Title IV Plan or Multiemployer Plan or (b) any other ERISA Event,
that would, in the aggregate, have a Material Adverse Effect.  No Group Member
shall cause or suffer to exist any event that could result in the imposition of
a Lien with respect to any Benefit Plan.

Section 8.15  Hazardous Materials.  No Group Member shall cause, or permit any
other Person to cause, any Release of any Hazardous Material at, to or from any
real property owned, leased, subleased or otherwise operated or occupied by any
Group Member that would violate any Environmental Law, form the basis for any
Environmental Liabilities or otherwise adversely affect the value or
marketability of any real property (whether or not owned by any Group Member),
other than such violations, Environmental Liabilities and effects that would
not, in the aggregate, have a Material Adverse Effect.

Section 8.16  Restrictions on Transactions.  Notwithstanding anything to the
contrary contained in this Section 8, on and after the Amendment No.2 Effective
Date the Borrower shall not, and shall not permit any other Group Member to,
incur any Indebtedness (including through an exchange offer or refinancing),
make any Investment, incur any Lien, sell, transfer or dispose of any of its
property, make any Restricted Payment, prepay, redeem, purchase, defease or
otherwise satisfy any Subordinated Debt or Subordinated Refinancing
Indebtedness, enter into any transaction described in Section 8.7, or enter into
any transaction with any Affiliate other than the following:

(i)       Indebtedness permitted by Section 8.1(e) or Section 8.1(l) in each
case, in the ordinary course of business and necessary for the conduct of the
operations of Dayton Superior Canada Ltd., Section 8.1(a), Section 8.1(i),
Section 8.1(n) or Section 8.1(o);

(ii)      Liens permitted by Section 8.2(a) or Section 8.2(b);

TERM LOAN CREDIT AGREEMENT

[DAYTON SUPERIOR CORPORATION]

68

--------------------------------------------------------------------------------



(iii)     Investments permitted by Section 8.3(b) or Section 8.3(c), Investments
in Dayton Superior Canada Ltd. permitted by Section 8.3(e)(iii) in the ordinary
course of business and necessary for the conduct of the operations of Dayton
Superior Canada Ltd., or Investments permitted by Section 8.3(f), Section 8.3(g)
or Section 8.3(i) in the case of sales of property permitted by Section
8.4(a)(i);

(iv)      sales of property permitted by Section 8.4, other than Section 8.4(e);

(v)       Restricted Payments permitted by Section 8.5(a), Section 8.5(b),
Section 8.5(d)(i) or Section 8.5(f);

(vi)      prepayments, redemptions, purchases, defeasances and other
satisfactions prior to maturity of Subordinated Indebtedness permitted by
Section 8.6, other than Section 8.6(b)(ii)(D), Section 8.6(d) or Section 8.6(e);
and

(vii)     transactions with Affiliates permitted by Section 8.9(a), Section
8.9(b), Section 8.9(e) or Section 8.9(f) or, to the extent that any such
Restricted Payment or Investment is permitted by this Section 8.16, Section
8.9(c).

ARTICLE 9
EVENTS OF DEFAULT

Section 9.1  Definition.  Each of the following shall be an Event of Default:

(a)  the Borrower shall fail to pay (i) any principal of any Term Loan when the
same becomes due and payable or (ii) any interest on any Term Loan, any fee
under any Loan Document or any other Obligation (other than those set forth in
clause (i) above) and, in the case of this clause (ii), such non-payment
continues for a period of 3 Business Days after the due date therefor; or

(b)  any representation, warranty or certification made or deemed made by or on
behalf of any Loan Party in any Loan Document or by or on behalf of any Loan
Party (or any Responsible Officer thereof) in connection with any Loan Document
(including in any document delivered in connection with any Loan Document) shall
prove to have been incorrect in any material respect when made or deemed made;
or

(c)  any Loan Party shall fail to comply with (i) any provision of Section 6.1
(Financial Statements), 6.2(a)(i) (Other Events), 7.1 (Maintenance of Corporate
Existence), 7.9 (Use of Proceeds), Article V (Financial Covenants) or
Article VIII (Negative Covenants) or (ii) any other provision of any Loan
Document (other than those specified in clauses (a), (b) and (c)(i) of this
Section 9.1) if, in the case of this clause (ii), such failure shall remain
unremedied for 30 days after the earlier of (A) the date on which a Responsible
Officer of the Borrower becomes aware of such failure and (B) the date on which
notice thereof shall have been given to the Borrower by the Administrative Agent
or the Required Lenders; or

 (d)  (i) any Group Member shall fail to make any payment when due (whether due
because of scheduled maturity, required prepayment provisions, acceleration,
demand or otherwise), after giving effect to any applicable grace period, on any
Indebtedness of any Group Member (other than the Obligations or any Hedging
Agreement) and, in each case, such failure relates to Indebtedness having a
principal amount of $5,000,000 or more, (ii) any other event shall occur or
condition shall exist under any Contractual Obligation relating to any such
Indebtedness (other than the Obligations), if the effect of such event or
condition is to accelerate, or to permit the acceleration of, the maturity of
such Indebtedness having an individual principal amount in excess of $5,000,000
or (iii) any such Indebtedness (other than the Obligations) having an individual
principal amount in excess of $5,000,000 shall become or be declared to be due
and payable, or be required to be prepaid, redeemed, defeased or repurchased
(other than by a regularly scheduled required prepayment), prior to the stated
maturity thereof; or

TERM LOAN CREDIT AGREEMENT

[DAYTON SUPERIOR CORPORATION]

69

--------------------------------------------------------------------------------



(e)  (i) any Group Member shall generally not pay its debts as such debts become
due, shall admit in writing its inability to pay its debts generally or shall
make a general assignment for the benefit of creditors, (ii) any proceeding
shall be instituted by or against any Group Member seeking to adjudicate it a
bankrupt or insolvent or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief, composition of it or its debts or
any similar order, in each case under any Requirement of Law relating to
bankruptcy, insolvency or reorganization or relief of debtors or seeking the
entry of an order for relief or the appointment of a custodian, receiver,
trustee, conservator, liquidating agent, liquidator, other similar official or
other official with similar powers, in each case for it or for any substantial
part of its property and, in the case of any such proceedings instituted against
(but not by or with the consent of) any Group Member, either such proceedings
shall remain undismissed or unstayed for a period of 60 days or more or any
action sought in such proceedings shall occur or (iii) any Group Member shall
take any corporate or similar action or any other action to authorize any action
described in clause (i) or (ii) above; or

 (f)  one or more judgments, orders or decrees (or other similar process) shall
be rendered against any Group Member (i)(A) in the case of money judgments,
orders and decrees, involving an aggregate amount (excluding amounts adequately
covered by insurance payable to any Group Member, to the extent the relevant
insurer has not denied coverage therefor) in excess of $5,000,000 or (B)
otherwise, that would have, in the aggregate, a Material Adverse Effect and
(ii)(A) enforcement proceedings shall have been commenced by any creditor upon
any such judgment, order or decree or (B) such judgment, order or decree shall
not have been vacated or discharged for a period of 30 consecutive days and
there shall not be in effect (by reason of a pending appeal or otherwise) any
stay of enforcement thereof; or

 (g)  except pursuant to a valid, binding and enforceable termination or release
permitted under the Loan Documents and executed by the Administrative Agent or
as otherwise expressly permitted under any Loan Document, (i) any provision of
any Loan Document shall, at any time after the delivery of such Loan Document,
fail to be valid and binding on, or enforceable against, any Loan Party party
thereto, (ii) any Loan Document purporting to grant a Lien to secure any
Obligation shall, at any time after the delivery of such Loan Document, fail to
create a valid and enforceable Lien on any Collateral or such Lien shall fail or
cease to be a perfected Lien with the priority required in the relevant Loan
Document on any Collateral, or (iii) any subordination provision pertaining to
Subordinated Debt shall, in whole or in part, terminate or otherwise fail or
cease to be valid and binding on, or enforceable against any holder of
Subordinated Debt or any trustee or representative thereof; or if any Group
Member shall state in writing that any of the events described in clause (i),
(ii) or (iii) above shall have occurred; or

(h)  there shall occur any Change of Control; or

 (i)  the Borrower shall extend the expiration date of the Exchange Offer and
Consent Solicitation Relating to Debt Securities Issued by Dayton Superior
Corporation, issued by the Borrower on July 15, 2008 (the “Exchange Offer”), to
a date beyond April 20, 2009 or shall accept any of the Senior Subordinated
Notes pursuant to the Exchange Offer.

TERM LOAN CREDIT AGREEMENT

[DAYTON SUPERIOR CORPORATION]

70

--------------------------------------------------------------------------------



(j)  the Borrower shall fail on or prior to April 9, 2009 to negotiate and
deliver to the Administrative Agent a letter of intent or definitive term sheet
for the acquisition of the Borrower by a Person acceptable to the Lenders on
terms and conditions satisfactory to the Lenders; or

(k)  the Borrower shall fail to pay on or prior to 5:00 p.m. (New York time) on
March 23, 2009, to the Administrative Agent, Gibson, Dunn & Crutcher LLP or King
& Spalding LLP, in each case, in immediately available funds, the  fees and
expenses and respective deposits described in Section 2(a) of Amendment No. 3;
or

 (l)  the Borrower shall fail to pay, on or prior to 5:00 p.m. (New York time)
on April 9, 2009 to the Administrative Agent, Macquarie Capital Advisors,
Gibson, Dunn & Crutcher LLP or King & Spalding LLP, in each case, in immediately
available funds, the  fees and expenses and deposit described in Section 4(k) of
Amendment No. 4.

Section 9.2  Remedies.  During the continuance of any Event of Default, the
Administrative Agent may, and, at the request of the Required Lenders, shall, in
each case by notice to the Borrower and in addition to any other right or remedy
provided under any Loan Document or by any applicable Requirement of Law, do
each of the following: declare immediately due and payable all or part of any
Obligation (including any accrued but unpaid interest thereon), whereupon the
same shall become immediately due and payable, without presentment, demand,
protest or further notice or other requirements of any kind, all of which are
hereby expressly waived by the Borrower (and, to the extent provided in any
other Loan Document, other Loan Parties); provided, however, that, effective
immediately upon the occurrence of the Events of Default specified in
Section 9.1(e)(ii), each Obligation (including in each case any accrued all
accrued but unpaid interest thereon) shall automatically become and be due and
payable, without presentment, demand, protest or further notice or other
requirement of any kind, all of which are hereby expressly waived by the
Borrower (and, to the extent provided in any other Loan Document, any other Loan
Party).

Section 9.3  Omitted.  

ARTICLE 10  
THE ADMINISTRATIVE AGENT

Section 10.1  Appointment and Duties.  (a)  Appointment of Administrative
Agent.  Each Lender hereby appoints GE Capital (together with any successor
Administrative Agent pursuant to Section 10.9) as the Administrative Agent
hereunder and authorizes the Administrative Agent to (i) execute and deliver the
Loan Documents and accept delivery thereof on its behalf from any Group Member,
(ii) take such action on its behalf and to exercise all rights, powers and
remedies and perform the duties as are expressly delegated to the Administrative
Agent under such Loan Documents and (iii) exercise such powers as are reasonably
incidental thereto.  Without limitation of the foregoing, each Lender
acknowledges that it has been provided with a copy of the Intercreditor
Agreement, authorizes the Administrative Agent to enter into such Intercreditor
Agreement, agrees that upon the execution and delivery of the Intercreditor
Agreement by the parties thereto, such Lender shall be bound by the terms of the
Intercreditor Agreement, the terms of which, to the extent inconsistent with
this Agreement and the other Loan Documents shall govern.

TERM LOAN CREDIT AGREEMENT

[DAYTON SUPERIOR CORPORATION]

71

--------------------------------------------------------------------------------



(b)  Duties as Collateral and Disbursing Agent.  Without limiting the generality
of clause (a) above, the Administrative Agent shall have the sole and exclusive
right and authority (to the exclusion of the Lenders), and is hereby authorized,
directly or, in the case of the actions described in clauses (i) through (vi)
below, through the Collateral Agent as the Administrative Agent may determine
from time to time, to (i) act as the disbursing and collecting agent for the
Lenders with respect to all payments and collections arising in connection with
the Loan Documents (including in any proceeding described in Section 9.1(e)(ii)
or any other bankruptcy, insolvency or similar proceeding), and each Person
making any payment in connection with any Loan Document to any Secured Party is
hereby authorized to make such payment to the Administrative Agent, (ii) file
and prove claims and file other documents necessary or desirable to allow the
claims of the Secured Parties with respect to any Obligation in any proceeding
described in Section 9.1(e)(ii) or any other bankruptcy, insolvency or similar
proceeding (but not to vote, consent or otherwise act on behalf of such Secured
Party), (iii) act as collateral agent for each Secured Party for purposes of the
perfection of all Liens created by such agreements and all other purposes stated
therein, (iv) manage, supervise and otherwise deal with the Collateral, (v) take
such other action as is necessary or desirable to maintain the perfection and
priority of the Liens created or purported to be created by the Loan Documents,
(vi) except as may be otherwise specified in any Loan Document, exercise all
remedies given to the Administrative Agent and the other Secured Parties with
respect to the Collateral, whether under the Loan Documents, applicable
Requirements of Law or otherwise and (vii) execute any amendment, consent or
waiver under the Loan Documents on behalf of any Lender that has consented in
writing to such amendment, consent or waiver; provided, however, that the
Administrative Agent hereby appoints, authorizes and directs each Lender to act
as collateral sub-agent for the Administrative Agent and the Lenders for
purposes of the perfection of all Liens with respect to the Collateral,
including any deposit account maintained by a Loan Party with, and cash and Cash
Equivalents held by, such Lender, and may further authorize and direct the
Lenders to take further actions as collateral sub-agents for purposes of
enforcing such Liens or otherwise to transfer the Collateral subject thereto to
the Administrative Agent or the Collateral Agent, and each Lender hereby agrees
to take such further actions to the extent, and only to the extent, so
authorized and directed.  The Collateral Agent shall serve as collateral agent
for the Lenders for the purposes of perfection and for such other purposes
described above at the direction of the Administrative Agent and for no other
purposes or functions, and shall take no action except at the direction, or with
the prior written consent, of the Primary Administrative Agent.

(c)  Limited Duties – Administrative Agent.  Under the Loan Documents, the
Administrative Agent (i) is acting solely on behalf of the Lenders (except to
the limited extent provided in Section 2.14(b) with respect to the Register and
in Section 10.11), with duties that are entirely administrative in nature,
notwithstanding the use of the defined terms “Administrative Agent” and “Primary
Administrative Agent”, the terms “agent”, “administrative agent” and similar
terms (other than terms referring to the Collateral Agent, which are addressed
in clause (d) below) in any Loan Document to refer to the Administrative Agent,
which terms are used for title purposes only, (ii) is not assuming any
obligation under any Loan Document other than as expressly set forth therein or
any role as agent, fiduciary or trustee of or for any Lender or any other
Secured Party and (iii) shall have no implied functions, responsibilities,
duties, obligations or other liabilities under any Loan Document, and each
Lender hereby waives and agrees not to assert any claim against the
Administrative Agent based on the roles, duties and legal relationships
expressly disclaimed in clauses (i) through (iii) above.

TERM LOAN CREDIT AGREEMENT

[DAYTON SUPERIOR CORPORATION]

72

--------------------------------------------------------------------------------



(d)  Limited Duties – Collateral Agent.  Under the Loan Documents, the
Collateral Agent (i) is acting solely on behalf of the Lenders (at the direction
of the Administrative Agent), with duties that are entirely administrative in
nature, notwithstanding the use of the defined term “Collateral Agent”, the
terms “agent”, “collateral agent” and similar terms (other than terms referring
to the Primary Administrative Agent) in any Loan Document to refer to the
Collateral Agent, which terms are used for title purposes only, (ii) is not
assuming any obligation under any Loan Document other than as expressly set
forth therein or any role as agent, fiduciary or trustee of or for any Lender or
any other Secured Party and (iii) shall have no implied functions,
responsibilities, duties, obligations or other liabilities under any Loan
Document, and each Lender hereby waives and agrees not to assert any claim
against the Collateral Agent based on the roles, duties and legal relationships
expressly disclaimed in clauses (i) through (iii) above.  Notwithstanding clause
(b) above, the foregoing provisions of this clause (d) or any other provision of
this Section 10, the Collateral Agent shall not be required to take, or to omit
to take, any action (i) unless, upon demand, the Collateral Agent receives an
indemnification satisfactory to it from the Lenders (or, to the extent
applicable and acceptable to the Collateral Agent, any other Secured Party)
against all Liabilities that, by reason of such action or omission, may be
imposed on, incurred by or asserted against the Collateral Agent or any Related
Person thereof or (ii) that is, in the opinion of the Collateral Agent or its
counsel, contrary to any Loan Document or applicable Requirement of Law.

Section 10.2  Binding Effect.  Each Lender agrees that (i) any action taken by
the Administrative Agent, the Collateral Agent or the Required Lenders (or, if
expressly required hereby, a greater proportion of the Lenders) in accordance
with the provisions of the Loan Documents, (ii) any action taken by the
Administrative Agent or the Collateral Agent in reliance upon the instructions
of Required Lenders (or, where so required, such greater proportion) or by the
Collateral Agent at the prior written instruction of the Primary Administrative
Agent, and (iii) the exercise by the Administrative Agent, the Collateral Agent
or the Required Lenders (or, where so required, such greater proportion) of the
powers set forth herein or therein, together with such other powers as are
reasonably incidental thereto, shall be authorized and binding upon all of the
Secured Parties.

Section 10.3  Use of Discretion.  (a)  No Action without Instructions.  Neither
the Administrative Agent nor the Collateral Agent shall be required to exercise
any discretion or take, or to omit to take, any action, including with respect
to enforcement or collection, except any action it is required to take or omit
to take (i) under any Loan Document or (ii) in the case of the Administrative
Agent pursuant to instructions from the Required Lenders (or, where expressly
required by the terms of this Agreement, a greater proportion of the Lenders) or
in the case of the Collateral Agent pursuant to instructions from the Primary
Administrative Agent.

(b)  Right Not to Follow Certain Instructions.  Notwithstanding clause (a)
above, the Administrative Agent shall not be required to take, or to omit to
take, any action (i) unless, upon demand, the Administrative Agent receives an
indemnification satisfactory to it from the Lenders (or, to the extent
applicable and acceptable to the Administrative Agent, any other Secured Party)
against all Liabilities that, by reason of such action or omission, may be
imposed on, incurred by or asserted against the Administrative Agent or any
Related Person thereof or (ii) that is, in the opinion of the Administrative
Agent or its counsel, contrary to any Loan Document or applicable Requirement of
Law.

TERM LOAN CREDIT AGREEMENT

[DAYTON SUPERIOR CORPORATION]

73

--------------------------------------------------------------------------------



Section 10.4  Delegation of Rights and Duties.  The Administrative Agent may,
upon any term or condition it specifies, delegate or exercise any of its rights,
powers and remedies under, and delegate or perform any of its duties or any
other action with respect to, any Loan Document by or through any trustee,
co-agent, employee, attorney-in-fact and any other Person (including any Secured
Party).  Any such Person shall benefit from this Article X to the extent
provided by the Administrative Agent.  The Collateral Agent may, upon any term
or condition it specifies, delegate or exercise any of its rights, powers and
remedies under, and delegate or perform any of its duties or any other action
with respect to, any Loan Document by or through any trustee, co-agent,
employee, attorney-in-fact and any other Person (including any Secured
Party).  Any such Person shall benefit from this Article X to the extent
provided by the Collateral Agent.

Section 10.5  Reliance and Liability.  (a)  The Administrative Agent may,
without incurring any liability hereunder, (i) treat the payee of any Note as
its holder until such Note has been assigned in accordance with Section 11.2(e),
(ii) rely on the Register to the extent set forth in Section 2.14, (iii) consult
with any of its Related Persons and, whether or not selected by it, any other
advisors, accountants and other experts (including advisors to, and accountants
and experts engaged by, any Loan Party) and (iv) rely and act upon any document
and information (including those transmitted by Electronic Transmission) and any
telephone message or conversation, in each case believed by it to be genuine and
transmitted, signed or otherwise authenticated by the appropriate parties.

 (b)  None of the Administrative Agent and its Related Persons shall be liable
for any action taken or omitted to be taken by any of them under or in
connection with any Loan Document, and each Lender and the Borrower hereby waive
and shall not assert (and the Borrower shall cause each other Loan Party to
waive and agree not to assert) any right, claim or cause of action based
thereon, except to the extent of liabilities resulting primarily from the gross
negligence or willful misconduct of the Administrative Agent or, as the case may
be, such Related Person (each as determined in a final, non-appealable judgment
by a court of competent jurisdiction) in connection with the duties expressly
set forth herein.  Without limiting the foregoing (except to the extent of
liabilities resulting primarily from the gross negligence or willful misconduct
of the Administrative Agent ), the Administrative Agent:

 (i)  shall not be responsible or otherwise incur liability for any action or
omission taken in reliance upon the instructions of the Required Lenders or for
the actions or omissions of any of its Related Persons selected with reasonable
care (other than employees, officers and directors of the Administrative Agent,
when acting on behalf of the Administrative Agent);

 (ii)  shall not be responsible to any Secured Party for the due execution,
legality, validity, enforceability, effectiveness, genuineness, sufficiency or
value of, or the attachment, perfection or priority of any Lien created or
purported to be created under or in connection with, any Loan Document;

 (iii)  makes no warranty or representation, and shall not be responsible, to
any Secured Party for any statement, document, information, representation or
warranty made or furnished by or on behalf of any Related Person or any Loan
Party in connection with any Loan Document or any transaction contemplated
therein or any other document or information with respect to any Loan Party,
whether or not transmitted or (except for documents expressly required under any
Loan Document to be transmitted to the Lenders) omitted to be transmitted by the
Administrative Agent, including as to completeness, accuracy, scope or adequacy
thereof, or for the scope, nature or results of any due diligence performed by
the Administrative Agent in connection with the Loan Documents; and

TERM LOAN CREDIT AGREEMENT

[DAYTON SUPERIOR CORPORATION]

74

--------------------------------------------------------------------------------



 (iv)  shall not have any duty to ascertain or to inquire as to the performance
or observance of any provision of any Loan Document, whether any condition set
forth in any Loan Document is satisfied or waived, as to the financial condition
of any Loan Party or as to the existence or continuation or possible occurrence
or continuation of any Default or Event of Default and shall not be deemed to
have notice or knowledge of such occurrence or continuation unless it has
received a notice from the Borrower or any Lender describing such Default or
Event of Default clearly labeled “notice of default” (in which case the
Administrative Agent shall promptly give notice of such receipt to all Lenders);

and, for each of the items set forth in clauses (i) through (iv) above, each
Lender and the Borrower hereby waives and agrees not to assert (and the Borrower
shall cause each other Loan Party to waive and agree not to assert) any right,
claim or cause of action it might have against the Administrative Agent based
thereon.

(c)  None of the Collateral Agent and its Related Persons shall be liable for
any action taken or omitted to be taken by any of them under or in connection
with any Loan Document, and each Lender and the Borrower hereby waive and shall
not assert (and the Borrower shall cause each other Loan Party to waive and
agree not to assert) any right, claim or cause of action based thereon, except
to the extent of liabilities resulting primarily from the gross negligence or
willful misconduct of the Collateral Agent or, as the case may be, such Related
Person (each as determined in a final, non-appealable judgment by a court of
competent jurisdiction) in connection with the duties expressly set forth
herein.  Without limiting the foregoing (except to the extent of liabilities
resulting primarily from the gross negligence or willful misconduct of the
Collateral Agent), the Collateral Agent:

 (i)  shall not be responsible or otherwise incur liability for any action or
omission taken in reliance upon the instructions of the Primary Administrative
Agent or Required Lenders or for the actions or omissions of any of its Related
Persons selected with reasonable care (other than employees, officers and
directors of the Collateral Agent, when acting on behalf of the Collateral
Agent);

 (ii)  shall not be responsible to any Secured Party for the due execution,
legality, validity, enforceability, effectiveness, genuineness, sufficiency or
value of, or the attachment, perfection or priority of any Lien created or
purported to be created under or in connection with, any Loan Document;

 (iii)  makes no warranty or representation, and shall not be responsible, to
any Secured Party for any statement, document, information, representation or
warranty made or furnished by or on behalf of any Related Person or any Loan
Party in connection with any Loan Document or any transaction contemplated
therein or any other document or information with respect to any Loan Party,
whether or not transmitted or (except for documents expressly required under any
Loan Document to be transmitted to the Lenders) omitted to be transmitted by the
Collateral Agent, including as to completeness, accuracy, scope or adequacy
thereof, or for the scope, nature or results of any due diligence performed by
the Collateral Agent in connection with the Loan Documents; and

TERM LOAN CREDIT AGREEMENT

[DAYTON SUPERIOR CORPORATION]

75

--------------------------------------------------------------------------------



 (iv)  shall not have any duty to ascertain or to inquire as to the performance
or observance of any provision of any Loan Document, whether any condition set
forth in any Loan Document is satisfied or waived, as to the financial condition
of any Loan Party or as to the existence or continuation or possible occurrence
or continuation of any Default or Event of Default and shall not be deemed to
have notice or knowledge of such occurrence or continuation unless it has
received a notice from the Borrower or any Lender describing such Default or
Event of Default clearly labeled “notice of default” (and the Collateral Agent
shall have no duties upon acquiring knowledge of a Default or Event of Default);

and, for each of the items set forth in clauses (i) through (iv) above, each
Lender and the Borrower hereby waives and agrees not to assert (and the Borrower
shall cause each other Loan Party to waive and agree not to assert) any right,
claim or cause of action it might have against the Collateral Agent based
thereon.

Section 10.6  The Administrative Agent and the Collateral Agent
Individually.  Each of the Administrative Agent and the Collateral Agent and
their respective Affiliates may make loans and other extensions of credit to,
acquire Stock and Stock Equivalents of, engage in any kind of business with, any
Loan Party or Affiliate thereof as though it were not acting as Administrative
Agent or Collateral Agent, as the case may be, and may receive separate fees and
other payments therefor.  To the extent the Administrative Agent or the
Collateral Agent or any of their respective Affiliates makes any Term Loan or
otherwise becomes a Lender hereunder, it shall have and may exercise the same
rights and powers hereunder and shall be subject to the same obligations and
liabilities as any other Lender and the terms “Lender”, “Required Lender”, and
any similar terms shall, except where otherwise expressly provided in any Loan
Document, include, without limitation, the Administrative Agent or Collateral
Agent or such Affiliate, as the case may be, in its individual capacity as
Lender or as one of the Required Lenders, respectively.

Section 10.7  Lender Credit Decision.  Each Lender acknowledges that it shall,
independently and without reliance upon the Administrative Agent, Collateral
Agent any Lender or any of their Related Persons or upon any document (including
the Disclosure Documents) solely or in part because such document was
transmitted by the Administrative Agent, Collateral Agent or any of their
respective Related Persons, conduct its own independent investigation of the
financial condition and affairs of each Loan Party and make and continue to make
its own credit decisions in connection with entering into, and taking or not
taking any action under, any Loan Document or with respect to any transaction
contemplated in any Loan Document, in each case based on such documents and
information as it shall deem appropriate.  Except for documents expressly
required by any Loan Document to be transmitted by the Administrative Agent or
the Collateral Agent to the Lenders, neither the Administrative Agent nor the
Collateral Agent shall have any duty or responsibility to provide any Lender
with any credit or other information concerning the business, prospects,
operations, property, financial and other condition or creditworthiness of any
Loan Party or any Affiliate of any Loan Party that may come in to the possession
of the Administrative Agent or the Collateral Agent or any of their respective
Related Persons.

TERM LOAN CREDIT AGREEMENT

[DAYTON SUPERIOR CORPORATION]

76

--------------------------------------------------------------------------------



Section 10.8  Expenses; Indemnities.  (a)  Each Lender agrees to reimburse each
of the Administrative Agent and the Collateral Agent and each of their
respective Related Persons (to the extent not reimbursed by any Loan Party)
promptly upon demand for such Lender’s Pro Rata Share of any costs and expenses
(including fees, charges and disbursements of financial, legal and other
advisors and Other Taxes paid in the name of, or on behalf of, any Loan Party)
that may be incurred by the Administrative Agent, the Collateral Agent or any of
their respective Related Persons in connection with the preparation,
syndication, execution, delivery, administration, modification, consent, waiver
or enforcement (whether through negotiations, through any work-out, bankruptcy,
restructuring or other legal or other proceeding or otherwise) of, or legal
advice in respect of its rights or responsibilities under, any Loan Document.

(b)  Each Lender further agrees to indemnify each of the Administrative Agent
and the Collateral Agent and each of their respective Related Persons (to the
extent not reimbursed by any Loan Party), from and against such Lender’s
aggregate Pro Rata Share of the Liabilities (including taxes, interests and
penalties imposed for not properly withholding or backup withholding on payments
made to on or for the account of any Lender) that may be imposed on, incurred by
or asserted against the Administrative Agent, the Collateral Agent or any of
their respective Related Persons in any matter relating to or arising out of, in
connection with or as a result of any Loan Document, any Related Document or any
other act, event or transaction related, contemplated in or attendant to any
such document, or, in each case, any action taken or omitted to be taken by the
Administrative Agent, the Collateral Agent or any of their respective Related
Persons under or with respect to any of the foregoing; provided, however, that
no Lender shall be liable to the Administrative Agent, the Collateral Agent or
any of their respective Related Persons to the extent such liability has
resulted primarily from the gross negligence or willful misconduct of the
Administrative Agent, the Collateral Agent, such Related Person, as the case may
be, as determined by a court of competent jurisdiction in a final non-appealable
judgment or order.

Section 10.9  Resignation of Administrative Agent.  (a)  The Administrative
Agent may resign at any time and shall resign upon the written request of the
Required Lenders in the event that an Event of Default is continuing, in each
case by delivering notice of such resignation to the Lenders and the Borrower,
effective on the date set forth in such notice (which date shall, in the case of
a resignation upon request of the Required Lenders, be the date specified in
such request, if any, provided that such date is no earlier than 5 days and no
later than 30 days after the date such request is sent) or, if no such date is
set forth therein, upon the date such notice shall be effective.  If the
Administrative Agent delivers any such notice, the Required Lenders shall have
the right to appoint a successor Administrative Agent.  If, within 30 days after
the retiring Administrative Agent having given notice of resignation, no
successor Administrative Agent has been appointed by the Required Lenders that
has accepted such appointment, then the retiring Administrative Agent may, on
behalf of the Lenders, appoint a successor Administrative Agent from among the
Lenders.  Each appointment under this clause (a) shall be subject to the prior
consent of the Borrower, which may not be unreasonably withheld but shall not be
required during the continuance of a Default.

(b)  Effective immediately upon its resignation, (i) the retiring Administrative
Agent shall be discharged from its duties and obligations under the Loan
Documents, (ii) the Lenders shall assume and perform all of the duties of the
Administrative Agent until a successor Administrative Agent shall have accepted
a valid appointment hereunder, (iii) the retiring Administrative Agent and its
Related Persons shall no longer have the benefit of any provision of any Loan
Document other than with respect to any actions taken or omitted to be taken
while such retiring Administrative Agent was, or because such Administrative
Agent had been, validly acting as Administrative Agent under the Loan Documents
and (iv) subject to its rights under Section 10.3, the retiring Administrative
Agent shall take such action as may be reasonably necessary to assign to the
successor Administrative Agent its rights as Administrative Agent under the Loan
Documents.  Effective immediately upon its acceptance of a valid appointment as
Administrative Agent, a successor Administrative Agent shall succeed to, and
become vested with, all the rights, powers, privileges and duties of the
retiring Administrative Agent under the Loan Documents.

TERM LOAN CREDIT AGREEMENT

[DAYTON SUPERIOR CORPORATION]

77

--------------------------------------------------------------------------------



(c)  The Collateral Agent may resign at any time and shall resign upon the
written request of the Primary Administrative Agent in the event that an Event
of Default is continuing, in each case by delivering notice of such resignation
to the Lenders and the Borrower, effective on the date set forth in such notice
(which date shall, in the case of a resignation upon request of the Primary
Administrative Agent, be the date specified in such request, provided that such
date is no earlier than 5 days and no later than 20 Business Days after the date
such request is sent, and otherwise shall be a date specified by the Collateral
Agent, which date shall be no earlier than 15 Business Days and no later than 60
days after the delivery of such notice by the Collateral Agent (or, with the
written consent of the Primary Administrative Agent, such earlier date as shall
permit the entry into and filing of all agreements, instruments and documents as
may be necessary to maintain the perfection of the Liens of the Secured Parties
granted pursuant to the Loan Documents, in each case prior to the effectiveness
of the resignation)).  If the Collateral Agent delivers any such notice, the
Primary Administrative Agent shall have the right to appoint a successor
Collateral Agent (which may be the Primary Administrative Agent and shall be the
Primary Administrative Agent if no successor otherwise appointed by the Primary
Administrative Agent shall have accepted such appointment within 15 or 20
Business Days, as applicable, of such notice by the retiring Collateral Agent).

(d)  Effective immediately upon its resignation, (i) the retiring Collateral
Agent shall be discharged from its duties and obligations under the Loan
Documents, (ii) the Primary Administrative Agent shall assume and perform all of
the duties of the Collateral Agent until a successor Collateral Agent shall have
accepted a valid appointment hereunder, (iii) the retiring Collateral Agent and
its Related Persons shall no longer have the benefit of any provision of any
Loan Document other than with respect to any actions taken or omitted to be
taken while such retiring Collateral Agent was, or because such Collateral Agent
had been, validly acting as Collataral Agent under the Loan Documents and (iv)
subject to its rights under Section 10.1(d) and Section 10.3, the retiring
Collateral Agent shall take such action as may be reasonably necessary to assign
to the successor Collateral Agent its rights as Collateral Agent under the Loan
Documents.  Effective immediately upon its acceptance of a valid appointment as
Collateral Agent, a successor Collateral Agent shall succeed to, and become
vested with, all the rights, powers, privileges and duties of the retiring
Collateral Agent under the Loan Documents.

Section 10.10  Release of Collateral or Guarantors.  Each Lender hereby consents
to the release and hereby directs the Administrative Agent to release, or to
direct the Collateral Agent to release (or, in the case of clause (b)(ii) below,
release or subordinate) the following:

(a)  any Subsidiary of the Borrower from its guaranty of any Obligation of any
Loan Party if all of the Securities of such Subsidiary owned by any Group Member
are Sold in a Sale permitted under the Loan Documents (including pursuant to a
waiver or consent), to the extent that, after giving effect to such Sale, such
Subsidiary would not be required to guaranty any Obligations pursuant to
Section 7.10; and

TERM LOAN CREDIT AGREEMENT

[DAYTON SUPERIOR CORPORATION]

78

--------------------------------------------------------------------------------



 (b)  any Lien held by the Administrative Agent and Collateral Agent for the
benefit of the Secured Parties against (i) any Collateral that is Sold by a Loan
Party in a Sale permitted by the Loan Documents (including pursuant to a valid
waiver or consent), to the extent all Liens required to be granted in such
Collateral pursuant to Section 7.10 after giving effect to such Sale have been
granted, (ii) any property subject to a Lien permitted hereunder in reliance
upon Section 8.2(d) or (e) and (iii) all of the Collateral and all Loan Parties,
upon (A) termination of the Commitments, (B) payment and satisfaction in full of
all Loans, all L/C Reimbursement Obligations and all other Obligations (other
than contingent indemnification Obligations not relating to Letters of Credit
and as to which no underlying claim has arisen or been asserted) that the
Administrative Agent has been notified in writing are then due and payable by
the holder of such Obligation, (C) deposit of cash collateral with respect to
all contingent Obligations (or, in the case of any L/C Obligation, deposit of
funds in the applicable L/C Cash Collateral Account equal to at least 105% of
such L/C Obligation, or to the extent acceptable to the L/C Issuers, the
issuance of back-to back letters of credit issued by issuers and in form and
substance satisfactory in all respects to the applicable L/C Issuer and the
Administrative Agent and in an amount equal to 105% of each outstanding Letter
of Credit), in amounts and on terms and conditions and with parties reasonably
satisfactory to the Administrative Agent.

Each Lender hereby directs the Administrative Agent, and the Administrative
Agent hereby agrees (or, in the case of release of Collateral, agrees to direct
the Collateral Agent, and subject to Section 10.1(b) and Section 10.2, the
Collateral Agent agrees to), upon receipt of reasonable advance notice from the
Borrower, to execute and deliver or file such documents and to perform other
actions reasonably necessary to release the guaranties and Liens when and as
directed in this Section 10.10.

Section 10.11  Additional Secured Parties.  The benefit of the provisions of the
Loan Documents directly relating to the Collateral or any Lien granted
thereunder shall extend to and be available to any Secured Party that is not a
Lender as long as, by accepting such benefits, such Secured Party agrees, as
among the Administrative Agent and the Collateral Agent, on the one hand, and
all other Secured Parties, on the other hand, that such Secured Party is bound
by (and, if requested by the Administrative Agent or the Collateral Agent, shall
confirm such agreement in a writing in form and substance acceptable to the
Administrative Agent) this Article X, Section 11.8 (Right of Setoff), Section
11.9 (Sharing of Payments) and Section 11.20 (Confidentiality) and the decisions
and actions of the Administrative Agent, the Collateral Agent and the Required
Lenders (or, where expressly required by the terms of this Agreement, a greater
proportion of the Lenders) to the same extent a Lender is bound; provided,
however, that, notwithstanding the foregoing, (a) such Secured Party shall be
bound by Section 10.8 only to the extent of Liabilities, costs and expenses with
respect to or otherwise relating to the Collateral held for the benefit of such
Secured Party, in which case the obligations of such Secured Party thereunder
shall not be limited by any concept of Pro Rata Share or similar concept, (b)
except as set forth specifically herein, each of the Administrative Agent, the
Collateral Agent the Lenders shall be entitled to act at its sole discretion,
without regard to the interest of such Secured Party, regardless of whether any
Obligation to such Secured Party thereafter remains outstanding, is deprived of
the benefit of the Collateral, becomes unsecured or is otherwise affected or put
in jeopardy thereby, and without any duty or liability to such Secured Party or
any such Obligation and (c) except as set forth specifically herein, such
Secured Party shall not have any right to be notified of, consent to, direct,
require or be heard with respect to, any action taken or omitted in respect of
the Collateral or under any Loan Document.

TERM LOAN CREDIT AGREEMENT

[DAYTON SUPERIOR CORPORATION]

79

--------------------------------------------------------------------------------



ARTICLE 11  
MISCELLANEOUS

Section 11.1  Amendments, Waivers, Etc.  (a)  No amendment or waiver of any
provision of any Loan Document (other than the Fee Letter, the Control
Agreements and the Secured Hedging Agreements) and no consent to any departure
by any Loan Party therefrom shall be effective unless the same shall be in
writing and signed (1) in the case of an amendment, consent or waiver to cure
any ambiguity, omission, defect or inconsistency or granting a new Lien for the
benefit of the Secured Parties or extending an existing Lien over additional
property, by the Administrative Agent and the Borrower, (2) in the case of any
other waiver or consent, by the Required Lenders (or by the Administrative Agent
with the consent of the Required Lenders) and (3) in the case of any other
amendment, by the Required Lenders (or by the Administrative Agent with the
consent of the Required Lenders) and the Borrower; provided, however, that no
amendment, consent or waiver described in clause (2) or (3) above shall, unless
in writing and signed by each Lender directly affected thereby (or by the
Administrative Agent with the consent of such Lender), in addition to any other
Person the signature of which is otherwise required pursuant to any Loan
Document, do any of the following:

 (i)  waive any condition specified in Section 3.1, except any condition
referring to any other provision of any Loan Document;

(ii)  increase the Commitment of such Lender or subject such Lender to any
additional obligation; provided, that increases in the aggregate amount of the
Commitments shall only require the consent of the Required Lenders and each
Lender providing such increase in the Commitments;

 (iii)  reduce (including through release, forgiveness, assignment or otherwise)
(A) the principal amount of, the interest rate on, or any obligation of the
Borrower to repay (whether or not on a fixed date), any outstanding Term Loan
owing to such Lender or (B) any fee or accrued interest payable to such Lender;
provided, however, that this clause (iii) does not apply to any change to any
provision increasing any interest rate or fee during the continuance of an Event
of Default or to any payment of any such increase;

 (iv)  waive or postpone any scheduled maturity date or other scheduled date
fixed for the payment, in whole or in part, of principal of or interest on any
Term Loan or fee owing to such Lender or for the reduction of such Lender’s
Commitment; provided, however, that this clause (iv) does not apply to any
change to mandatory prepayments, including those required under Section 2.8, or
to the application of any payment, including as set forth in Section 2.12 or
change to a lesser percentage or number of Lenders any requirement that the
Lenders approve any document or documents, event or circumstance or change to a
lesser percentage or number of Lenders any requirement that the Lenders approve
any document or document, event or circumstance;

 (v)  except as provided in Section 10.10, release all or substantially all of
the Collateral or any Guarantor from its guaranty of any Obligation of the
Borrower;

TERM LOAN CREDIT AGREEMENT

[DAYTON SUPERIOR CORPORATION]

80

--------------------------------------------------------------------------------



 (vi)  reduce or increase the proportion of Lenders required for the Lenders (or
any subset thereof) to take any action hereunder or change the definition of the
terms “Required Lenders”, “Pro Rata Share” or “Pro Rata Outstandings”; or

(vii)  amend Section 10.10 (Release of Collateral or Guarantor), Section 11.9
(Sharing of Payments) or this Section 11.1;

and provided, further, that (x) no amendment, waiver or consent shall affect the
rights or duties under any Loan Document of, or any payment to, the
Administrative Agent or the Collateral Agent (or otherwise modify any provision
of Article X or the application thereof), any SPV that has been granted an
option pursuant to Section 11.2(f) unless in writing and signed by the
Administrative Agent and by the Collateral Agent or, as the case may be, such
SPV in addition to any signature otherwise required and (y) the consent of the
Borrower shall not be required to change any order of priority set forth in
Section 2.12.  No amendment, modification or waiver of this Agreement or any
Loan Document altering the ratable treatment of Obligations arising under
Secured Hedging Agreement resulting in such Obligations being junior in right of
payment to principal of the Term Loans or resulting in Obligations owing to any
Secured Hedging Counterparty being unsecured (other than releases of Liens in
accordance with the terms hereof), in each case in a manner adverse to any
Secured Hedging Counterparty, shall be effective without the written consent of
such Secured Hedging Counterparty or, in the case of a Secured Hedging Agreement
provided or arranged by the Administrative Agent or an Affiliate thereof, the
Administrative Agent.

(b)  Each waiver or consent under any Loan Document shall be effective only in
the specific instance and for the specific purpose for which it was given.  No
notice to or demand on any Loan Party shall entitle any Loan Party to any notice
or demand in the same, similar or other circumstances.  No failure on the part
of any Secured Party to exercise, and no delay in exercising, any right
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right preclude any other or further exercise thereof or the
exercise of any other right.

Section 11.2  Assignments and Participations; Binding Effect.  (a)  Binding
Effect.  This Agreement shall become effective when it shall have been executed
by the Borrower and the Administrative Agent and when the Administrative Agent
shall have been notified by each Lender that such Lender has executed
it.  Thereafter, it shall be binding upon and inure to the benefit of, but only
to the benefit of, the Borrower (in each case except for Article X), the
Administrative Agent, the Collateral Agent, each Lender and, to the extent
provided in Section 10.11, each other Indemnitee and Secured Party and, in each
case, their respective successors and permitted assigns.  Except as expressly
provided in any Loan Document (including in Section 10.9), none of the Borrower,
the Collateral Agent or the Administrative Agent shall have the right to assign
any rights or obligations hereunder or any interest herein.

(b)  Right to Assign.  Each Lender may sell, transfer, negotiate or assign all
or a portion of its rights and obligations hereunder (including all or a portion
of its Commitments and its rights and obligations with respect to the Term
Loans) to (i) any existing Lender, (ii) any Affiliate or Approved Fund of any
existing Lender or (iii) any other Person acceptable (which acceptance shall not
be unreasonably withheld or delayed) to the Administrative Agent and, as long as
no Event of Default is continuing, the Borrower; provided, however, that (x)
such Sales must be ratable among the obligations owing to and owed by such
Lender with respect to the Term Loan Facility and (y) the aggregate outstanding
principal amount (determined as of the effective date of the applicable
Assignment) of the Term Loans and Commitments subject to any such Sale shall be
in a minimum amount of $1,000,000, unless such Sale is made to an existing
Lender or an Affiliate or Approved Fund of any existing Lender, is of the
assignor’s (together with its Affiliates and Approved Funds) entire interest in
the Term Loan Facility or is made with the prior consent of the Borrower and the
Administrative Agent.

TERM LOAN CREDIT AGREEMENT

[DAYTON SUPERIOR CORPORATION]

81

--------------------------------------------------------------------------------



(c)  Procedure.  The parties to each Sale made in reliance on clause (b) above
(other than those described in clause (e) or (f) below) shall execute and
deliver to the Administrative Agent an Assignment via an electronic settlement
system designated by the Administrative Agent (or if previously agreed with the
Administrative Agent, via a manual execution and delivery of the assignment)
evidencing such Sale, together with any existing Note subject to such Sale (or
any affidavit of loss therefor acceptable to the Administrative Agent), any tax
forms required to be delivered pursuant to Section 2.17(f) and payment of an
assignment fee in the amount of $3,500, provided that (1) if a Sale by a Lender
is made to an Affiliate or an Approved Fund of such assigning Lender, then no
assignment fee shall be due in connection with such Sale, and (2) if a Sale by a
Lender is made to an assignee that is not an Affiliate or Approved Fund of such
assignor Lender, and concurrently to one or more Affiliates or Approved Funds of
such assignee, then only one assignment fee of $3,500 shall be due in connection
with such Sale.  Upon receipt of all the foregoing, and conditioned upon such
receipt and, if such assignment is made in accordance with Section 11.2(b)(iii),
upon the Administrative Agent (and the Borrower, if applicable) consenting to
such Assignment, from and after the effective date specified in such Assignment,
the Administrative Agent shall record or cause to be recorded in the Register
the information contained in such Assignment.

(d)  Effectiveness.  Subject to the recording of an Assignment by the
Administrative Agent in the Register pursuant to Section 2.14(b), (i) the
assignee thereunder shall become a party hereto and, to the extent that rights
and obligations under the Loan Documents have been assigned to such assignee
pursuant to such Assignment, shall have the rights and obligations of a Lender,
(ii) any applicable Note shall be transferred to such assignee through such
entry and (iii) the assignor thereunder shall, to the extent that rights and
obligations under this Agreement have been assigned by it pursuant to such
Assignment, relinquish its rights (except for those surviving the termination of
the Commitments and the payment in full of the Obligations) and be released from
its obligations under the Loan Documents, other than those relating to events or
circumstances occurring prior to such assignment (and, in the case of an
Assignment covering all or the remaining portion of an assigning Lender’s rights
and obligations under the Loan Documents, such Lender shall cease to be a party
hereto except that each Lender agrees to remain bound by Article X, Section 11.8
(Right of Setoff) and Section 11.9 (Sharing of Payments) to the extent provided
in Section 10.11 (Additional Secured Parties)).

(e)  Grant of Security Interests.  In addition to the other rights provided in
this Section 11.2, each Lender may grant a security interest in, or otherwise
assign as collateral, any of its rights under this Agreement, whether now owned
or hereafter acquired (including rights to payments of principal or interest on
the Term Loans), to (A) any federal reserve bank (pursuant to Regulation A of
the Federal Reserve Board), without notice to the Administrative Agent or
(B) any holder of, or trustee for the benefit of the holders of, such Lender’s
Securities by notice to the Administrative Agent; provided, however, that no
such holder or trustee, whether because of such grant or assignment or any
foreclosure thereon (unless such foreclosure is made through an assignment in
accordance with clause (b) above), shall be entitled to any rights of such
Lender hereunder and no such Lender shall be relieved of any of its obligations
hereunder.

TERM LOAN CREDIT AGREEMENT

[DAYTON SUPERIOR CORPORATION]

82

--------------------------------------------------------------------------------



(f)  Participants and SPVs.  In addition to the other rights provided in this
Section 11.2, each Lender may, (x) with notice to the Administrative Agent,
grant to an SPV the option to make all or any part of any Term Loan that such
Lender would otherwise be required to make hereunder (and the exercise of such
option by such SPV and the making of Term Loans pursuant thereto shall satisfy
the obligation of such Lender to make such Term Loans hereunder) and such SPV
may assign to such Lender the right to receive payment with respect to any
Obligation and (y) without notice to or consent from the Administrative Agent or
the Borrower, sell participations to one or more Persons in or to all or a
portion of its rights and obligations under the Loan Documents (including all
its rights and obligations with respect to the Term Loans); provided, however,
that, whether as a result of any term of any Loan Document or of such grant or
participation, (i) no such SPV or participant shall have a commitment, or be
deemed to have made an offer to commit, to make Term Loans hereunder, and,
except as provided in the applicable option agreement, none shall be liable for
any obligation of such Lender hereunder, (ii) such Lender’s rights and
obligations, and the rights and obligations of the Loan Parties and the Secured
Parties towards such Lender, under any Loan Document shall remain unchanged and
each other party hereto shall continue to deal solely with such Lender, which
shall remain the holder of the Obligations in the Register, except that (A) each
such participant and SPV shall be entitled to the benefit of Sections 2.16
(Breakage Costs; Increased Costs; Capital Requirements) and 2.17 (Taxes), but
only to the extent such participant or SPV delivers the tax forms such Lender is
required to collect pursuant to Section 2.17(f) and then only to the extent of
any amount to which such Lender would be entitled in the absence of any such
grant or participation and (B) each such SPV may receive other payments that
would otherwise be made to such Lender with respect to Term Loans funded by such
SPV to the extent provided in the applicable option agreement and set forth in a
notice provided to the Administrative Agent by such SPV and such Lender,
provided, however, that in no case (including pursuant to clause (A) or (B)
above) shall an SPV or participant have the right to enforce any of the terms of
any Loan Document, and (iii) the consent of such SPV or participant shall not be
required (either directly, as a restraint on such Lender’s ability to consent
hereunder or otherwise) for any amendments, waivers or consents with respect to
any Loan Document or to exercise or refrain from exercising any powers or rights
such Lender may have under or in respect of the Loan Documents (including the
right to enforce or direct enforcement of the Obligations), except for those
described in clauses (iii) and (iv) of Section 11.1(a) with respect to amounts,
or dates fixed for payment of amounts, to which such participant or SPV would
otherwise be entitled and, in the case of participants, except for those
described in Section 11.1(a)(v) (or amendments, consents and waivers with
respect to Section 10.10 to release all or substantially all of the
Collateral).  No party hereto shall institute (and each of the Borrower shall
cause each other Loan Party not to institute) against any SPV grantee of an
option pursuant to this clause (f) any bankruptcy, reorganization, insolvency,
liquidation or similar proceeding, prior to the date that is one year and one
day after the payment in full of all outstanding commercial paper of such SPV;
provided, however, that each Lender having designated an SPV as such agrees to
indemnify each Indemnitee against any Liability that may be incurred by, or
asserted against, such Indemnitee as a result of failing to institute such
proceeding (including a failure to get reimbursed by such SPV for any such
Liability).  The agreement in the preceding sentence shall survive the
termination of the Commitments and the payment in full of the Obligations.

TERM LOAN CREDIT AGREEMENT

[DAYTON SUPERIOR CORPORATION]

83

--------------------------------------------------------------------------------



Section 11.3  Costs and Expenses.  Any action taken by any Loan Party under or
with respect to any Loan Document, even if required under any Loan Document or
at the request of any Secured Party, shall be at the expense of such Loan Party,
and no Secured Party shall be required under any Loan Document to reimburse any
Loan Party or Group Member therefor except as expressly provided therein.  In
addition, the Borrower agrees to pay or reimburse upon demand (a) each of the
Primary Administrative Agent and the Collateral Agent for all reasonable
out-of-pocket costs and expenses incurred by it or any of its Related Persons in
connection with the investigation, development, preparation, negotiation,
syndication, execution, interpretation or administration of, any modification of
any term of or termination of, any Loan Document, any commitment or proposal
letter therefor, any other document prepared in connection therewith or the
consummation and administration of any transaction contemplated therein
(including periodic audits and appraisals in connection therewith and
environmental audits and assessments), in each case including the reasonable
fees, charges and disbursements of respective legal counsel to the Primary
Administrative Agent, the Collateral Agent or such Related Persons, reasonable
fees, costs and expenses incurred in connection with Intralinks® or any other
E-System and reasonable fees, charges and disbursements of the auditors,
appraisers, printers and other of their Related Persons retained by or on behalf
of any of them or any of their Related Persons, (b) each of the Primary
Administrative Agent and the Collateral Agent for all reasonable costs and
expenses incurred by it or any of its Related Persons in connection with
internal audit reviews, field examinations and Collateral examinations (which
shall be reimbursed, in addition to the reasonable out-of-pocket costs and
expenses of such examiners, at the per diem rate per individual charged by the
Primary Administrative Agent or the Collateral Agent for its examiners) and (c)
each of the Primary Administrative Agent and the Collateral Agent, their
respective Related Persons, and each Lender and L/C Issuer for all costs and
expenses incurred in connection with (i) any refinancing or restructuring of the
credit arrangements provided hereunder in the nature of a “work-out”, (ii) the
enforcement or preservation of any right or remedy under any Loan Document, any
Obligation, with respect to the Collateral or any other related right or remedy
or (iii) the commencement, defense, conduct of, intervention in, or the taking
of any other action with respect to, any proceeding (including any bankruptcy or
insolvency proceeding) related to any Group Member, Loan Document, Obligation or
Related Transaction (or the response to and preparation for any subpoena or
request for document production relating thereto), including fees and
disbursements of (x) one legal counsel to the Administrative Agent (or, if GE
Capital shall no longer be the Administrative Agent, one legal counsel to GE
Capital) and (y) one legal counsel to, collectively, the Lenders other than GE
Capital, which shall be selected by such Lenders (or, upon written notice from
any such Lender to the Borrower that such Lenders do not wish to be represented
by the same legal counsel, 50% of the fees and disbursements of one legal
counsel to each such other Lender individually, to be selected in each case by
each such other Lender, provided that no such Lender may select Gibson, Dunn &
Crutcher LLP as its legal counsel in such event, and Gibson, Dunn & Crutcher LLP
shall resign as counsel to such other Lenders upon joint written request of such
other Lenders and payment of all accrued fees and disbursements of Gibson, Dunn
& Crutcher LLP through such date of resignation), and one financial advisor to
the Lenders.

Section 11.4  Indemnities.  (a)  The Borrower agrees to indemnify, hold harmless
and defend the Primary Administrative Agent, the Collateral Agent, each Lender,
each Secured Hedging Counterparty, and each of their respective Related Persons
(each such Person being an “Indemnitee”) from and against all Liabilities
(including brokerage commissions, fees and other compensation) that may be
imposed on, incurred by or asserted against any such Indemnitee in any matter
relating to or arising out of, in connection with or as a result of (i) any Loan
Document, any Related Document, any Disclosure Document, any Obligation (or the
repayment thereof), the use or intended use of the proceeds of any Loan, any
Related Transaction, or any securities filing of, or with respect to, any Group
Member, (ii) any commitment letter, proposal letter or term sheet with any
Person or any Contractual Obligation, arrangement or understanding with any
broker, finder or consultant, in each case entered into by or on behalf of any
Group Member or any Affiliate of any of them in connection with any of the
foregoing and any Contractual Obligation entered into in connection with any
E-Systems or other Electronic Transmissions, (iii) any actual or prospective
investigation, litigation or other proceeding, whether or not brought by any
such Indemnitee or any of its Related Persons, any holders of Securities or
creditors (and including attorneys’ fees in any case), whether or not any such
Indemnitee, Related Person, holder or creditor is a party thereto, and whether
or not based on any securities or commercial law or regulation or any other
Requirement of Law or theory thereof, including common law, equity, contract,
tort or otherwise, or (iv) any other act, event or transaction related,
contemplated in or attendant to any of the foregoing (collectively, the
“Indemnified Matters”); provided, however, that the Borrower shall not have any
liability under this Section 11.4 to any Indemnitee with respect to any
Indemnified Matter, and no Indemnitee shall have any liability with respect to
any Indemnified Matter other than (to the extent otherwise liable), to the
extent such liability has resulted primarily from the gross negligence, bad
faith or willful misconduct of such Indemnitee, as determined by a court of
competent jurisdiction in a final non-appealable judgment or
order.  Furthermore, the Borrower waives and agrees not to assert against any
Indemnitee, and shall cause each other Loan Party to waive and not assert
against any Indemnitee, any right of contribution with respect to any
Liabilities that may be imposed on, incurred by or asserted against any Related
Person.

TERM LOAN CREDIT AGREEMENT

[DAYTON SUPERIOR CORPORATION]

84

--------------------------------------------------------------------------------



 (b)  Without limiting the foregoing, “Indemnified Matters” includes all
Environmental Liabilities, including those arising from, or otherwise involving,
any property of any Related Person or any actual, alleged or prospective damage
to property or natural resources or harm or injury alleged to have resulted from
any Release of Hazardous Materials on, upon or into such property or natural
resource or any property on or, to the extent caused or alleged to have been
caused by any Related Person, contiguous to any real property of any Related
Person, whether or not, with respect to any such Environmental Liabilities, any
Indemnitee is a mortgagee pursuant to any leasehold mortgage, a mortgagee in
possession, the successor-in-interest to any Related Person or the owner, lessee
or operator of any property of any Related Person through any foreclosure
action, in each case except to the extent such Environmental Liabilities (i) are
incurred solely following foreclosure by any Secured Party or following any
Secured Party having become the successor-in-interest to any Loan Party and
(ii) are attributable solely to acts of such Indemnitee.

Section 11.5  Survival.  Any indemnification or other protection provided to any
Indemnitee pursuant to any Loan Document (including pursuant to Section 2.17
(Taxes), Section 2.16 (Breakage Costs; Increased Costs; Capital Requirements),
Article X (The Administrative Agent), Section 11.3 (Costs and Expenses),
Section 11.4 (Indemnities) or this Section 11.5) and all representations and
warranties made in any Loan Document shall (A) survive the termination of the
Commitments and the payment in full of other Obligations and (B) inure to the
benefit of any Person that at any time held a right thereunder (as an Indemnitee
or otherwise) and, thereafter, its successors and permitted assigns.

Section 11.6  Limitation of Liability for Certain Damages.  In no event shall
any Indemnitee be liable on any theory of liability for any special, indirect,
consequential or punitive damages (including any loss of profits, business or
anticipated savings).  The Borrower hereby waives, releases and agrees (and
shall cause each other Loan Party to waive, release and agree) not to sue upon
any such claim for any special, indirect, consequential or punitive damages,
whether or not accrued and whether or not known or suspected to exist in its
favor.

TERM LOAN CREDIT AGREEMENT

[DAYTON SUPERIOR CORPORATION]

85

--------------------------------------------------------------------------------



Section 11.7  Lender-Debtor Relationship.  The relationship between the Lenders,
the Collateral Agent and the Administrative Agent, on the one hand, and the Loan
Parties, on the other hand, is solely that of lender and debtor.  No Secured
Party has any fiduciary relationship or duty to any Loan Party arising out of or
in connection with, and there is no agency, tenancy or joint venture
relationship between the Secured Parties and the Loan Parties by virtue of, any
Loan Document or any transaction contemplated therein.

Section 11.8  Right of Setoff.  Each of the Administrative Agent, the Collateral
Agent, each Lender and each Affiliate (including each branch office thereof) of
any of them is hereby authorized, without notice or demand (each of which is
hereby waived by the Borrower), at any time and from time to time during the
continuance of any Event of Default and to the fullest extent permitted by
applicable Requirements of Law, to set off and apply any and all deposits
(whether general or special, time or demand, provisional or final) at any time
held and other Indebtedness, claims or other obligations at any time owing by
the Administrative Agent, the Collateral Agent, such Lender or any of their
respective Affiliates to or for the credit or the account of the Borrower
against any Obligation of any Loan Party now or hereafter existing, whether or
not any demand was made under any Loan Document with respect to such Obligation
and even though such Obligation may be unmatured.  Each of the Administrative
Agent, the Collateral Agent and each Lender agrees promptly to notify the
Borrower and the Administrative Agent after any such setoff and application made
by such Lender or its Affiliates; provided, however, that the failure to give
such notice shall not affect the validity of such setoff and application.  The
rights under this Section 11.8 are in addition to any other rights and remedies
(including other rights of setoff) that the Administrative Agent, the Collateral
Agent, the Lenders and their Affiliates and other Secured Parties may have.

Section 11.9  Sharing of Payments, Etc.  If any Lender, directly or through an
Affiliate or branch office thereof, obtains any payment of any Obligation of any
Loan Party (whether voluntary, involuntary or through the exercise of any right
of setoff or the receipt of any Collateral or “proceeds” (as defined under the
applicable UCC) of Collateral) other than pursuant to Sections 2.16 (Breakage
Costs; Increased Costs; Capital Requirements), 2.17 (Taxes) and 2.18
(Substitution of Lenders) and such payment exceeds the amount such Lender would
have been entitled to receive if all payments had gone to, and been distributed
by, the Administrative Agent in accordance with the provisions of the Loan
Documents, such Lender shall purchase for cash from other Secured Parties such
participations in their Obligations as necessary for such Lender to share such
excess payment with such Secured Parties to ensure such payment is applied as
though it had been received by the Administrative Agent and applied in
accordance with this Agreement (or, if such application would then be at the
discretion of the Borrower, applied to repay the Obligations in accordance
herewith); provided, however, that (a) if such payment is rescinded or otherwise
recovered from such Lender in whole or in part, such purchase shall be rescinded
and the purchase price therefor shall be returned to such Lender without
interest and (b) such Lender shall, to the fullest extent permitted by
applicable Requirements of Law, be able to exercise all its rights of payment
(including the right of setoff) with respect to such participation as fully as
if such Lender were the direct creditor of the Borrower in the amount of such
participation.

Section 11.10  Marshaling; Payments Set Aside.  No Secured Party shall be under
any obligation to marshal any property in favor of any Loan Party or any other
party or against or in payment of any Obligation.  To the extent that any
Secured Party receives a payment from the Borrower, from the proceeds of the
Collateral, from the exercise of its rights of setoff, any enforcement action or
otherwise, and such payment is subsequently, in whole or in part, invalidated,
declared to be fraudulent or preferential, set aside or required to be repaid to
a trustee, receiver or any other party, then to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied, and all Liens,
rights and remedies therefor, shall be revived and continued in full force and
effect as if such payment had not occurred.

TERM LOAN CREDIT AGREEMENT

[DAYTON SUPERIOR CORPORATION]

86

--------------------------------------------------------------------------------



Section 11.11  Notices.  (a)  Addresses.  All notices, demands, requests,
directions and other communications required or expressly authorized to be made
by this Agreement shall, whether or not specified to be in writing but unless
otherwise expressly specified to be given by any other means, be given in
writing and (i) addressed to (A) if to the Borrower, to 7777 Washington Village
Drive, Suite 130, Dayton, Ohio 45459, Attention:  Edward J. Puisis, Fax:  (937)
428-9115, with copy to Latham & Watkins, 885 Third Avenue, Suite 1000, New York,
New York 10022, Attention:  Kirk Davenport, Fax:  (212) 751-4864, (B) if to the
Administrative Agent, to Silver Point Finance, LLC, 2 Greenwich Plaza,
Greenwich, Connecticut 06830, Attention: Shawn Creedon, Fax:  (203) 542-4356,
with a copy to Gibson, Dunn & Crutcher LLP, 200 Park Avenue, New York, New York
10166, Attention: Robert L. Cunningham, Fax:  (212) 351-5208, (C) if to the
Collateral Agent, to General Electric Capital Corporation, 299 Park Avenue, New
York, New York 10171, CFN 8845, Attention: Anna Brescia, Fax:  (513) 985-8694,
with copy to King & Spalding LLP, 1185 Avenue of the Americas, New York, New
York 10036, Attention: Robert S. Finley, Fax: (212) 556-2222 and (D) otherwise
to the party to be notified at its address specified on the signature page of
any applicable Assignment, (ii) posted to Intralinks® (to the extent such system
is available and set up by or at the direction of the Administrative Agent prior
to posting) in an appropriate location by uploading such notice, demand,
request, direction or other communication to www.intralinks.com, faxing it to
866-545-6600 with an appropriate bar-coded fax coversheet or using such other
means of posting to Intralinks® as may be available and reasonably acceptable to
the Administrative Agent prior to such posting, (iii) posted to any other
E-System set up by or at the direction of the Administrative Agent in an
appropriate location or (iv) addressed to such other address as shall be
notified in writing (A) in the case of the Borrower and the Administrative
Agent, to the other parties hereto and (B) in the case of all other parties, to
the Borrower and the Administrative Agent.  Transmission by electronic mail
(including E-Fax, even if transmitted to the fax numbers set forth in clause (i)
above) shall not be sufficient or effective to transmit any such notice under
this clause (a) unless such transmission is an available means to post to any
E-System.

(b)  Effectiveness.  All communications described in clause (a) above and all
other notices, demands, requests and other communications made in connection
with this Agreement shall be effective and be deemed to have been received (i)
if delivered by hand, upon personal delivery, (ii) if delivered by overnight
courier service, one Business Day after delivery to such courier service, (iii)
if delivered by mail, when deposited in the mails, (iv) if delivered by
facsimile (other than to post to an E-System pursuant to clause (a)(ii) or
(a)(iii) above), upon sender’s receipt of confirmation of proper transmission,
and (v) if delivered by posting to any E-System, on the later of the date of
such posting in an appropriate location and the date access to such posting is
given to the recipient thereof in accordance with the standard procedures
applicable to such E-System; provided, however, that no communications to the
Administrative Agent pursuant to Article II or Article X shall be effective
until received by the Administrative Agent.

TERM LOAN CREDIT AGREEMENT

[DAYTON SUPERIOR CORPORATION]

87

--------------------------------------------------------------------------------



Section 11.12  Electronic Transmissions.  (a)  Authorization.  Subject to the
provisions of Section 11.11(a), each of the Administrative Agent, the Borrower,
the Lenders, the L/C Issuers and each of their Related Persons is authorized
(but not required) to transmit, post or otherwise make or communicate, in its
sole discretion, Electronic Transmissions in connection with any Loan Document
and the transactions contemplated therein.  Each of the Borrower and each other
Group Member and each Secured Party hereby acknowledges and agrees that the use
of Electronic Transmissions is not necessarily secure and that there are risks
associated with such use, including risks of interception, disclosure and abuse
and each indicates it assumes and accepts such risks by hereby authorizing the
transmission of Electronic Transmissions.

(b)  Signatures.  Subject to the provisions of Section 11.11(a), (i)(A) no
posting to any E-System shall be denied legal effect merely because it is made
electronically, (B) each E-Signature on any such posting shall be deemed
sufficient to satisfy any requirement for a “signature” and (C) each such
posting shall be deemed sufficient to satisfy any requirement for a “writing”,
in each case including pursuant to any Loan Document, any applicable provision
of any UCC, the federal Uniform Electronic Transactions Act, the Electronic
Signatures in Global and National Commerce Act and any substantive or procedural
Requirement of Law governing such subject matter, (ii) each such posting that is
not readily capable of bearing either a signature or a reproduction of a
signature may be signed, and shall be deemed signed, by attaching to, or
logically associating with such posting, an E-Signature, upon which each Secured
Party and Loan Party may rely and assume the authenticity thereof, (iii) each
such posting containing a signature, a reproduction of a signature or an
E-Signature shall, for all intents and purposes, have the same effect and weight
as a signed paper original and (iv) each party hereto or beneficiary hereto
agrees not to contest the validity or enforceability of any posting on any
E-System or E-Signature on any such posting under the provisions of any
applicable Requirement of Law requiring certain documents to be in writing or
signed; provided, however, that nothing herein shall limit such party’s or
beneficiary’s right to contest whether any posting to any E-System or
E-Signature has been altered after transmission.

(c)  Separate Agreements.  All uses of an E-System shall be governed by and
subject to, in addition to Section 11.11 and this Section 11.12, separate terms
and conditions posted or referenced in such E-System and related Contractual
Obligations executed by Secured Parties and Group Members in connection with the
use of such E-System.

(d)  Limitation of Liability.  All E-Systems and Electronic Transmissions shall
be provided “as is” and “as available”.  None of Administrative Agent or any of
its Related Persons warrants the accuracy, adequacy or completeness of any
E-Systems or Electronic Transmission, and each disclaims all liability for
errors or omissions therein.  No Warranty of any kind is made by the
Administrative Agent or any of its Related Persons in connection with any
E-Systems or Electronic Communication, including any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects. Each of the
Borrower and each other Loan Party and each Secured Party agrees that the
Administrative Agent has no responsibility for maintaining or providing any
equipment, software, services or any testing required in connection with any
Electronic Transmission or otherwise required for any E-System.

Section 11.13  Governing Law.  This Agreement, each other Loan Document that
does not expressly set forth its applicable law, and the rights and obligations
of the parties hereto and thereto shall be governed by, and construed and
interpreted in accordance with, the law of the State of New York.

TERM LOAN CREDIT AGREEMENT

[DAYTON SUPERIOR CORPORATION]

88

--------------------------------------------------------------------------------



Section 11.14  Jurisdiction.  (a)  Submission to Jurisdiction.  Any legal action
or proceeding with respect to any Loan Document may be brought in the courts of
the State of New York located in the City of New York, Borough of Manhattan, or
of the United States for the Southern District of New York and, by execution and
delivery of this Agreement, the Borrower hereby accepts for itself and in
respect of its property, generally and unconditionally, the jurisdiction of the
aforesaid courts.  The parties hereto (and, to the extent set forth in any other
Loan Document, each other Loan Party) hereby irrevocably waive any objection,
including any objection to the laying of venue or based on the grounds of forum
non conveniens, that any of them may now or hereafter have to the bringing of
any such action or proceeding in such jurisdictions.

(b)  Service of Process.  The Borrower (and, to the extent set forth in any
other Loan Document, each other Loan Party) hereby irrevocably waives personal
service of any and all legal process, summons, notices and other documents and
other service of process of any kind and consents to such service in any suit,
action or proceeding brought in the United States with respect to or otherwise
arising out of or in connection with any Loan Document by any means permitted by
applicable Requirements of Law, including by the mailing thereof (by registered
or certified mail, postage prepaid) to the address of the Borrower specified in
Section 11.11 (and shall be effective when such mailing shall be effective, as
provided therein).  The Borrower (and, to the extent set forth in any other Loan
Document, each other Loan Party) agrees that a final judgment in any such action
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.

(c)  Non-Exclusive Jurisdiction.  Nothing contained in this Section 11.14 shall
affect the right of the Administrative Agent or any Lender to serve process in
any other manner permitted by applicable Requirements of Law or commence legal
proceedings or otherwise proceed against any Loan Party in any other
jurisdiction.

Section 11.15  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING WITH RESPECT TO, OR
DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH, ANY LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREIN OR RELATED THERETO (WHETHER
FOUNDED IN CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES
THAT NO OTHER PARTY AND NO RELATED PERSON OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THE LOAN DOCUMENTS,
AS APPLICABLE, BY THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 11.15.

Section 11.16  Severability.  Any provision of any Loan Document being held
illegal, invalid or unenforceable in any jurisdiction shall not affect any part
of such provision not held illegal, invalid or unenforceable, any other
provision of any Loan Document or any part of such provision in any other
jurisdiction.

Section 11.17  Execution in Counterparts.  This Agreement may be executed in any
number of counterparts and by different parties in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement.  Signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart.  Delivery of an executed signature page of this Agreement by
facsimile transmission or Electronic Transmission shall be as effective as
delivery of a manually executed counterpart hereof.

TERM LOAN CREDIT AGREEMENT

[DAYTON SUPERIOR CORPORATION]

89

--------------------------------------------------------------------------------



Section 11.18  Entire Agreement.  The Loan Documents embody the entire agreement
of the parties and supersede all prior agreements and understandings relating to
the subject matter thereof and any prior letter of interest, commitment letter,
fee letter, confidentiality and similar agreements involving any Loan Party and
any of the Administrative Agent, any Lender or any of their respective
Affiliates relating to a financing of substantially similar form, purpose or
effect.  In the event of any conflict between the terms of this Agreement and
any other Loan Document, the terms of this Agreement shall govern (unless such
terms of such other Loan Documents are necessary to comply with applicable
Requirements of Law, in which case such terms shall govern to the extent
necessary to comply therewith).

Section 11.19  Use of Name.  The Borrower agrees, and shall cause each other
Loan Party to agree, that it shall not, and none of its Affiliates shall, issue
any press release or other public disclosure (other than any document filed with
any Governmental Authority relating to a public offering of the Securities of
any Loan Party) using the name, logo or otherwise referring to GE Capital or of
any of its Affiliates, the Loan Documents or any transaction contemplated
therein to which the Secured Parties are party without at least 2 Business Days’
prior notice to GE Capital and without the prior consent of GE Capital except to
the extent required to do so under applicable Requirements of Law and then, only
after consulting with GE Capital prior thereto.

Section 11.20  Non-Public Information; Confidentiality.  (a)  Each Lender and
the Administrative Agent acknowledges and agrees that it may receive material
non-public information hereunder concerning the Loan Parties and their
Affiliates and Securities and agrees to use such information in compliance with
all relevant policies, procedures and Contractual Obligations and applicable
Requirements of Laws (including United States federal and state security laws
and regulations).

(b)  Each Lender, L/C Issuer and the Administrative Agent agrees to use all
reasonable efforts to maintain, in accordance with its customary practices, the
confidentiality of information obtained by it pursuant to any Loan Document and
designated in writing by any Loan Party as confidential, except that such
information may be disclosed (i) with the Borrower’s consent, (ii) to Related
Persons of such Lender, L/C Issuer or the Administrative Agent, as the case may
be, or to any Person that any L/C Issuer causes to Issue Letters of Credit
hereunder, that are advised of the confidential nature of such information and
are instructed to keep such information confidential, (iii) to the extent such
information presently is or hereafter becomes available to such Lender, L/C
Issuer or the Administrative Agent, as the case may be, on a non-confidential
basis from a source other than any Loan Party, (iv) to the extent disclosure is
required by applicable Requirements of Law or other legal process or requested
or demanded by any Governmental Authority; provided that, unless prohibited by
applicable Requirements of Law or by the rules governing the process requiring
such disclosure, (x) it will promptly notify the Borrower of the existence,
terms and circumstances surrounding such requirement, (y) it will consult with
the Borrower on the advisability of taking legally available steps to resist or
narrow such requirement, and (z) it will identify to the Borrower any such
information which is legally required to be disclosed, (v) to the extent
necessary or customary for inclusion in league table measurements or in any
tombstone or other advertising materials (and the Loan Parties consent to the
publication of such tombstone or other advertising materials by the
Administrative Agent, any Lender, any L/C Issuer or any of their Related
Persons), (vi) to the National Association of Insurance Commissioners or any
similar organization, any examiner or any nationally recognized rating agency in
each case to the extent required by such examiner, association, organization or
agency in connection with the administration of the Loans, regulatory
examinations or ratings or proposed rating of the Loans or otherwise to the
extent consisting of general portfolio information that does not identify any
Loan Party or any of their Subsidiaries, (vii) to current or prospective
assignees, SPVs grantees of any option described in Section 11.2(f) or
participants, direct or contractual counterparties to any Hedging Agreement
permitted hereunder and to their respective Related Persons, in each case to the
extent such assignees, participants, counterparties or Related Persons agree to
be bound by provisions substantially similar to the provisions of this
Section 11.20 and (viii) in connection with the exercise of any remedy under any
Loan Document.  In the event of any conflict between the terms of this
Section 11.20 and those of any other Contractual Obligation entered into with
any Loan Party (whether or not a Loan Document), the terms of this Section 11.20
shall govern.

TERM LOAN CREDIT AGREEMENT

[DAYTON SUPERIOR CORPORATION]

90

--------------------------------------------------------------------------------



Section 11.21  Patriot Act Notice.  Each Lender subject to the USA Patriot Act
of 2001 (31 U.S.C. 5318 et seq.) hereby notifies the Borrower that, pursuant to
Section 326 thereof, it is required to obtain, verify and record information
that identifies the Borrower, including the name and address of the Borrower and
other information allowing such Lender to identify the Borrower in accordance
with such Act.

[SIGNATURE PAGES FOLLOW]

TERM LOAN CREDIT AGREEMENT

[DAYTON SUPERIOR CORPORATION]

91

--------------------------------------------------------------------------------





Annex B



Please see attached.



--------------------------------------------------------------------------------





EXECUTION COPY





--------------------------------------------------------------------------------



AMENDED AND RESTATED

GUARANTY AND SECURITY AGREEMENT

Dated as of March 3, 2008

among

DAYTON SUPERIOR CORPORATION

and

Each Grantor

From Time to Time Party Hereto

SILVER POINT FINANCE, LLC,

as Primary Administrative Agent

and

GENERAL ELECTRIC CAPITAL CORPORATION,

as Collateral Agent

--------------------------------------------------------------------------------





--------------------------------------------------------------------------------



TABLE OF CONTENTS    

Page

  ARTICLE I DEFINED TERMS 1   Section 1.1 Definitions 1   Section 1.2 Certain
Other Terms 4     ARTICLE II GUARANTY 4   Section 2.1 Guaranty 4   Section 2.2
Limitation of Guaranty 5   Section 2.3 Contribution 5   Section 2.4
Authorization; Other Agreements 5   Section 2.5 Guaranty Absolute and
Unconditional 6   Section 2.6 Waivers 6   Section 2.7 Reliance 7   ARTICLE III
GRANT OF SECURITY INTEREST 7   Section 3.1 Collateral 7   Section 3.2 Grant of
Security Interest in Collateral 8   ARTICLE IV REPRESENTATIONS AND WARRANTIES 8
  Section 4.1 Title; No Other Liens 8   Section 4.2 Perfection and Priority 8  
Section 4.3 Jurisdiction of Organization; Chief Executive Office 9   Section 4.4
Locations of Inventory, Equipment and Books and Records 9   Section 4.5 Pledged
Collateral 9   Section 4.6 Instruments and Tangible Chattel Paper Formerly
Accounts 10   Section 4.7 Intellectual Property 10   Section 4.8 Commercial Tort
Claims 10   Section 4.9 Specific Collateral 11   Section 4.10 Omitted 11  
Section 4.11 Representations and Warranties of the Credit Agreement 11   ARTICLE
V COVENANTS 11   Section 5.1 Maintenance of Perfected Security Interest; Further

 Documentation and Consents

11   Section 5.2 Changes in Locations, Name, Etc. 12   Section 5.3 Pledged
Collateral 12   Section 5.4 Accounts 13   Section 5.5 Commodity Contracts 13

i

--------------------------------------------------------------------------------



Page

  Section 5.6 Delivery of Instruments and Tangible Chattel Paper and Control of
Investment Property, Letter-of-Credit Rights and Electronic Chattel Paper 13  
Section 5.7 Intellectual Property 14   Section 5.8 Notices 15   Section 5.9
Notice of Commercial Tort Claims 15   Section 5.10 Compliance with Credit
Agreement 16     ARTICLE VI REMEDIAL PROVISIONS 16   Section 6.1 Code and Other
Remedies 16   Section 6.2 Accounts and Payments in Respect of General
Intangibles 19   Section 6.3 Pledged Collateral 20   Section 6.4 Proceeds to be
Turned over to and Held by Administrative Agent 21   Section 6.5 Registration
Rights 22   Section 6.6 Deficiency 22   ARTICLE VII THE ADMINISTRATIVE AGENT 23
  Section 7.1 Administrative Agent's Appointment as Attorney-in-Fact 23  
Section 7.2 Authorization to File Financing Statements 24   Section 7.3
Authority of Administrative Agent 25   Section 7.4 Duty; Obligations and
Liabilities 25     ARTICLE VIII MISCELLANEOUS 26   Section 8.1 Reinstatement 26
  Section 8.2 Release of Collateral 26   Section 8.3 Independent Obligations 27
  Section 8.4 No Waiver by Course of Conduct 27   Section 8.5 Amendments in
Writing 27   Section 8.6 Additional Grantors; Additional Pledged Collateral 27  
Section 8.7 Notices 28   Section 8.8 Successors and Assigns 28   Section 8.9
Counterparts 28   Section 8.10 Severability 28   Section 8.11 Governing Law 28  
Section 8.12 WAIVER OF JURY TRIAL 28   Section 8.13 Intercreditor Agreement 29

ii

--------------------------------------------------------------------------------



ANNEXES AND SCHEDULES   Annex 1 Form of Pledge Amendment Annex 2 Form of Joinder
Agreement Annex 3 Form of Intellectual Property Security Agreement   Schedule 1
Commercial Tort Claims Schedule 2 Filings Schedule 3 Jurisdiction of
Organization; Chief Executive Office Schedule 4 Location of Inventory and
Equipment Schedule 5 Pledged Collateral Schedule 6 Intellectual Property

iii

--------------------------------------------------------------------------------



AMENDED AND RESTATED GUARANTY AND SECURITY AGREEMENT, dated as of March 3, 2008
(as amended and restated by Amendment No. 5 and Restatement, dated as of April
16, 2009), by DAYTON SUPERIOR CORPORATION, a Delaware corporation (the
“Borrower”) and each of the other entities listed on the signature pages hereof
or that becomes a party hereto pursuant to Section 8.6 (together with the
Borrower, the “Grantors”), in favor of Silver Point Finance, LLC (“Silver Point
Finance”), as administrative agent for the Lenders, and General Electric Capital
Corporation (“GE Capital”), as collateral agent for the Lenders and each other
Secured Party (each as defined in the Credit Agreement referred to below).

W I T N E S S E T H :

WHEREAS, pursuant to the Term Loan Credit Agreement dated as of March 3, 2008
(as the same may be modified from time to time, the “Credit Agreement”) among
the Borrower, the Lenders from time to time party thereto, Silver Point Finance,
as Administrative Agent for the Lenders and GE Capital, as collateral agent for
the Lenders, the Lenders have severally agreed to make extensions of credit to
the Borrower upon the terms and subject to the conditions set forth therein;

WHEREAS, each Grantor (other than the Borrower) has agreed to guaranty the
Obligations (as defined in the Credit Agreement) of the Borrower;

WHEREAS, each Grantor will derive substantial direct and indirect benefits from
the making of the extensions of credit under the Credit Agreement; and

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrower under the Credit Agreement
that the Grantors shall have executed and delivered this Agreement to the
Primary Administrative Agent;

NOW, THEREFORE, in consideration of the premises and to induce the Lenders, the
Primary Administrative Agent and the Collateral Agent to enter into the Credit
Agreement and to induce the Lenders to make their respective extensions of
credit to the Borrower thereunder, each Grantor hereby agrees with the Primary
Administrative Agent and the Collateral Agent as follows:

ARTICLE I
DEFINED TERMS

Section 1.1  Definitions.  (a) Capital terms used herein without definition are
used as defined in the Credit Agreement.

(b)  The following terms have the meanings given to them in the UCC and terms
used herein without definition that are defined in the UCC have the meanings
given to them in the UCC (such meanings to be equally applicable to both the
singular and plural forms of the terms defined):  “account”, “account debtor”,
“as-extracted collateral”, “certificated security”, “chattel paper”, “commercial
tort claim”, “commodity contract”, “deposit account”, “electronic chattel
paper”, “equipment”, “farm products”, “fixture”, “general intangible”, “goods”,
“health-care-insurance receivable”, “instruments”, “inventory”, “investment
property”, “letter-of-credit right”, “proceeds”, “record”, “securities account”,
“security”, “supporting obligation” and “tangible chattel paper”.

--------------------------------------------------------------------------------



(c)  The following terms shall have the following meanings:

“Agreement” means this Guaranty and Security Agreement, as it may be amended,
restated, supplemented or otherwise modified from time to time.

“Applicable IP Office” means the United States Patent and Trademark Office, the
United States Copyright Office or any similar office or agency within or outside
the United States.

“Collateral” has the meaning specified in Section 3.1.

“Collateral Agent” means GE Capital in its capacity as collateral agent for the
Lenders (together with its permitted successors and assigns in such capacity)
for the purposes specified in Section 10.1(b) of the Credit Agreement.

“Excluded Equity” means any Voting Stock in excess of 66% of the outstanding
Voting Stock of any Excluded Foreign Subsidiary.

“Excluded Property” means, collectively, (i) Excluded Equity, (ii) any permit or
license or any Contractual Obligation entered into by any Grantor (A) that
prohibits or requires the consent of any Person other than the Borrower and its
Affiliates as a condition to the creation by such Grantor of a Lien on any
right, title or interest in such permit, license or Contractual Obligation or
any Stock or Stock Equivalent related thereto or (B) to the extent that any
Requirement of Law applicable thereto prohibits the creation of a Lien thereon
or requires a consent not obtained of any Governmental Authority pursuant to
such Requirement of Law, but only, with respect to the prohibition in (A) and
(B), to the extent, and for as long as, such prohibition is not terminated or
rendered unenforceable or otherwise deemed ineffective by the UCC or any other
Requirement of Law, (iii) fixed or capital assets owned by any Grantor that are
subject to a purchase money Lien or a Capital Lease if the Contractual
Obligation pursuant to which such Lien is granted (or in the document providing
for such Capital Lease) prohibits or requires the consent of any Person other
than the Borrower and its Affiliates as a condition to the creation of any other
Lien on such equipment and (iv) any “intent to use” Trademark applications for
which a statement of use has not been filed (but only until such statement is
filed); provided, however, “Excluded Property” shall not include any proceeds,
products, substitutions or replacements of Excluded Property (unless such
proceeds, products, substitutions or replacements would otherwise constitute
Excluded Property).

“Guaranteed Obligations” has the meaning set forth in Section 2.1.

“Guarantor” means each Grantor other than the Borrower.

“Guaranty” means the guaranty of the Guaranteed Obligations made by the
Guarantors as set forth in this Agreement.

2

--------------------------------------------------------------------------------



“Material Intellectual Property” means Intellectual Property included in the
Collateral and material to the conduct of the business of the Grantors.

“Pledged Certificated Stock” means all certificated securities and any other
Stock or Stock Equivalent of any Person evidenced by a certificate, instrument
or other similar document (as defined in the UCC), in each case owned by any
Grantor, and any distribution of property made on, in respect of or in exchange
for the foregoing from time to time, exceeding $100,000 individually and
$250,000 in the aggregate, including all Stock and Stock Equivalents listed on
Schedule 5.  Pledged Certificated Stock excludes any Excluded Property and any
Cash Equivalents that are not held in Controlled Securities Accounts to the
extent permitted by Section 7.11 of the Credit Agreement.

“Pledged Collateral” means, collectively, the Pledged Stock and the Pledged Debt
Instruments.

“Pledged Debt Instruments” means all right, title and interest of any Grantor in
instruments evidencing any Indebtedness owed to such Grantor (other than
instruments issued in connection with extensions of trade credit by any Grantor
in the ordinary course of business not exceeding $1,000,000 individually or
$3,000,000 in the aggregate) or other obligations, and any distribution of
property made on, in respect of or in exchange for the foregoing from time to
time, exceeding $100,000 individually and $250,000 in the aggregate, including
all Indebtedness described on Schedule 5, issued by the obligors named
therein.  Pledged Debt Instruments excludes any Excluded Property and any Cash
Equivalents that are not held in Controlled Securities Accounts to the extent
permitted by Section 7.11 of the Credit Agreement.

“Pledged Investment Property” means any investment property of any Grantor, and
any distribution of property made on, in respect of or in exchange for the
foregoing from time to time, exceeding $100,000 individually and $250,000 in the
aggregate, other than any Pledged Stock or Pledged Debt Instruments.  Pledged
Investment Property excludes any Excluded Property and any Cash Equivalents that
are not held in Controlled Securities Accounts to the extent permitted by
Section 7.11 of the Credit Agreement.

“Pledged Stock” means all Pledged Certificated Stock and all Pledged
Uncertificated Stock.

“Pledged Uncertificated Stock” means any Stock or Stock Equivalent of any Person
that is owned by a Grantor that is not Pledged Certificated Stock, including all
right, title and interest of any Grantor as a limited or general partner in any
partnership not constituting Pledged Certificated Stock or as a member of any
limited liability company, all right, title and interest of any Grantor in, to
and under any Constituent Document of any partnership or limited liability
company to which it is a party, and any distribution of property made on, in
respect of or in exchange for the foregoing from time to time, exceeding
$100,000 individually and $250,000 in the aggregate including in each case those
interests set forth on Schedule 5, to the extent such interests are not
certificated.  Pledged Certificated Stock excludes any Excluded Property and any
Cash Equivalents that are not held in Controlled Securities Accounts to the
extent permitted by Section 7.11 of the Credit Agreement.

3

--------------------------------------------------------------------------------



“Primary Administrative Agent” means Silver Point Finance in its capacity as
administrative agent for the Lenders (together with its permitted successors and
assigns in such capacity).

“Revolving Security Agreement” means the “Guaranty and Security Agreement”, as
such term is defined in the Revolving Credit Agreement.

“Software” means (a) all computer programs, including source code and object
code versions, (b) all data, databases and compilations of data, whether machine
readable or otherwise, and (c) all documentation, training materials and
configurations related to any of the foregoing.

“Subsidiary Guarantor” means any Guarantor that is a Subsidiary of the Borrower.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of New York; provided, however, that, in the event that, by reason of
mandatory provisions of any applicable Requirement of Law, any of the
attachment, perfection or priority of the Administrative Agent and Collateral
Agent’s or any other Secured Party’s security interest in any Collateral is
governed by the Uniform Commercial Code of a jurisdiction other than the State
of New York, “UCC” shall mean the Uniform Commercial Code as in effect in such
other jurisdiction for purposes of the provisions hereof relating to such
attachment, perfection or priority and for purposes of the definitions related
to or otherwise used in such provisions.

“Vehicles” means all vehicles covered by a certificate of title law of any
state.

Section 1.2  Certain Other Terms.  (a) The meanings given to terms defined
herein shall be equally applicable to both the singular and plural forms of such
terms.  The terms “herein”, “hereof” and similar terms refer to this Agreement
as a whole and not to any particular Article, Section or clause in this
Agreement.  References herein to an Annex, Schedule, Article, Section or clause
refer to the appropriate Annex or Schedule to, or Article, Section or clause in
this Agreement.  Where the context requires, provisions relating to any
Collateral when used in relation to a Grantor shall refer to such Grantor’s
Collateral or any relevant part thereof.

 (b)  Section 1.5 (Interpretation) of the Credit Agreement is applicable to this
Agreement as and to the extent set forth therein.

ARTICLE II 
GUARANTY

Section 2.1  Guaranty.  To induce the Lenders to make the Loans, each Guarantor
hereby, jointly and severally, absolutely, unconditionally and irrevocably
guarantees, as primary obligor and not merely as surety, the full and punctual
payment when due, whether at stated maturity or earlier, by reason of
acceleration, mandatory prepayment or otherwise in accordance with any Loan
Document, of all the Obligations of the Borrower (the “Guaranteed
Obligations”).  This Guaranty by each Guarantor hereunder constitutes a guaranty
of payment and not of collection.  As of the Closing Date, there are no
Guarantors.

4

--------------------------------------------------------------------------------



Section 2.2  Limitation of Guaranty.  Any term or provision of this Guaranty or
any other Loan Document to the contrary notwithstanding, the maximum aggregate
amount for which any Subsidiary Guarantor shall be liable hereunder shall not
exceed the maximum amount for which such Subsidiary Guarantor can be liable
without rendering this Guaranty or any other Loan Document, as it relates to
such Subsidiary Guarantor, subject to avoidance under applicable Requirements of
Law relating to fraudulent conveyance or fraudulent transfer (including the
Uniform Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act and
Section 548 of title 11 of the United States Code or any applicable provisions
of comparable Requirements of Law) (collectively, “Fraudulent Transfer
Laws”).  Any analysis of the provisions of this Guaranty for purposes of
Fraudulent Transfer Laws shall take into account the right of contribution
established in Section 2.3 and, for purposes of such analysis, give effect to
any discharge of intercompany debt as a result of any payment made under the
Guaranty.

Section 2.3  Contribution.  To the extent that any Subsidiary Guarantor shall be
required hereunder to pay any portion of any Guaranteed Obligation exceeding the
greater of (a) the amount of the economic benefit actually received by such
Subsidiary Guarantor from the Loans and other Obligations and (b) the amount
such Subsidiary Guarantor would otherwise have paid if such Subsidiary Guarantor
had paid the aggregate amount of the Guaranteed Obligations (excluding the
amount thereof repaid by the Borrower) in the same proportion as such Subsidiary
Guarantor’s net worth on the date enforcement is sought hereunder bears to the
aggregate net worth of all the Subsidiary Guarantors on such date, then such
Guarantor shall be reimbursed by such other Subsidiary Guarantors for the amount
of such excess, pro rata, based on the respective net worth of such other
Subsidiary Guarantors on such date.

Section 2.4  Authorization; Other Agreements.  The Secured Parties are hereby
authorized, without notice to or demand upon any Guarantor and without
discharging or otherwise affecting the obligations of any Guarantor hereunder
and without incurring any liability hereunder, from time to time, to do each of
the following:

(a)  (i) modify, amend, supplement or otherwise change, (ii) accelerate or
otherwise change the time of payment or (iii) waive or otherwise consent to
noncompliance with, any Guaranteed Obligation or any Loan Document;

(b)  apply to the Guaranteed Obligations any sums by whomever paid or however
realized to any Guaranteed Obligation in such order as provided in the Loan
Documents;

(c)  refund at any time any payment received by any Secured Party in respect of
any Guaranteed Obligation;

(d)  (i) Sell, exchange, enforce, waive, substitute, liquidate, terminate,
release, abandon, fail to perfect, subordinate, accept, substitute, surrender,
exchange, affect, impair or otherwise alter or release any Collateral for any
Guaranteed Obligation or any other guaranty therefor in any manner,
(ii) receive, take and hold additional Collateral to secure any Guaranteed
Obligation, (iii) add, release or substitute any one or more other Guarantors,
makers or endorsers of any Guaranteed Obligation or any part thereof and
(iv) otherwise deal in any manner with the Borrower and any other Guarantor,
maker or endorser of any Guaranteed Obligation or any part thereof; and

5

--------------------------------------------------------------------------------



(e)  settle, release, compromise, collect or otherwise liquidate the Guaranteed
Obligations.

Section 2.5  Guaranty Absolute and Unconditional.  Each Guarantor hereby waives
and agrees not to assert any defense (other than a defense of payment or
performance), whether arising in connection with or in respect of any of the
following or otherwise, and hereby agrees that its obligations under this
Guaranty are irrevocable, absolute and unconditional and shall not be discharged
as a result of or otherwise affected by any of the following (which may not be
pleaded and evidence of which may not be introduced in any proceeding with
respect to this Guaranty, in each case except as otherwise agreed in writing by
the Primary Administrative Agent):

(a)  the invalidity or unenforceability of any obligation of the Borrower or any
other Guarantor under any Loan Document or any other agreement or instrument in
connection therewith or pursuant thereto (including any amendment, consent or
waiver thereto), or any security for, or other guaranty of, any Guaranteed
Obligation or any part thereof, or the lack of perfection or continuing
perfection or failure of priority of any security for the Guaranteed Obligations
or any part thereof;

(b)  the absence of (i) any attempt to collect any Guaranteed Obligation or any
part thereof from the Borrower or any other Guarantor or other action to enforce
the same or (ii) any action to enforce any Loan Document or any Lien thereunder;

(c)  the failure by any Person to take any steps to perfect and maintain any
Lien on, or to preserve any rights with respect to, any Collateral;

(d)  any workout, insolvency, bankruptcy proceeding, reorganization,
arrangement, liquidation or dissolution by or against the Borrower, any other
Guarantor or any of the Borrower’s other Subsidiaries or any procedure,
agreement, order, stipulation, election, action or omission thereunder,
including any discharge or disallowance of, or bar or stay against collecting,
any Guaranteed Obligation (or any interest thereon) in or as a result of any
such proceeding;

(e)  any foreclosure, whether or not through judicial sale, and any other Sale
of any Collateral or any election following the occurrence of an Event of
Default by any Secured Party to proceed separately against any Collateral in
accordance with such Secured Party’s rights under any applicable Requirement of
Law; or

(f)  any other defense, setoff, counterclaim or any other circumstance that
might otherwise constitute a legal or equitable discharge of the Borrower, any
other Guarantor or any of the Borrower’s other Subsidiaries, in each case other
than the payment in full of the Guaranteed Obligations.

Section 2.6  Waivers.  Each Guarantor hereby unconditionally and irrevocably
waives and agrees not to assert any claim, defense, setoff or counterclaim based
on diligence, promptness, presentment, requirements for any demand or notice
hereunder including any of the following:  (a) any demand for payment or
performance and protest and notice of protest, (b) any notice of acceptance,
(c) any presentment, demand, protest or further notice or other requirements of
any kind with respect to any Guaranteed Obligation (including any accrued but
unpaid interest thereon) becoming immediately due and payable and (d) any other
notice in respect of any Guaranteed Obligation or any part thereof, and any
defense arising by reason of any disability or other defense of the Borrower or
any other Guarantor.  Each Guarantor further unconditionally and irrevocably
agrees not to (x) enforce or otherwise exercise any right of subrogation or any
right of reimbursement or contribution or similar right against the Borrower or
any other Guarantor by reason of any Loan Document or any payment made
thereunder or (y) assert any claim, defense, setoff or counterclaim it may have
against any other Loan Party or set off any of its obligations to such other
Loan Party against obligations of such Loan Party to such Guarantor, in each
case until the Satisfaction Date.  No obligation of any Guarantor hereunder
shall be discharged other than by complete performance.

6

--------------------------------------------------------------------------------



Section 2.7  Reliance.  Each Guarantor hereby assumes responsibility for keeping
itself informed of the financial condition of the Borrower, each other Guarantor
and any other guarantor, maker or endorser of any Guaranteed Obligation or any
part thereof, and of all other circumstances bearing upon the risk of nonpayment
of any Guaranteed Obligation or any part thereof that diligent inquiry would
reveal, and each Guarantor hereby agrees that no Secured Party shall have any
duty to advise any Guarantor of information known to it regarding such condition
or any such circumstances.  In the event any Secured Party, in its sole
discretion, undertakes at any time or from time to time to provide any such
information to any Guarantor, such Secured Party shall be under no obligation to
(a) undertake any investigation not a part of its regular business routine,
(b) disclose any information that such Secured Party, pursuant to accepted or
reasonable commercial finance or banking practices, wishes to maintain
confidential or (c) make any future disclosures of such information or any other
information to any Guarantor.

ARTICLE III  
GRANT OF SECURITY INTEREST

Section 3.1  Collateral.  For the purposes of this Agreement, all of the
following property now owned or at any time hereafter, acquired by a Grantor or
in which a Grantor now has or at any time in the future may acquire any right,
title or interests is collectively referred to as the “Collateral”:

(a)  all accounts, chattel paper, deposit accounts, documents (as defined in the
UCC), equipment, general intangibles, instruments, inventory, investment
property and any supporting obligations related thereto;

(b)  the commercial tort claims described on Schedule 1 and on any supplement
thereto received by the Primary Administrative Agent pursuant to Section 5.9;

(c)  all books and records pertaining to the other property described in this
Section 3.1;

7

--------------------------------------------------------------------------------



(d)  all property of such Grantor held by any Secured Party, including all
property of every description, in the custody of or in transit to such Secured
Party for any purpose, including safekeeping, collection or pledge, for the
account of such Grantor or as to which such Grantor may have any right or power,
including but not limited to cash;

(e)  all other goods (including but not limited to fixtures) and personal
property of such Grantor, whether tangible or intangible and wherever located;
and

 (f)  to the extent not otherwise included, all proceeds of the foregoing;

provided, however, that “Collateral” shall not include any Excluded Property;
and provided, further, that if and when any property shall cease to be Excluded
Property, such property shall be deemed at all times from and after the date
hereof to constitute Collateral.

Section 3.2  Grant of Security Interest in Collateral.  Each Grantor, as
collateral security for the prompt and complete payment and performance when due
(whether at stated maturity, by acceleration or otherwise) of the Obligations of
such Grantor (the “Secured Obligations”), hereby mortgages, pledges and
hypothecates to the Administrative Agent and Collateral Agent for the benefit of
the Secured Parties, and grants to the Administrative Agent and Collateral Agent
for the benefit of the Secured Parties a Lien on and security interest in, all
of its right, title and interest in, to and under the Collateral of such
Grantor.

ARTICLE IV  
REPRESENTATIONS AND WARRANTIES

To induce the Lenders, the Collateral Agent and the Primary Administrative Agent
to enter into the Loan Documents, each Grantor hereby represents and warrants
each of the following to the Primary Administrative Agent, the Collateral Agent,
the Lenders and the other Secured Parties:

Section 4.1  Title; No Other Liens.  Except for the Lien granted to the
Administrative Agent and Collateral Agent pursuant to this Agreement, the Lien
granted to the Revolving Credit Administrative Agent pursuant to the Revolving
Security Agreement and other Permitted Liens (except for those Permitted Liens
not permitted to exist on any Collateral) under any Loan Document (including
Section 4.2), such Grantor owns each item of the Collateral free and clear of
any and all Liens or claims of others.  Such Grantor (a) is the record and
beneficial owner of the Collateral pledged by it hereunder constituting
instruments or certificates and (b) has rights in or the power to transfer each
other item of Collateral in which a Lien is granted by it hereunder, free and
clear of any other Lien, other than Permitted Liens.

Section 4.2  Perfection and Priority.  The security interest granted pursuant to
this Agreement constitutes a valid and continuing perfected security interest in
favor of the Administrative Agent and Collateral Agent in all Collateral (other
than to the extent filings in foreign intellectual property offices are required
to perfect security interests in any foreign Intellectual Property) subject, for
the following Collateral, to the occurrence of the following:  (i) in the case
of all Collateral in which a security interest may be perfected by filing a
financing statement under the UCC, the completion of the filings and other
actions specified on Schedule 2 (which, in the case of all filings and other
documents referred to on such schedule, have been delivered to the Primary
Administrative Agent in completed form), (ii) with respect to any deposit
account, the execution and delivery of Control Agreements, (iii) in the case of
all Copyrights, Trademarks and Patents for which UCC filings are insufficient,
all appropriate filings having been made with the United States Copyright Office
or the United States Patent and Trademark Office, as applicable, (iv) in the
case of letter-of-credit rights that are not supporting obligations of
Collateral, the execution of a Contractual Obligation granting control to the
Administrative Agent and Collateral Agent over such letter-of-credit rights,
(v) in the case of electronic chattel paper, the completion of all steps
necessary to grant control to the Administrative Agent and Collateral Agent over
such electronic chattel paper and (vi) in the case of Vehicles, the actions
required under Section 5.1(e).  Such security interest shall be prior to all
other Liens on the Collateral except for (x) Liens granted to the Revolving
Credit Administrative Agent pursuant to the Revolving Security Agreement in
respect of the Revolving Credit Priority Collateral (as defined in the
Intercreditor Agreement) and (y) Customary Permitted Liens having priority over
the Administrative Agent and Collateral Agent’s Lien by operation of law or
unless otherwise permitted by any Loan Document upon (i) in the case of all
Pledged Certificated Stock, Pledged Debt Instruments and Pledged Investment
Property, the delivery thereof to the Administrative Agent and Collateral Agent
or the Revolving Credit Administrative Agent, as applicable, of such Pledged
Certificated Stock, Pledged Debt Instruments and Pledged Investment Property
consisting of instruments and certificates, in each case properly endorsed for
transfer to the Administrative Agent and Collateral Agent or the Revolving
Credit Administrative Agent, as applicable, or in blank, (ii) in the case of all
Pledged Investment Property not in certificated form, the execution of Control
Agreements with respect to such investment property and (iii) in the case of all
other instruments and tangible chattel paper that are not Pledged Certificated
Stock, Pledged Debt Instruments or Pledged Investment Property, the delivery
thereof to the Administrative Agent and Collateral Agent or the Revolving Credit
Administrative Agent, as applicable, of such instruments and tangible chattel
paper.  On the date hereof, except as set forth in this Section 4.2, all actions
by each Grantor necessary to protect and perfect the Lien granted hereunder on
the Collateral have been duly taken (other than to the extent filings in foreign
intellectual property offices are required to perfect security interests in any
foreign Intellectual Property).

8

--------------------------------------------------------------------------------



Section 4.3  Jurisdiction of Organization; Chief Executive Office.  Such
Grantor’s jurisdiction of organization, legal name and organizational
identification number, if any, and the location of such Grantor’s chief
executive office or sole place of business, in each case as of the date hereof,
is specified on Schedule 3.

Section 4.4  Locations of Inventory, Equipment and Books and Records.  On the
date hereof, such Grantor’s inventory and equipment (other than inventory or
equipment in transit) and books and records concerning the Collateral are kept
at the locations listed on Schedule 4.

Section 4.5  Pledged Collateral.  (a) The Pledged Stock pledged by such Grantor
hereunder (a) is listed on Schedule 5 and constitutes that percentage of the
issued and outstanding Stock of all classes of each issuer thereof as set forth
on Schedule 5 and (b) has been duly authorized, validly issued and is fully paid
and nonassessable (other than Pledged Stock in limited liability companies and
partnerships).

9

--------------------------------------------------------------------------------



(b)  The Pledged Debt Instruments constitute the legal, valid and binding
obligation of the obligor with respect thereto, enforceable in accordance with
their respective terms, subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar laws
relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing.

(c)  As of the Closing Date, all Pledged Collateral (other than Pledged
Uncertificated Stock) and all Pledged Investment Property consisting of
instruments and certificates has been delivered to the Administrative Agent and
Collateral Agent or the Revolving Credit Administrative Agent, as applicable, in
accordance with Section 5.3(a).

Section 4.6  Instruments and Tangible Chattel Paper Formerly Accounts.  No
amount payable to such Grantor under or in connection with any account is
evidenced by any instrument or tangible chattel paper that has not been
delivered to the Administrative Agent and Collateral Agent, properly endorsed
for transfer, to the extent delivery is required by Section 5.6(a).

Section 4.7  Intellectual Property.  (a) Schedule 6 sets forth a true and
complete list of all issued Patents and applications for Patents, Trademark
registrations and applications and Copyright registrations owned by such Grantor
as of the Closing Date, and including for each of the foregoing items (1) the
owner, (2) the title, (3) the jurisdiction in which such item has been
registered or otherwise arises or in which an application for registration has
been filed, (4) as applicable, the registration or application number and
registration or application date, and (5) any exclusive 1P Licenses or other
rights (including franchises) granted by the Grantor with respect thereto.

 (b)  On the Closing Date, to such Grantor’s knowledge, all Material
Intellectual Property owned by such Grantor is valid and enforceable and
unexpired, and no Material Intellectual Property has been abandoned.  To such
Grantor’s knowledge, no breach or default of any material IP License shall be
caused by any of the following, and none of the following shall limit or impair
the ownership, use, validity or enforceability of, or any rights of such Grantor
in, any Material Intellectual Property:  (i) the consummation of the
transactions contemplated by any Loan Document.  There are no pending (or, to
the knowledge of such Grantor, threatened) actions, investigations, suits,
proceedings, audits, claims, demands, orders or disputes challenging the
ownership, use, validity, enforceability of, or such Grantor’s rights in, any
Material Intellectual Property of such Grantor (other than with respect to ex
parte Intellectual Property prosecution before an Applicable IP Office in the
ordinary course).  To such Grantor’s knowledge, no Person has been or is
infringing, misappropriating, diluting, violating or otherwise impairing any
Intellectual Property of such Grantor.  To such Grantor’s knowledge, such
Grantor, and each other party thereto, is not in material breach or default of
any material IP License.

Section 4.8  Commercial Tort Claims.  The only commercial tort claims of any
Grantor existing on the date hereof (regardless of whether the amount, defendant
or other material facts can be determined and regardless of whether such
commercial tort claim has been asserted, threatened or has otherwise been made
known to the obligee thereof or whether litigation has been commenced for such
claims) are those, listed on Schedule 1, which sets forth such information
separately for each Grantor.

10

--------------------------------------------------------------------------------



Section 4.9  Specific Collateral.  None of the Collateral is or is proceeds or
products of farm products, as-extracted collateral, health-care-insurance
receivables or timber to be cut.

Section 4.10  Omitted.

Section 4.11  Representations and Warranties of the Credit Agreement.  The
representations and warranties as to such Grantor and its Subsidiaries made by
the Borrower in Article IV (Representations and Warranties) of the Credit
Agreement are true and correct as required by Section 3.1(h) of the Credit
Agreement.

ARTICLE V 
COVENANTS

Each Grantor agrees with the Primary Administrative Agent to the following, as
long as any Obligation or Commitment remains outstanding and, in each case,
unless the Required Lenders otherwise consent in writing:

Section 5.1  Maintenance of Perfected Security Interest; Further Documentation
and Consents.  (a) Generally.  Such Grantor shall (i) not use or permit any
Collateral to be used in violation of any provision of any Loan Document, any
Related Document, any Requirement of Law or any policy of insurance covering the
Collateral and (ii) not enter into any Contractual Obligation or undertaking
restricting the right or ability of such Grantor or the Primary Administrative
Agent or the Collateral Agent to Sell any Collateral if such restriction would
have a Material Adverse Effect.

(b)  Such Grantor shall maintain the security interest created by this Agreement
as a perfected security interest (other than to the extent filings in foreign
intellectual property offices are required to perfect security interests in any
foreign Intellectual Property) having at least the priority described in
Section 4.2 and shall defend such security interest and such priority against
the claims and demands of all Persons.

(c)  Pursuant to Section 6.1(e) of the Credit Agreement, such Grantor shall
furnish to the Primary Administrative Agent from time to time statements and
schedules further identifying and describing the Collateral and such other
documents in connection with the Collateral as the Primary Administrative Agent
may reasonably request, all in reasonable detail and in form and substance
reasonably satisfactory to the Primary Administrative Agent.

(d)  At any time and from time to time, upon the written request of the Primary
Administrative Agent, such Grantor shall, for the purpose of obtaining or
preserving the full benefits of this Agreement and of the rights and powers
herein granted, (i) promptly and duly execute and deliver, and have recorded,
such further documents, including an authorization to file (or, as applicable,
the filing) of any financing statement or amendment under the UCC (or other
filings under similar Requirements of Law) in effect in any jurisdiction with
respect to the security interest created hereby and (ii) take such further
action as the Primary Administrative Agent may reasonably request, including
(A) using its commercially reasonable efforts to secure all approvals necessary
or appropriate for the assignment to or for the benefit of the Administrative
Agent and Collateral Agent of any Contractual Obligation, including any IP
License, held by such Grantor and to enforce the security interests granted
hereunder and (B) executing and delivering any Control Agreements with respect
to deposit accounts and securities accounts.

11

--------------------------------------------------------------------------------



(e)  If requested by the Primary Administrative Agent, the Grantor shall arrange
for the Administrative Agent and Collateral Agent’s security interest to be
noted on the certificate of title of each Vehicle and shall file any other
necessary documentation in each jurisdiction that the Primary Administrative
Agent shall deem advisable to perfect the Administrative Agent and Collateral
Agent’s security interests in any such Vehicle.

(f)  To ensure that any of the Excluded Property set forth in clause (ii) of the
definition of “Excluded Property” becomes part of the Collateral, such Grantor
shall use its commercially reasonable efforts to obtain any required consents
from any Person other than the Borrower and its Affiliates with respect to any
permit or license or any Contractual Obligation , with such Person entered into
by such Grantor that requires such consent as a condition to the creation by
such Grantor of a Lien on any right, title or interest in such permit, license
or Contractual Obligation or any Stock or Stock Equivalent related thereto.

Section 5.2  Changes in Locations, Name, Etc.  Except upon 15 days’ prior
written notice to the Primary Administrative Agent and delivery to the Primary
Administrative Agent of (a) all documents reasonably requested by the Primary
Administrative Agent to maintain the validity, perfection and priority of the
security interests provided for herein and (b) if applicable, a written
supplement to Schedule 4 showing any additional locations at which inventory or
equipment shall be kept, such Grantor shall not do any of the following:

(i)  permit any inventory or equipment to be kept at a location other than those
listed on Schedule 4, except for inventory or equipment in transit;

(ii)  change its jurisdiction of organization or its location, in each case from
that referred to in Section 4.3; or

(iii)  change its legal name or organizational identification number, if any, or
corporation, limited liability company, partnership or other organizational
structure to such an extent that any financing statement filed in connection
with this Agreement would become misleading.

Section 5.3  Pledged Collateral.  (a) Delivery of Pledged Collateral.  Such
Grantor shall (i) deliver to the Administrative Agent and Collateral Agent, in
suitable form for transfer and in form and substance reasonably satisfactory to
the Primary Administrative Agent, (A) all Pledged Certificated Stock, (B) all
Pledged Debt Instruments and (C) all certificates and instruments evidencing
Pledged Investment Property and (ii) maintain all other Pledged Investment
Property in a Controlled Securities Account.

(b)  Event of Default.  Subject to the rights of the Revolving Credit
Administrative Agent in such Collateral, during the continuance of an Event of
Default, the Administrative Agent and Collateral Agent shall have the right, at
any time in its discretion and without notice to the Grantor, to (i) transfer to
or to register in its name or in the name of its nominees any Pledged Collateral
or any Pledged Investment Property and (ii) exchange any certificate or
instrument representing or evidencing any Pledged Collateral or any Pledged
Investment Property for certificates or instruments of smaller or larger
denominations.

12

--------------------------------------------------------------------------------



(c)  Cash Distributions with respect to Pledged Collateral.  Except as provided
in Article VI, such Grantor shall be entitled to receive all cash distributions
paid in respect of the Pledged Collateral.

(d)  Voting Rights.  Except as provided in Article VI, such Grantor shall be
entitled to exercise all voting, consent and corporate, partnership, limited
liability company and similar rights with respect to the Pledged Collateral;
provided, however, that no vote shall be cast, consent given or right exercised
or other action taken by such Grantor that would impair the Collateral or be
inconsistent with or result in any violation of any provision of any Loan
Document.

Section 5.4  Accounts.  (a) Such Grantor shall not, other than in the ordinary
course of business, (i) grant any extension of the time of payment of any
account, (ii) compromise or settle any account for less than the full amount
thereof, (iii) release, wholly or partially, any Person liable for the payment
of any account, (iv) allow any credit or discount on any account or (v) amend,
supplement or modify any account in any manner that could adversely affect the
value thereof.

(b)  Omitted.

Section 5.5  Commodity Contracts.  Such Grantor shall not have any commodity
contract other than with a Person reasonably approved by the Primary
Administrative Agent and subject to a Control Agreement.

Section 5.6  Delivery of Instruments and Tangible Chattel Paper and Control of
Investment Property, Letter-of-Credit Rights and Electronic Chattel Paper.  (a)
If any amount in excess of $100,000 individually or $250,000 in the aggregate
payable under or in connection with any Collateral owned by such Grantor shall
be or become evidenced by an instrument or tangible chattel paper other than
such instrument delivered in accordance with Section 5.3(a) and in the
possession of the Administrative Agent and Collateral Agent, such Grantor shall
mark all such instruments and tangible chattel paper with the following
legend:  “This writing and the obligations evidenced or secured hereby are
subject to the security interest of General Electric Capital Corporation, as
Administrative Agent and Collateral Agent” and, at the request of the Primary
Administrative Agent, shall promptly deliver such instrument or tangible chattel
paper to the Administrative Agent and Collateral Agent, duly indorsed in a
manner reasonably satisfactory to the Primary Administrative Agent.

(b)  Such Grantor shall not grant “control” (within the meaning of such term
under Article 9-106 of the UCC) over any investment property to any Person other
than the Administrative Agent and Collateral Agent and the Revolving Credit
Administrative Agent.

(c)  If such Grantor is or becomes the beneficiary of a letter of credit that is
(i) not a supporting obligation of any Collateral and (ii) $100,000 individually
or $250,000 in the aggregate, such Grantor shall promptly, and in any event
within 2 Business Days after becoming a beneficiary, notify the Primary
Administrative Agent thereof and enter into a Contractual Obligation with the
Administrative Agent and Collateral Agent, the issuer of such letter of credit
or any nominated person with respect to the letter-of-credit rights under such
letter of credit.  Such Contractual Obligation shall assign such
letter-of-credit rights to the Administrative Agent and Collateral Agent and
such assignment shall be sufficient to grant control for the purposes of
Section 9-107 of the UCC (or any similar section under any equivalent
UCC).  Such Contractual Obligation shall also direct all payments thereunder to
a Cash Collateral Account.  The provisions of the Contractual Obligation shall
be in form and substance reasonably satisfactory to the Primary Administrative
Agent.

13

--------------------------------------------------------------------------------



(d)  If any amount in excess of $100,000 individually or $250,000 in the
aggregate in the aggregate payable under or in connection with any Collateral
owned by such Grantor shall be or become evidenced by electronic chattel paper,
such Grantor shall take all steps necessary to grant the Administrative Agent
and Collateral Agent control of all such electronic chattel paper for the
purposes of Section 9-105 of the UCC (or any similar section under any
equivalent UCC) and all “transferable records” as defined in each of the Uniform
Electronic Transactions Act and the Electronic Signatures in Global and National
Commerce Act.

Section 5.7  Intellectual Property.  (a) Within 60 days after any change to
Schedule 6 for such Grantor, such Grantor shall provide the Primary
Administrative Agent notification thereof and the applicable short-form
intellectual property agreements and assignments as described in this
Section 5.7(e) and other documents that the Primary Administrative Agent
reasonably requests with respect thereto.

(b)  Such Grantor shall (and shall use commercially reasonable efforts to cause
all its licensees to) (i) (1) continue to use each Trademark included in the
Material Intellectual Property in order to maintain such Trademark in full force
and effect with respect to each class of goods for which such Trademark is
currently used, free from any claim of abandonment for non-use, (2) maintain at
least the same standards of quality of products and services offered under such
Trademark as are currently maintained, (3) use such Trademark with the
appropriate notice of registration and all other notices and legends required by
applicable Requirements of Law, (4) not adopt or use any other Trademark that is
confusingly similar or a colorable imitation of such Trademark unless the
Administrative Agent and Collateral Agent shall obtain a perfected security
interest in such other Trademark pursuant to this Agreement and (ii) not
knowingly do any act or knowingly omit to do any act whereby (w) such Trademark
(or any goodwill associated therewith) may become destroyed, invalidated,
impaired or harmed in any way, (x) any Patent included in the Material
Intellectual Property may become forfeited, misused, unenforceable, abandoned or
dedicated to the public, (y) any portion of the Copyrights included in the
Material Intellectual Property may become invalidated, otherwise impaired or
fall into the public domain or (z) any Trade Secret that is Material
Intellectual Property may become publicly available or otherwise
unprotectable.  Notwithstanding the foregoing, nothing in this Section or in
this Agreement shall be deemed to prevent any Grantor from abandoning,
forfeiting, dedicating to the public domain, disposing of or otherwise
terminating any of its Intellectual Property that is not included in the
Material Intellectual Property if such Grantor determines, using its own
reasonable business judgment in accordance with industry standards, that such
Intellectual Property is no longer of any commercial value in the conduct of its
business.

14

--------------------------------------------------------------------------------



(c)  Such Grantor shall promptly notify the Primary Administrative Agent if it
knows, or has reason to know, that any application or registration relating to
any Material Intellectual Property may become forfeited, unenforceable,
abandoned or dedicated to the public, or of any adverse determination or
development regarding the validity or enforceability or such Grantor’s ownership
of, interest in, right to use, register, own or maintain any Material
Intellectual Property (including the institution of, or any such determination
or development in, any proceeding relating to the foregoing in any Applicable IP
Office, other than with respect to ex parte Material Intellectual Property
prosecution before an Applicable IP Office in the ordinary course).  Such
Grantor shall take all actions that are reasonably requested by the Primary
Administrative Agent to maintain and pursue each application (and to obtain the
relevant registration or recordation) and to maintain each registration and
recordation included in the Material Intellectual Property.  Notwithstanding the
foregoing, nothing in this Section or in this Agreement shall be deemed to
prevent any Grantor from abandoning, forfeiting, dedicating to the public
domain, disposing of or otherwise terminating any of its Intellectual Property
that is not included in the Material Intellectual Property if such Grantor
determines, using its own reasonable business judgment in accordance with
industry standards, that such Intellectual Property is no longer of any
commercial value in the conduct of its business.

(d)  Such Grantor shall not knowingly do any act or knowingly omit to do any act
to infringe, misappropriate, dilute, violate or otherwise impair the
Intellectual Property of any other Person.  In the event that any Material
Intellectual Property of such Grantor is or has been infringed, misappropriated,
violated, diluted or otherwise impaired by a third party, such Grantor shall
take such action as it reasonably deems appropriate under the circumstances in
response thereto, including bringing suit for injunctive relief and/or
recovering damages therefor.

(e)  Such Grantor shall execute and deliver to the Primary Administrative Agent
in form and substance reasonably acceptable to the Primary Administrative Agent
and suitable for (i) filing in the Applicable IP Office the short-form
intellectual property security agreements in the form attached hereto as Annex 3
for all registered U.S. Copyrights, registered U.S. Trademarks and applications
therefor, U.S. issued Patents and applications therefor, and exclusive IP
Licenses with respect to U.S. registered Copyrights of such Grantor (together
with appropriate supporting documentation as may be reasonably requested by, the
Primary Administrative Agent).

Section 5.8  Notices.  Such Grantor shall promptly notify the Primary
Administrative Agent in writing of its acquisition of any interest hereafter in
Collateral that is of a type where a security interest or Lien must be or may be
registered, recorded or filed under, or notice thereof given under, any federal
statute or regulation.

Section 5.9  Notice of Commercial Tort Claims.  Such Grantor agrees that, if it
shall acquire any interest in any commercial tort claim in excess of $100,000
(whether from another Person or because such commercial tort claim shall have
come into existence), (i) such Grantor shall, promptly upon such acquisition,
deliver to the Primary Administrative Agent, in each case in form and substance
reasonably satisfactory to the Primary Administrative Agent, a notice of the
existence and nature of such commercial tort claim and a supplement to
Schedule 1 containing a description of such commercial tort claim,
(ii) Section 3.1 shall apply to such commercial tort claim and (iii) such
Grantor shall execute and deliver to the Primary Administrative Agent, in each
case in form and substance reasonably satisfactory to the Primary Administrative
Agent, any document, and take all other action, deemed by the Primary
Administrative Agent to be reasonably necessary for the Administrative Agent and
Collateral Agent to obtain, on behalf of the Secured Parties, a perfected
security interest having at least the priority set forth in Section 4.2 in all
such commercial tort claims.  Any supplement to Schedule 1 delivered pursuant to
this Section 5.9 shall, after the receipt thereof by the Primary Administrative
Agent, become part of Schedule 1 for all purposes hereunder other than in
respect of representations and warranties made prior to the date of such
receipt.

15

--------------------------------------------------------------------------------



Section 5.10  Compliance with Credit Agreement.  Such Grantor agrees to comply
with all covenants and other provisions applicable to it under the Credit
Agreement, including Sections 2.17 (Taxes), 11.3 (Costs and Expenses) and 11.4
(Indemnities) of the Credit Agreement and agrees to the same submission to
jurisdiction as that agreed to by the Borrower in the Credit Agreement.

ARTICLE VI  
REMEDIAL PROVISIONS

Section 6.1  Code and Other Remedies.  (a) UCC Remedies.  During the continuance
of an Event of Default, the Primary Administrative Agent may exercise, directly
or through the Collateral Agent as the Primary Administrative Agent may
determine from time to time, in addition to all other rights and remedies
granted to it in this Agreement and in any other instrument or agreement
securing, evidencing or relating to any Secured Obligation, all rights and
remedies of a secured party under the UCC or any other applicable law.

 (b)  Disposition of Collateral.  Without limiting the generality of the
foregoing, the Primary Administrative Agent may, directly or through the
Collateral Agent as the Primary Administrative Agent may determine from time to
time, without demand of performance or other demand, presentment, protest,
advertisement or notice of any kind (except any notice required by law referred
to below) to or upon any Grantor or any other Person (all and each of which
demands, defenses, advertisements and notices are hereby waived to the extent
permitted by applicable law), during the continuance of any Event of Default
(personally or through its agents or attorneys), (i) enter upon the premises
where any Collateral is located, without any obligation to pay rent, through
self-help, without judicial process, without first obtaining a final judgment or
giving any Grantor or any other Person notice or opportunity for a hearing on
the Primary Administrative Agent’s claim or action, (ii) collect, receive,
appropriate and realize upon any Collateral and (iii) Sell, grant option or
options to purchase and deliver any Collateral (enter into Contractual
Obligations to do any of the foregoing), in one or more parcels at public or
private sale or sales, at any exchange, broker’s board or office of any Secured
Party or elsewhere upon such terms and conditions as it may deem advisable and
at such prices as it may deem best, for cash or on credit or for future delivery
without assumption of any credit risk.  The Primary Administrative Agent and the
Collateral Agent shall each have the right, upon any such public sale or sales
and, to the extent permitted by the UCC and other applicable Requirements of
Law, upon any such private sale, to purchase the whole or any part of the
Collateral so sold, free of any right or equity of redemption of any Grantor,
which right or equity is hereby waived and released.

16

--------------------------------------------------------------------------------



(c)  Management of the Collateral.  Each Grantor further agrees, that, during
the continuance of any Event of Default, (i) at the Primary Administrative
Agent’s request, it shall assemble the Collateral and make it available to the
Primary Administrative Agent at places that the Primary Administrative Agent
shall reasonably select, whether at such Grantor’s premises or elsewhere,
(ii) without limiting the foregoing, the Primary Administrative Agent also has
the right to require that each Grantor store and keep any Collateral pending
further action by the Primary Administrative Agent and, while any such
Collateral is so stored or kept, provide such guards and maintenance services as
shall be necessary to protect the same and to preserve and maintain such
Collateral in good condition, (iii) until the Primary Administrative Agent is
able to Sell any Collateral, the Primary Administrative Agent shall have the
right to hold or use such Collateral to the extent that it deems appropriate for
the purpose of preserving the Collateral or its value or for any other purpose
deemed appropriate by the Primary Administrative Agent and (iv) the Primary
Administrative Agent may, if it so elects, seek the appointment of a receiver or
keeper to take possession of any Collateral and to enforce any of the Primary
Administrative Agent’s remedies (for the benefit of the Secured Parties), with
respect to such appointment without prior notice or hearing as to such
appointment.  Neither the Primary Administrative Agent nor the Collateral Agent
shall have any obligation to any Grantor to maintain or preserve the rights of
any Grantor as against third parties with respect to any Collateral while such
Collateral is in the possession of the Primary Administrative Agent or the
Collateral Agent.

(d)  Application of Proceeds.  The Primary Administrative Agent shall apply the
cash proceeds of any action taken by it pursuant to this Section 6.1, after
deducting all reasonable costs and expenses of every kind incurred in connection
therewith or incidental to the care or safekeeping of any Collateral or in any
way relating to the Collateral or the rights of the Primary Administrative Agent
and any other Secured Party hereunder, including reasonable attorneys’ fees and
disbursements, to the payment in whole or in part of the Secured Obligations, as
set forth in the Credit Agreement, and only after such application and after the
payment by the Primary Administrative Agent of any other amount required by any
Requirement of Law, need the Primary Administrative Agent account for the
surplus, if any, to any Grantor.

 (e)  Direct Obligation.  Neither the Primary Administrative Agent nor any other
Secured Party shall be required to make any demand upon, or pursue or exhaust
any right or remedy against, any Grantor, any other Loan Party or any other
Person with respect to the payment of the Obligations or to pursue or exhaust
any right or remedy with respect to any Collateral therefor or any direct or
indirect guaranty thereof.  All of the rights and remedies of the Primary
Administrative Agent and any other Secured Party under any Loan Document shall
be cumulative, may be exercised individually or concurrently and not exclusive
of any other rights or remedies provided by any Requirement of Law.  To the
extent it may lawfully do so, each Grantor absolutely and irrevocably waives and
relinquishes the benefit and advantage of, and covenants not to assert against
the Primary Administrative Agent, the Collateral Agent or any Lender, any
valuation, stay, appraisement, extension, redemption or similar laws and any and
all rights or defenses it may have as a surety, now or hereafter existing,
arising out of the exercise by them of any rights hereunder.  If any notice of a
proposed sale or other disposition of any Collateral shall be required by law,
such notice shall be deemed reasonable and proper if given at least 10 days
before such sale or other disposition.

17

--------------------------------------------------------------------------------



(f)  Commercially Reasonable.  To the extent that applicable Requirements of Law
impose duties on the Primary Administrative Agent or on the Collateral Agent to
exercise remedies in a commercially reasonable manner, each Grantor acknowledges
and agrees that it is not commercially unreasonable for the Primary
Administrative Agent or the Collateral Agent to do any of the following:

           (i)  fail to incur significant costs, expenses or other Liabilities
reasonably deemed as such by the Primary Administrative Agent to prepare any
Collateral for disposition or otherwise to complete raw material or work in
process into finished goods or other finished products for disposition;

          (ii)  fail to obtain Permits, or other consents, for access to any
Collateral to Sell or for the collection or Sale of any Collateral, or, if not
required by other Requirements of Law, fail to obtain Permits or other consents
for the collection or disposition of any Collateral;

         (iii)  fail to exercise remedies against account debtors or other
Persons obligated on any Collateral or to remove Liens on any Collateral or to
remove any adverse claims against any Collateral;

         (iv)  advertise dispositions of any Collateral through publications or
media of general circulation, whether or not such Collateral is of a specialized
nature or to contact other Persons, whether or not in the same business as any
Grantor, for expressions of interest in acquiring any such Collateral;

          (v)  exercise collection remedies against account debtors and other
Persons obligated on any Collateral, directly or through the use of collection
agencies or other collection specialists, hire one or more professional
auctioneers to assist in the disposition of any Collateral, whether or not such
Collateral is of a specialized nature or, to the extent deemed appropriate by
the Primary Administrative Agent, obtain the services of other brokers,
investment bankers, consultants and other professionals to assist the Primary
Administrative Agent or the Collateral Agent in the collection or disposition of
any Collateral, or utilize Internet sites that provide for the auction of assets
of the types included in the Collateral or that have the reasonable capacity of
doing so, or that match buyers and sellers of assets to dispose of any
Collateral;

          (vi)  dispose of assets in wholesale rather than retail markets;

(vii)  disclaim disposition warranties, such as title, possession or quiet
enjoyment; or

         (viii)  purchase insurance or credit enhancements to insure the Primary
Administrative Agent and the Collateral Agent against risks of loss, collection
or disposition of any Collateral or to provide to the Primary Administrative
Agent or the Collateral Agent a guaranteed return from the collection or
disposition of any Collateral.

18

--------------------------------------------------------------------------------



Each Grantor acknowledges that the purpose of this Section 6.1 is to provide a
non-exhaustive list of actions or omissions that are commercially reasonable
when exercising remedies against any Collateral and that other actions or
omissions by the Secured Parties shall not be deemed commercially unreasonable
solely on account of not being indicated in this Section 6.1.  Without
limitation upon the foregoing, nothing contained in this Section 6.1 shall be
construed to grant any rights to any Grantor or to impose any duties on the
Primary Administrative Agent or on the Collateral Agent that would not have been
granted or imposed by this Agreement or by applicable Requirements of Law in the
absence of this Section 6.1.

(g)  IP Licenses.  For the purpose of enabling the Primary Administrative Agent
and the Collateral Agent to exercise rights and remedies under this Section 6.1
and solely during the continuance of an Event of Default (including in order to
take possession of, collect, receive, assemble, process, appropriate, remove,
realize upon, Sell or grant options to purchase any Collateral) at such time as
the Primary Administrative Agent or the Collateral Agent shall be lawfully
entitled to exercise such rights and remedies, each Grantor hereby grants to
each of the Primary Administrative Agent and the Collateral Agent, for the
benefit of the Secured Parties and to the extent of such Grantor’s rights
therein and to the extent permitted by the applicable licenses or other
agreements related thereto, (i) an irrevocable (until termination of this
Agreement in accordance with its terms), nonexclusive, worldwide license
(exercisable without payment of royalty or other compensation to such Grantor),
subject, in the case of U.S. Trademarks, to Administrative Agent maintaining, or
causing to be maintained, the quality of the respective goods and services
associated with the use of the U.S. Trademarks at least the same level
maintained by Grantor immediately prior to the Event of Default to avoid the
risk of invalidation of such Trademarks, to use and practice and sublicense any
Intellectual Property now owned or hereafter acquired by such Grantor and to
access all media in which any of the licensed items may be recorded or stored
and all Software and programs used for the compilation or printout thereof (to
the extent such Grantor is permitted to grant such access under the applicable
licenses or other agreements related thereto) and (ii) an irrevocable license
(without payment of rent or other compensation to such Grantor) to use, operate
and occupy all real property owned, operated, leased, subleased or otherwise
occupied by such Grantor.

Section 6.2  Accounts and Payments in Respect of General Intangibles.  (a) In
addition to, and not in substitution for, any similar requirement in the Credit
Agreement, if required by the Primary Administrative Agent at any time during
the continuance of an Event of Default, any payment of accounts or payment in
respect of general intangibles, when collected by any Grantor, shall be promptly
(and, in any event, within 2 Business Days) deposited by such Grantor in the
exact form received, duly indorsed by such Grantor to the Primary Administrative
Agent, in a Cash Collateral Account, subject to withdrawal by the Primary
Administrative Agent as provided in Section 6.4.  Until so turned over, such
payment shall be held by such Grantor in trust for the Primary Administrative
Agent, segregated from other funds of such Grantor.  Each such deposit of
proceeds of accounts and payments in respect of general intangibles shall be
accompanied by a report identifying in reasonable detail the nature and source
of the payments included in the deposit.

(b)  At any time during the continuance of an Event of Default:

19

--------------------------------------------------------------------------------



(i)  each Grantor shall, upon the Primary Administrative Agent’s request,
deliver to the Primary Administrative Agent (or, if so directed by the Primary
Administrative Agent, the Collateral Agent) all original and other documents
evidencing, and relating to, the Contractual Obligations and transactions that
gave rise to any account or any payment in respect of general intangibles,
including all original orders, invoices and shipping receipts and notify account
debtors that the accounts or general intangibles have been collaterally assigned
to the Collateral Agent and Administrative Agent and that payments in respect
thereof shall be made directly to the Primary Administrative Agent (or, if so
directed by the Primary Administrative Agent, the Collateral Agent); and

(ii)  the Primary Administrative Agent may, without notice, at any time during
the continuance of an Event of Default, limit or terminate the authority of a
Grantor to collect its accounts or amounts due under general intangibles or any
thereof and, in its own name or in the name of others, communicate with account
debtors to verify with them to the Primary Administrative Agent’s satisfaction
the existence, amount and terms of any account or amounts due under any general
intangible.  In addition, the Primary Administrative Agent may at any time
enforce such Grantor’s rights against such account debtors and obligors of
general intangibles.

(c)  Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each account and each payment in respect of general intangibles to
observe and perform all the conditions and obligations to be observed and
performed by it thereunder, all in accordance with the terms of any agreement
giving rise thereto.  No Secured Party shall have any obligation or liability
under any agreement giving rise to an account or a payment in respect of a
general intangible by reason of or arising out of any Loan Document or the
receipt by any Secured Party of any payment relating thereto, nor shall any
Secured Party be obligated in any mariner to perform any obligation of any
Grantor under or pursuant to any agreement giving rise to an account or a
payment in respect of a general intangible, to make any payment, to make any
inquiry as to the nature or the sufficiency of any payment received by it or as
to the sufficiency of any performance by any party thereunder, to present or
file any claim, to take any action to enforce any performance or to collect the
payment of any amounts that may have been assigned to it or to which it may be
entitled at any time or times.

Section 6.3  Pledged Collateral.  (a) Voting Rights.  During the continuance of
an Event of Default, upon notice by the Primary Administrative Agent to the
relevant Grantor or Grantors, the Primary Administrative Agent or its nominee
may exercise (A) any voting, consent, corporate and other right pertaining to
the Pledged Collateral at any meeting of shareholders, partners or members, as
the case may be, of the relevant issuer or issuers of Pledged Collateral or
otherwise and (B) any right of conversion, exchange and subscription and any
other right, privilege or option pertaining to the Pledged Collateral as if it
were the absolute owner thereof (including the right to exchange at its
discretion any Pledged Collateral upon the merger, amalgamation, consolidation,
reorganization, recapitalization or other fundamental change in the corporate or
equivalent structure of any issuer of Pledged Stock, the right to deposit and
deliver any Pledged Collateral with any committee, depositary, transfer agent,
registrar or other designated agency upon such terms and conditions as the
Primary Administrative Agent may determine), all without liability except to
account for property actually received by it; provided, however, that the
Primary Administrative Agent shall have no duty to any Grantor to exercise any
such right, privilege or option and shall not be responsible for any failure to
do so or delay in so doing.

20

--------------------------------------------------------------------------------



(b)  Proxies.  In order to permit the Primary Administrative Agent to exercise
the voting and other consensual rights that it may be entitled to exercise
pursuant hereto and to receive all dividends and other distributions that it may
be entitled to receive hereunder, (i) each Grantor shall promptly execute and
deliver (or cause to be executed and delivered) to the Primary Administrative
Agent all such proxies, dividend payment orders and other instruments as the
Primary Administrative Agent may from time to time reasonably request and
(ii) without limiting the effect of clause (i) above, such Grantor hereby grants
to the Primary Administrative Agent an irrevocable proxy to vote all or any part
of the Pledged Collateral and to exercise all other rights, powers, privileges
and remedies to which a holder of the Pledged Collateral would be entitled
(including giving or withholding written consents of shareholders, partners or
members, as the case may be, calling special meetings of shareholders, partners
or members, as the case may be, and voting at such meetings), which proxy shall
be effective, automatically and without the necessity of any action (including
any transfer of any Pledged Collateral on the record books of the issuer
thereof) by any other person (including the issuer of such Pledged Collateral or
any officer or agent thereof) during the continuance of an Event of Default and
which proxy shall only terminate upon the payment in full of the Secured
Obligations.

(c)  Authorization of Issuers.  Each Grantor hereby expressly irrevocably
authorizes and instructs, without any further instructions from such Grantor,
each issuer of any Pledged Collateral pledged hereunder by such Grantor to
(i) comply with any instruction received by it from the Primary Administrative
Agent in writing that states that an Event of Default is continuing and is
otherwise in accordance with the terms of this Agreement and each Grantor agrees
that such issuer shall be fully protected from Liabilities to such Grantor in so
complying and (ii) unless otherwise expressly permitted hereby, pay any dividend
or make any other payment with respect to the Pledged Collateral directly to the
Primary Administrative Agent.

Section 6.4  Proceeds to be Turned over to and Held by Administrative
Agent.  Unless otherwise expressly provided in the Credit Agreement or this
Security Agreement or the Intercreditor Agreement, during the continuance of an
Event of Default, all proceeds of any Collateral received by any Grantor
hereunder in cash or Cash Equivalents shall be held by such Grantor in trust for
the Primary Administrative Agent and the other Secured Parties, segregated from
other funds of such Grantor, and shall, promptly upon receipt by any Grantor, be
turned over to the Primary Administrative Agent in the exact form received (with
any necessary endorsement) (or, if so directed by the Primary Administrative
Agent, to the Collateral Agent).  All such proceeds of Collateral and any other
proceeds of any Collateral received by the Primary Administrative Agent or the
Collateral Agent in cash or Cash Equivalents shall be held by the Primary
Administrative Agent or the Collateral Agent in a Cash Collateral Account.  All
proceeds being held by the Primary Administrative Agent or the Collateral Agent
in a Cash Collateral Account (or by such Grantor in trust for the Primary
Administrative Agent or the Collateral Agent) shall continue to be held as
collateral security for the Secured Obligations and shall not constitute payment
thereof until applied as provided in the Credit Agreement.

21

--------------------------------------------------------------------------------



Section 6.5  Registration Rights.  (a) If, in the opinion of the Primary
Administrative Agent, it is necessary or advisable to Sell any portion of the
Pledged Collateral by registering such Pledged Collateral under the provisions
of the Securities Act of 1933 (the “Securities Act”), each relevant Grantor
shall cause the issuer thereof to do or cause to be done all acts as may be, in
the opinion of the Primary Administrative Agent, necessary or advisable to
register such Pledged Collateral or that portion thereof to be Sold under the
provisions of the Securities Act, all as directed by the Primary Administrative
Agent in conformity with the requirements of the Securities Act and the rules
and regulations of the Securities and Exchange Commission applicable thereto and
in compliance with the securities or “Blue Sky” laws of any jurisdiction that
the Primary Administrative Agent shall designate.

(b)  Each Grantor recognizes that the Primary Administrative Agent may be unable
to effect a public sale of any Pledged Collateral by reason of certain
prohibitions contained in the Securities Act and applicable state or foreign
securities laws or otherwise or may determine that a public sale is
impracticable, not desirable or not commercially reasonable and, accordingly,
may resort to one or more private sales thereof to a restricted group of
purchasers that shall be obliged to agree, among other things, to acquire such
securities for their own account for investment and not with a view to the
distribution or resale thereof.  Each Grantor acknowledges and agrees that any
such private sale may result in prices and other terms less favorable than if
such sale were a public sale and, notwithstanding such circumstances, agrees
that any such private sale shall be deemed to have been made in a commercially
reasonable manner.  The Primary Administrative Agent shall be under no
obligation to delay a sale of any Pledged Collateral for the period of time
necessary to permit the issuer thereof to register such securities for public
sale under the Securities Act or under applicable state securities laws even if
such issuer would agree to do so.

(c)  Each Grantor agrees to use its best efforts to do or cause to be done all
such other acts as may be necessary to make such sale or sales of any portion of
the Pledged Collateral pursuant to this Section 6.5 valid and binding and in
compliance with all applicable Requirements of Law.  Each Grantor further agrees
that a breach of any covenant contained in this Section 6.5 will cause
irreparable injury to the Primary Administrative Agent, the Collateral Agent and
other Secured Parties, that the Primary Administrative Agent, the Collateral
Agent and the other Secured Parties have no adequate remedy at law in respect of
such breach and, as a consequence, that each and every covenant contained in
this Section 6.5 shall be specifically enforceable against such Grantor, and
such Grantor hereby waives and agrees not to assert any defense against an
action for specific performance of such covenants except for a defense that no
Event of Default has occurred under the Credit Agreement or that such Event of
Default has been cured or waived.

Section 6.6  Deficiency.  Each Grantor shall remain liable for any deficiency if
the proceeds of any sale or other disposition of any Collateral are insufficient
to pay the Secured Obligations and the fees and disbursements of any attorney
employed by the Primary Administrative Agent, the Collateral Agent or any other
Secured Party to collect such deficiency.

22

--------------------------------------------------------------------------------



ARTICLE VII  
THE ADMINISTRATIVE AGENT

Section 7.1  Administrative Agent’s Appointment as Attorney-in-Fact.  (a) Each
Grantor hereby irrevocably constitutes and appoints the Primary Administrative
Agent, the Collateral Agent and any Related Person thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Grantor and in the name of
such Grantor or in its own name, for the purpose of carrying out the terms of
the Loan Documents, directly or through the Collateral Agent as the Primary
Administrative Agent (or, at the direction of the Primary Administrative Agent,
the Collateral Agent) may determine from time to time, to take any appropriate
action and to execute any document or instrument that may be necessary or
desirable to accomplish the purposes of the Loan Documents, and, without
limiting the generality of the foregoing, each Grantor hereby gives the Primary
Administrative Agent and its Related Persons the power and right, on behalf of
such Grantor, without notice to or assent by such Grantor, directly or through
the Collateral Agent as the Primary Administrative Agent may determine from time
to time, to do any of the following when an Event of Default shall be
continuing:

(i)  in the name of such Grantor, in its own name or otherwise, take possession
of and indorse and collect any check, draft, note, acceptance or other
instrument for the payment of moneys due under any account or general intangible
or with respect to any other Collateral and file any claim or take any other
action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Primary Administrative Agent for the purpose of collecting
any such moneys due under any account or general intangible or with respect to
any other Collateral whenever payable;

(ii)  in the case of any Intellectual Property included in the Collateral,
execute, deliver and have recorded any document that the Primary Administrative
Agent or the Collateral Agent may reasonably request to evidence, effect,
publicize or record the Administrative Agent and Collateral Agent’s security
interest in such Intellectual Property and the goodwill and general intangibles
of such Grantor relating thereto or represented thereby;

(iii)  pay or discharge taxes and Liens levied or placed on or threatened
against any Collateral, effect any repair or pay any insurance called for by the
terms of the Credit Agreement (including all or any part of the premiums
therefor and the costs thereof);

(iv)  execute, in connection with any sale provided for in Section 6.1 or
Section 6.5, any document to effect or otherwise necessary or appropriate in
relation to evidence the Sale of any Collateral; or

(v)  (A) direct any party liable for any payment under any Collateral to make
payment of any moneys due or to become due thereunder directly to the Primary
Administrative Agent or as the Primary Administrative Agent shall direct,
(B) ask or demand for, and collect and receive payment of and receipt for, any
moneys, claims and other amounts due or to become due at any time in respect of
or arising out of any Collateral, (C) sign and indorse any invoice, freight or
express bill, bill of lading, storage or warehouse receipt, draft against
debtors, assignment, verification, notice and other document in connection with
any Collateral, (D) commence and prosecute any suit, action or proceeding at law
or in equity in any court of competent jurisdiction to collect any Collateral
and to enforce any other right in respect of any Collateral, (E) defend any
actions, suits, proceedings, audits, claims, demands, orders or disputes brought
against such Grantor with respect to any Collateral, (F) settle, compromise or
adjust any such actions, suits, proceedings, audits, claims, demands, orders or
disputes and, in connection therewith, give such discharges or releases as the
Primary Administrative Agent may reasonably deem appropriate, (G) assign any
Intellectual Property (including any IP Licenses) included in the Collateral (to
the extent permitted under the applicable licenses) on such terms and conditions
and in such manner as the Primary Administrative Agent shall in its sole
discretion determine, including the execution and filing of any document
necessary to effectuate or record such assignment and (H) generally, Sell, grant
a Lien on, make any Contractual Obligation with respect to and otherwise deal
with, any Collateral as fully and completely as though the Primary
Administrative Agent were the absolute owner thereof for all purposes and do, at
the Primary Administrative Agent’s option, at any time or from time to time, all
acts and things that the Primary Administrative Agent reasonably deems necessary
to protect, preserve or realize upon any Collateral and the Secured Parties’
security interests therein and to effect the intent of the Loan Documents, all
as fully and effectively as such Grantor might do.

23

--------------------------------------------------------------------------------



(b)  If any Grantor fails to perform or comply with any Contractual Obligation
contained herein, the Primary Administrative Agent, at its option, but without
any obligation so to do, may perform or comply, or otherwise cause performance
or compliance, with such Contractual Obligation.

(c)  The expenses of the Primary Administrative Agent and of the Collateral
Agent incurred in connection with actions undertaken as provided in this
Section 7.1, together with interest thereon at a rate set forth in Section 2.9
(Interest) of the Credit Agreement, from the date of payment by the Primary
Administrative Agent or the Collateral Agent to the date reimbursed by the
relevant Grantor, shall be payable by such Grantor to the Primary Administrative
Agent or the Collateral Agent, as applicable, on demand.

(d)  Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue of this Section 7.1.  All powers, authorizations and
agencies contained in this Agreement are coupled with an interest and are
irrevocable until this Agreement is terminated and the security interests
created hereby are released.

Section 7.2  Authorization to File Financing Statements.  Each Grantor
authorizes the Primary Administrative Agent, the Collateral Agent and their
Related Persons, at any time and from time to time, to file or record financing
statements, amendments thereto, and other filing or recording documents or
instruments with respect to any Collateral in such form and in such offices as
the Primary Administrative Agent reasonably determines appropriate to perfect
the security interests of the Administrative Agent and Collateral Agent under
this Agreement, and such financing statements and amendments may describe the
Collateral covered thereby as “all assets of the debtor”.  A photographic or
other reproduction of this Agreement shall be sufficient as a financing
statement or other filing or recording document or instrument for filing or
recording in any jurisdiction.  Such Grantor also hereby ratifies its
authorization for the Primary Administrative Agent and the Collateral Agent to
have filed any initial financing statement or amendment thereto under the UCC
(or other similar laws) in effect in any jurisdiction if filed prior to the date
hereof.

24

--------------------------------------------------------------------------------



Section 7.3  Authority of Administrative Agent.  Each Grantor acknowledges that
the rights and responsibilities of the Primary Administrative Agent and the
Collateral Agent under this Agreement with respect to any action taken by the
Primary Administrative Agent or the Collateral Agent or the exercise or
non-exercise by the Primary Administrative Agent or the Collateral Agent of any
option, voting right, request, judgment or other right or remedy provided for
herein or resulting or arising out of this Agreement shall, as between the
Primary Administrative Agent or the Collateral Agent, as the case may be, and
the other Secured Parties, be governed by the Credit Agreement and by such other
agreements with respect thereto as may exist from time to time among them, but,
as between the Primary Administrative Agent and the Collateral Agent, on the one
hand, and the Grantors, on the other hand, the Primary Administrative Agent or
the Collateral Agent, as the case may be, shall be conclusively presumed to be
acting as agent for the Secured Parties with full and valid authority so to act
or refrain from acting, and no Grantor shall be under any obligation or
entitlement to make any inquiry respecting such authority.

Section 7.4  Duty; Obligations and Liabilities.  (a) Duty of Administrative
Agent and Collateral Agent.  The Primary Administrative Agent’s and the
Collateral Agent’s sole duty with respect to the custody, safekeeping and
physical preservation of the Collateral in its possession shall be to deal with
it in the same manner as the Primary Administrative Agent or Collateral Agent,
as applicable, deals with similar property for its own account.  The powers
conferred on the Administrative Agent and Collateral Agent hereunder are solely
to protect the Primary Administrative Agent’s and the Collateral Agent’s
interest in the Collateral and shall not impose any duty upon the Primary
Administrative Agent or upon the Collateral Agent to exercise any such
powers.  Each of the Primary Administrative Agent and the Collateral Agent shall
be accountable only for amounts that it receives as a result of the exercise of
such powers, and neither it nor any of its Related Persons shall be responsible
to any Grantor for any act or failure to act hereunder, except for their own
gross negligence, bad faith or willful misconduct, as determined by a court of
competent jurisdiction in a final, non-appealable judgment or order.  In
addition, neither the Primary Administrative Agent nor the Collateral Agent
shall be liable or responsible for any loss or damage to any Collateral, or for
any diminution in the value thereof, by reason of the act or omission of any
warehousemen, carrier, forwarding agency, consignee or other bailee if such
Person has been selected by the Primary Administrative Agent or by the
Collateral Agent, as applicable, in good faith.

(b)  Obligations and Liabilities with respect to Collateral.  No Secured Party
and no Related Person thereof shall be liable for failure to demand, collect or
realize upon any Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Collateral upon the request of
any Grantor or any other Person or to take any other action whatsoever with
regard to any Collateral.  The powers conferred on the Primary Administrative
Agent and on the Collateral Agent hereunder shall not impose any duty upon any
other Secured Party to exercise any such powers.  The other Secured Parties
shall be accountable only for amounts that they actually receive as a result of
the exercise of such powers, and neither they nor any of their respective
officers, directors, employees or agents shall be responsible to any Grantor for
any act or failure to act hereunder, except for their own gross negligence, bad
faith or willful misconduct, as determined by a court of competent jurisdiction
in a final, non-appealable judgment or order.

25

--------------------------------------------------------------------------------



(c)  Delegation of Duties.  The Primary Administrative Agent may delegate in
writing the exercise of any of its rights herein to the Collateral Agent to the
extent the exercise of such rights is within the capacity of the Collateral
Agent as set forth in Section 10.1(b) of the Credit Agreement.  The Collateral
Agent may delegate the exercise of any of its rights herein to another Person to
the extent provided in Section 10.4 of the Credit Agreement.

ARTICLE VIII  
MISCELLANEOUS

Section 8.1  Reinstatement.  Each Grantor agrees that, if any payment made by
any Loan Party or other Person and applied to the Secured Obligations is at any
time annulled, avoided, set aside, rescinded, invalidated, declared to be
fraudulent or preferential or otherwise required to be refunded or repaid, or
the proceeds of any Collateral are required to be returned by any Secured Party
to such Loan Party, its estate, trustee, receiver or any other party, including
any Grantor, under any bankruptcy law, state or federal law, common law or
equitable cause, then, to the extent of such payment or repayment, any Lien or
other Collateral securing such liability shall be and remain in full force and
effect, as fully as if such payment had never been made.  If, prior to any of
the foregoing, (a) any Lien or other Collateral securing such Grantor’s
liability hereunder shall have been released or terminated by virtue of the
foregoing or (b) any provision of the Guaranty hereunder shall have been
terminated, cancelled or surrendered, such Lien, other Collateral or provision
shall be reinstated in full force and effect and such prior release,
termination, cancellation or surrender shall not diminish, release, discharge,
impair or otherwise affect the obligations of any such Grantor in respect of any
Lien or other Collateral securing such obligation or the amount of such payment.

Section 8.2  Release of Collateral.  (a) At the time provided in clause (b)(iii)
of Section 10.10 (Release of Collateral or Guarantors) of the Credit Agreement,
the Collateral shall be released from the Lien created hereby and this Agreement
and all obligations (other than those expressly stated to survive such
termination) of the Primary Administrative Agent, the Collateral Agent and each
Grantor hereunder shall terminate, all without delivery of any instrument or
performance of any act by any party, and all rights to the Collateral shall
revert to the Grantors.  Each Grantor is hereby authorized to file UCC
amendments and such other necessary filings at such time evidencing the
termination of the Liens so released.  At the request of any Grantor following
any such termination, the Administrative Agent and Collateral Agent shall
deliver to such Grantor any Collateral of such Grantor held by the
Administrative Agent and Collateral Agent hereunder and execute and deliver to
such Grantor such documents as such Grantor shall reasonably request to evidence
such termination.

26

--------------------------------------------------------------------------------



(b)  If the Primary Administrative Agent or the Collateral Agent shall be
directed or permitted pursuant to clause (i) or (ii) of Section 10.10(b) of the
Credit Agreement to release any Lien or any Collateral, such Collateral shall be
released from the Lien created hereby to the extent provided under, and subject
to the terms and conditions set forth in, such clauses (i) and (ii).  In
connection therewith, the Administrative Agent and Collateral Agent, at the
request of any Grantor, shall execute and deliver to such Grantor such documents
as such Grantor shall reasonably request to evidence such release.

(c)  At the time provided in Section 10.10(a) of the Credit Agreement and at the
request of the Borrower, a Grantor shall be released from its obligations
hereunder in the event that all the Securities of such Grantor shall be Sold to
any Person that is not an Affiliate of the Borrower and the Subsidiaries of the
Borrower in a transaction permitted by the Loan Documents.

Section 8.3  Independent Obligations.  The obligations of each Grantor hereunder
are independent of and separate from the Secured Obligations and the Guaranteed
Obligations.  If any Secured Obligation or Guaranteed Obligation is not paid
when due, or during the continuance of any Event of Default, the Primary
Administrative Agent may (directly or through the Collateral Agent), at its sole
election, proceed directly and at once, without notice, against any Grantor and
any Collateral to collect and recover the full amount of any Secured Obligation
or Guaranteed Obligation then due, without first proceeding against any other
Grantor, any other Loan Party or any other Collateral and without first joining
any other Grantor or any other Loan Party in any proceeding.

Section 8.4  No Waiver by Course of Conduct.  No Secured Party shall by any act
(except by a written instrument pursuant to Section 8.6), delay, indulgence,
omission or otherwise be deemed to have waived any right or remedy hereunder or
to have acquiesced in any Default or Event of Default.  No failure to exercise,
nor any delay in exercising, on the part of any Secured Party, any right, power
or privilege hereunder shall operate as a waiver thereof.  No single or partial
exercise of any right, power or privilege hereunder shall preclude any other or
further exercise thereof or the exercise of any other right, power or
privilege.  A waiver by any Secured Party of any right or remedy hereunder on
any one occasion shall not be construed as a bar to any right or remedy that
such Secured Party would otherwise have on any future occasion.

Section 8.5  Amendments in Writing.  None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Section 11.1 of the Credit Agreement; provided, however, that
annexes to this Agreement may be supplemented (but no existing provisions may be
modified and no Collateral may be released) through Pledge Amendments and
Joinder Agreements, in substantially the form of Annex 1 and Annex 2,
respectively, in each case duly executed by the Primary Administrative Agent and
each Grantor directly affected thereby.

Section 8.6  Additional Grantors; Additional Pledged Collateral.  (a) Joinder
Agreements.  If, at the option of the Borrower, or as required pursuant to
Section 7.10 of the Credit Agreement, the Borrower shall cause any Subsidiary
that is not a Grantor to become a Grantor hereunder, such Subsidiary shall
execute and deliver to the Primary Administrative Agent a Joinder Agreement
substantially in the form of Annex 2 and shall thereafter for all purposes be a
party hereto and have the same rights, benefits and obligations as a Grantor
party hereto on the Closing Date.

27

--------------------------------------------------------------------------------



(b)  Pledge Amendments.  To the extent any Pledged Collateral has not been
delivered as of the Closing Date, such Grantor shall deliver a pledge amendment
duly executed by the Grantor in substantially the form of Annex 1 (each, a
“Pledge Amendment”).  Such Grantor authorizes the Primary Administrative Agent
to attach each Pledge Amendment to this Agreement.

Section 8.7  Notices.  All notices, requests and demands to or upon the Primary
Administrative Agent, the Collateral Agent or any Grantor hereunder shall be
effected in the manner provided for in Section 11.11 of the Credit Agreement;
provided, however, that any such notice, request or demand to or upon any
Grantor shall be addressed to the Borrower’s notice address set forth in such
Section 11.11.

Section 8.8  Successors and Assigns.  This Agreement shall be binding upon the
successors and assigns of each Grantor and shall inure to the benefit of each
Secured Party and their successors and assigns; provided, however, that no
Grantor may assign, transfer or delegate any of its rights or obligations under
this Agreement without the prior written consent of the Primary Administrative
Agent.

Section 8.9  Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.  Signature pages may be
detached from multiple separate counterparts and attached to a single
counterpart.  Delivery of an executed signature page of this Agreement by
facsimile transmission or by Electronic Transmission shall be as effective as
delivery of a manually executed counterpart hereof.

Section 8.10  Severability.  Any provision of this Agreement being held illegal,
invalid or unenforceable in any jurisdiction shall not affect any part of such
provision not held illegal, invalid or unenforceable, any other provision of
this Agreement or any part of such provision in any other jurisdiction.

Section 8.11  Governing Law.  This Agreement and the rights and obligations of
the parties hereto shall be governed by, and construed and interpreted in
accordance with, the law of the State of New York.

Section 8.12  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES
TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING WITH RESPECT TO, OR DIRECTLY OR
INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH, ANY LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED THEREIN OR RELATED THERETO (WHETHER FOUNDED IN
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
OTHER PARTY AND NO RELATED PERSON OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 8.12.

28

--------------------------------------------------------------------------------



Section 8.13  Intercreditor Agreement.  The security interests of the Primary
Administrative Agent and the Collateral Agent for the benefit of the Secured
Parties granted hereunder and the rights of such parties in respect thereof
shall be subject to and entitled to the benefits of the terms of the
Intercreditor Agreement.  In the event of any conflict between the terms of the
Intercreditor Agreement and the terms of this Agreement, the terms of the
Intercreditor Agreement shall govern.

[SIGNATURE PAGES FOLLOW]

29

